Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

AND INCREMENTAL JOINDER AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL JOINDER AGREEMENT
(this “Fourth Amendment”), dated as of June 14, 2018 and effective as of the
Fourth Amendment Effective Date (as hereinafter defined), is made and entered
into by and among MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Borrower”), the other Loan Parties under the Credit
Agreement referred to below, each of the LENDERS (as hereinafter defined) party
hereto, each of the FOURTH AMENDMENT INCREASE REVOLVING LENDERS (as hereinafter
defined) party hereto, each of the FOURTH AMENDMENT INCREASE TERM A LENDERS (as
hereinafter defined) party hereto, each of the FOURTH AMENDMENT REFINANCING TERM
A LENDERS (as hereinafter defined) party hereto and BANK OF AMERICA, N.A., as
administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent and the Lenders party hereto are
parties to that certain Credit Agreement, dated as of April 25, 2016 (as amended
by that certain First Amendment to Credit Agreement, dated as of October 26,
2016, as further amended by that certain Second Amendment to Credit Agreement,
dated as of May 1, 2017, as further amended by that certain Third Amendment to
Credit Agreement, dated as of March 23, 2018, and as further amended, amended
and restated, supplemented or otherwise modified from time to time prior to the
Fourth Amendment Effective Date, the “Credit Agreement”) by and among the
Borrower, the banks, financial institutions and other entities from time to time
party thereto as lenders (including the L/C Issuer) (collectively, the
“Lenders”), and the Administrative Agent.

B. In connection with the Credit Agreement, the Loan Parties executed various
Loan Documents to guaranty and/or secure the obligations of the Borrower under
the Credit Agreement.

C. Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested
that each Revolving Lender agree to modify all of the Closing Date Revolving
Commitments into a new Class of Revolving Commitments in order to extend the
scheduled maturity date thereof and to provide for the other terms set forth in
this Fourth Amendment, in each case, subject to, and in accordance with, the
terms and conditions set forth herein.

D. Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested
that each Term A Lender agree to modify all of the Term A Loans into a new
Class of Term Loans in order to extend the scheduled maturity date thereof and
to provide for the other terms set forth in this Fourth Amendment, subject to,
and in accordance with, the terms and conditions set forth herein.

E. Pursuant to Section 2.14 of the Credit Agreement, the Borrower has requested
that the institutions listed on Schedule I hereto under the heading “Fourth
Amendment Refinancing Term A Lenders” (the “Fourth Amendment Refinancing Term A
Lenders”) provide



--------------------------------------------------------------------------------

Credit Agreement Refinancing Indebtedness in an aggregate principal amount of
$168,484,203.30 (the “Fourth Amendment Refinancing Term A Commitments”) pursuant
to Section 2.14(a) of the Credit Agreement in order to (i) refinance all of the
Term A Loans of the Term A Lenders who are not party to this Fourth Amendment
(the “Exiting Term A Lenders”) and (ii) refinance a portion of the Terms A Loans
of certain of the Term A Lenders who are party to this Fourth Amendment and who
have determined (by notice to the Administrative Agent and the Borrower) to
consent to the extension and modification of less than all of the Term A Loans
held by such Term A Lenders (such non-extended and unmodified portion, the
“Non-Extending Term A Loans”), which Fourth Amendment Refinancing Term A
Commitments shall have the same terms and conditions as the Term A Loans (both
before and after giving effect to the modification thereof pursuant to the
Amended Credit Agreement (as hereinafter defined)).

F. Pursuant to Section 2.13 of the Credit Agreement, the Borrower has requested
that the institutions listed on Schedule I hereto under the heading “Fourth
Amendment Increase Revolving Lenders” (the “Fourth Amendment Increase Revolving
Lenders”) provide Increase Revolving Commitments in an aggregate principal
amount of $750.0 million (the “Fourth Amendment Increase Revolving
Commitments”), which Fourth Amendment Increase Revolving Commitments shall have
the same terms and conditions as the Closing Date Revolving Commitments (both
before and after giving effect to the modification thereof pursuant to the
Amended Credit Agreement).

G. Pursuant to Section 2.13 of the Credit Agreement, the Borrower has requested
that the institutions listed on Schedule I hereto under the heading “Fourth
Amendment Increase Term A Lenders” (the “Fourth Amendment Increase Term A
Lenders”) provide Increase Term Loan Commitments in an aggregate principal
amount of $200.0 million (the “Fourth Amendment Increase Term A Loan
Commitments” and the loans made thereunder, the “Fourth Amendment Increase Term
A Loans”), which Fourth Amendment Increase Term A Loan Commitments shall be made
available to the Borrower on a delayed draw basis as set forth in the Amended
Credit Agreement and, upon the funding thereof, shall have the same terms and
conditions as the Term A Loans (both before and after giving effect to the
modification thereof pursuant to the Amended Credit Agreement).

H. The Revolving Lenders party hereto, constituting 100% of the Revolving
Lenders holding Closing Date Revolving Commitments, the Term A Lenders party
hereto, the Fourth Amendment Refinancing Term A Lenders, the Fourth Amendment
Increase Revolving Lenders and the Fourth Amendment Increase Term A Lenders
(which, after giving effect thereto, collectively constitute the Required
Lenders) desire to make certain additional modifications to the Credit Agreement
and are willing to agree to enter into this Fourth Amendment, subject to the
conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties,
each of the Fourth Amendment Refinancing Term A Lenders, each of the Fourth
Amendment Increase Revolving Lenders, each of the Fourth Amendment Increase Term
A Lenders, each Revolving Lender party hereto and each Term A Lender party
hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Fourth Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this Fourth Amendment.

 

2



--------------------------------------------------------------------------------

2. Agreement to Provide Fourth Amendment Refinancing Term A Commitments.

(a) Each Fourth Amendment Refinancing Term A Lender hereby severally agrees to
provide Fourth Amendment Refinancing Term A Commitments in the amount set forth
opposite its name under the heading “Fourth Amendment Refinancing Term A
Commitments” on Schedule I hereto on the terms and subject to the conditions set
forth in this Fourth Amendment, and its Fourth Amendment Refinancing Term A
Commitment shall be binding as of the Fourth Amendment Effective Date. Each
Fourth Amendment Refinancing Term A Lender hereby severally agrees to make
Fourth Amendment Refinancing Term A Loans to the Borrower on the Fourth
Amendment Effective Date, in an aggregate amount not to exceed the amount of
such Lender’s Fourth Amendment Refinancing Term A Commitment. The Fourth
Amendment Refinancing Term A Commitments shall be automatically and permanently
reduced to zero upon the funding thereof on the Fourth Amendment Effective Date.

(b) The Fourth Amendment Refinancing Term A Commitment of each Fourth Amendment
Refinancing Term A Lender is in addition to such Fourth Amendment Refinancing
Term A Lender’s existing Loans and Commitments under the Amended Credit
Agreement, if any, which shall continue and, immediately after giving effect to
the amendments contemplated hereby, shall be subject in all respects to the
terms of the Amended Credit Agreement (and, in each case, the other Loan
Documents).

(c) This Agreement represents the Borrower’s request for the Fourth Amendment
Refinancing Term A Commitments to be provided on the terms set forth herein on
the Fourth Amendment Effective Date. It is the understanding, agreement and
intention of the parties that the Fourth Amendment Refinancing Term A
Commitments shall be part of the same Class of Term Loans as the Term A Loans
(as defined in, and modified by, the Amended Credit Agreement) and shall
constitute Loans and Term Loans under the Loan Documents. The Fourth Amendment
Refinancing Term A Commitments shall be subject to the provisions of the Amended
Credit Agreement and the other Loan Documents, and the Fourth Amendment
Refinancing Term A Loans shall be subject to the provisions of the Amended
Credit Agreement and the other Loan Documents and shall be on terms and
conditions identical to the Term A Loans (as defined in, and modified by, the
Amended Credit Agreement), including, without limitation, the “Applicable Rate”
and “Maturity Date” applicable thereto (in each case, as defined in, and
modified by, the Amended Credit Agreement).

(d) The proceeds of the Fourth Amendment Refinancing Term A Loans shall be
applied on the Fourth Amendment Effective Date to repay (i) all of the
outstanding principal and accrued and unpaid interest and fees owing by the
Borrower under the Term A Loans held by Exiting Term A Lenders and (ii) all of
the outstanding accrued and unpaid interest and fees of the Non-Extending Term A
Loans (in each case, which existing and unmodified Term A Loans would constitute
a separate Class of Term Loans than the “Term

 

3



--------------------------------------------------------------------------------

A Loans” extended and modified under this Fourth Amendment), and, in each case,
such Term A Loans shall be deemed to be repaid in full immediately upon the
effectiveness of this Fourth Amendment and prior to the effectiveness of the
Amended Credit Agreement. For the avoidance of doubt, the “Term A Loans” under
and as defined in the Amended Credit Agreement shall refer to the Term A Loans
under the Credit Agreement held by Term A Lenders party to this Fourth Amendment
(excluding the Non-Extending Term A Loans which are repaid on the Fourth
Amendment Effective Date as described above), the Fourth Amendment Refinancing
Term A Loans provided under this Fourth Amendment and the Fourth Amendment
Increase Term A Loans provided under this Fourth Amendment.

3. Agreement to Provide Fourth Amendment Increase Revolving Commitments.

(a) Each Fourth Amendment Increase Revolving Lender hereby severally agrees to
provide Fourth Amendment Increase Revolving Commitments in the amount set forth
opposite its name under the heading “Fourth Amendment Increase Revolving
Commitments” on Schedule I hereto on the terms and subject to the conditions set
forth in this Fourth Amendment, and its Fourth Amendment Increase Revolving
Commitment shall be binding as of the Fourth Amendment Effective Date. Each
Fourth Amendment Increase Revolving Lender hereby severally agrees to make
Revolving Loans to the Borrower from time to time in Dollars, on any Business
Day during the Availability Period (as defined in the Amended Credit Agreement),
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Fourth Amendment Increase Revolving Commitment.

(b) The Fourth Amendment Increase Revolving Commitment of each Fourth Amendment
Increase Revolving Lender is in addition to such Fourth Amendment Increase
Revolving Lender’s existing Loans and Commitments under the Amended Credit
Agreement, if any, which shall continue and, immediately after giving effect to
the amendments contemplated hereby, shall be subject in all respects to the
terms of the Amended Credit Agreement (and, in each case, the other Loan
Documents).

(c) This Fourth Amendment represents the Borrower’s request for the Fourth
Amendment Increase Revolving Commitments to be provided on the terms set forth
herein on the Fourth Amendment Effective Date. It is the understanding,
agreement and intention of the parties that the Fourth Amendment Increase
Revolving Commitments be part of the same Class of Revolving Commitments as the
Closing Date Revolving Commitments (as defined in, and modified by, the Amended
Credit Agreement) and shall constitute Commitments and Revolving Commitments
under the Loan Documents, and that the Revolving Loans made under the Fourth
Amendment Increase Revolving Commitments be part of the same Class of Revolving
Loans as the Revolving Loans made under the Closing Date Revolving Commitments
(as defined in, and modified by, the Amended Credit Agreement) and shall
constitute Loans and Revolving Loans under the Loan Documents. The Fourth
Amendment Increase Revolving Commitments and the Revolving Loans made thereunder
shall be subject to the provisions of the Amended Credit Agreement and the other
Loan Documents and shall be on terms and conditions identical to the existing
Closing Date Revolving Commitments and the Revolving Loans made thereunder,
respectively, including, without limitation, the “Applicable Rate” and “Maturity
Date” applicable thereto (in each case, as defined in, and modified by, the
Amended Credit Agreement).

 

4



--------------------------------------------------------------------------------

(d) Upon the effectiveness of the Fourth Amendment Increase Revolving
Commitments on the Fourth Amendment Effective Date, (x) each Revolving Lender
immediately prior to the Fourth Amendment Effective Date will automatically and
without further act be deemed to have assigned to each Fourth Amendment Increase
Revolving Lender providing a portion of such Fourth Amendment Increase Revolving
Commitments, and each such Fourth Amendment Increase Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations under the Credit Agreement in outstanding
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations under the Credit Agreement in Letters of Credit held by each
Revolving Lender (including each Fourth Amendment Increase Revolving Lender)
will equal the percentage of the aggregate Revolving Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Commitment
and (y) the Borrower shall prepay any Revolving Loans under the Closing Date
Revolving Commitments held by Revolving Lenders immediately prior to the Fourth
Amendment Effective Date with proceeds of Fourth Amendment Increase Revolving
Commitments (which may be effected through assignments of funded Revolving Loans
under the Closing Date Revolving Commitments from Revolving Lenders immediately
prior to the Fourth Amendment Effective Date to the relevant Fourth Amendment
Increase Revolving Lenders), as directed by the Administrative Agent such that
after giving effect to such prepayment or assignments the percentage of the
aggregate outstanding Revolving Loans under the Closing Date Revolving
Commitments held by each Revolving Lender holding Closing Date Revolving
Commitments (including Fourth Amendment Increase Revolving Lenders holding
Fourth Amendment Increase Revolving Commitments) (as defined in, and modified
by, the Amended Credit Agreement) will equal the percentage of the aggregate
Closing Date Revolving Commitments of all Revolving Lenders holding Closing Date
Revolving Commitments (including Fourth Amendment Increase Revolving Lenders)
represented by such Revolving Lender’s Closing Date Revolving Commitments
(including Fourth Amendment Increase Revolving Commitments). For the avoidance
of doubt, Revolving Loans and participations in Letters of Credit assigned
pursuant to this Section 3(d) shall, upon receipt thereof by the relevant Fourth
Amendment Increase Revolving Lenders, be deemed to be Revolving Loans and
participations in Letters of Credit in respect of the Closing Date Revolving
Commitments (as defined in, and modified by, the Amended Credit Agreement)
provided (by the provision of Fourth Amendment Increase Revolving Commitments)
by such Fourth Amendment Increase Revolving Lenders on the Fourth Amendment
Effective Date, and the terms of such Revolving Loans and participation
interests shall be adjusted accordingly.

4. Agreement to Provide Fourth Amendment Increase Term A Loan Commitments.

(a) Each Fourth Amendment Increase Term A Lender hereby severally agrees to
provide Fourth Amendment Increase Term A Loan Commitments in the amount set
forth opposite its name under the heading “Fourth Amendment Increase Term A Loan
Commitments” on Schedule I hereto on the terms and subject to the conditions set
forth in this Fourth Amendment, and its Fourth Amendment Increase Term A Loan
Commitment shall be binding as of the Fourth Amendment Effective Date. Each
Fourth Amendment Increase Term A Lender hereby severally agrees to make Fourth
Amendment Increase Term

 

5



--------------------------------------------------------------------------------

A Loans to the Borrower from time to time on two or fewer occasions in Dollars,
on any Business Day on or prior to the first anniversary of the Fourth Amendment
Effective Date, in an aggregate amount not to exceed the amount of such Lender’s
Fourth Amendment Increase Term A Loan Commitment. Unless previously terminated,
the Fourth Amendment Increase Term A Loan Commitments shall terminate at 5:00
p.m., New York City time, on the first anniversary of the Fourth Amendment
Effective Date.

(b) The Fourth Amendment Increase Term A Loan Commitment of each Fourth
Amendment Increase Term A Lender is in addition to such Fourth Amendment
Increase Term A Lender’s existing Loans and Commitments under the Amended Credit
Agreement, if any, which shall continue and, immediately after giving effect to
the amendments contemplated hereby, shall be subject in all respects to the
terms of the Amended Credit Agreement (and, in each case, the other Loan
Documents).

(c) This Agreement represents the Borrower’s request for the Fourth Amendment
Increase Term A Loan Commitments to be provided on the terms set forth herein
and on the Fourth Amendment Effective Date. It is the understanding, agreement
and intention of the parties that the Fourth Amendment Increase Term A Loan
Commitments shall constitute a new Class of Commitments and Term Commitments
separate from the existing Term Commitments under the Loan Documents, but that,
once funded, the Fourth Amendment Increase Term A Loans made under the Fourth
Amendment Increase Term A Loan Commitments be part of the same Class of Term
Loans as the Term A Loans (as defined in, and modified by, the Amended Credit
Agreement) and shall constitute Loans and Term Loans under the Loan Documents.
The Fourth Amendment Increase Term A Loan Commitments shall be subject to the
provisions of the Amended Credit Agreement and the other Loan Documents, and the
Fourth Amendment Increase Term A Loans shall be subject to the provisions of the
Amended Credit Agreement and the other Loan Documents and shall be on terms and
conditions identical to the existing Term A Loans (as defined in, and modified
by, the Amended Credit Agreement), including, without limitation, the
“Applicable Rate” and “Maturity Date” applicable thereto (in each case, as
defined in, and modified by, the Amended Credit Agreement).

5. Amendments to Credit Agreement. Effective as of the Fourth Amendment
Effective Date, but immediately after giving effect to the Fourth Amendment
Refinancing Term A Commitments, the Fourth Amendment Increase Revolving
Commitments and the Fourth Amendment Increase Term A Loan Commitments under this
Fourth Amendment, (i) the Credit Agreement is hereby amended to delete all
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add all double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the conformed Credit Agreement attached hereto as Exhibit A (the Credit
Agreement as amended by this Fourth Amendment, the “Amended Credit Agreement”)
and (ii) Schedule 2.01 to the Credit Agreement is hereby amended and restated as
attached hereto as Schedule II. Without limiting the foregoing, and for the
avoidance of doubt, each Term A Lender party hereto and each Revolving Lender
party hereto hereby consents and agrees to the amendment, extension and
modification of its Term A Loans and Closing Date Revolving Commitments (and
Revolving Loans thereunder), respectively, on the terms set forth in the Amended
Credit Agreement.

 

6



--------------------------------------------------------------------------------

6. Representations and Warranties. To induce the Fourth Amendment Refinancing
Term A Lenders, the Fourth Amendment Increase Revolving Lenders, the Fourth
Amendment Increase Term A Lenders and the other Lenders party hereto to agree to
this Fourth Amendment, the Borrower and each of the other Loan Parties represent
to the Fourth Amendment Refinancing Term A Lenders, the Fourth Amendment
Increase Revolving Lenders, the Fourth Amendment Increase Term A Lenders, the
other Lenders party hereto and the Administrative Agent that as of the date
hereof and as of the Fourth Amendment Effective Date:

(a) the Borrower and each of the other Loan Parties have all requisite power and
authority to enter into, execute and deliver this Fourth Amendment and to carry
out the transactions contemplated by, and to perform its obligations under or in
respect of, this Fourth Amendment;

(b) the execution and delivery of this Fourth Amendment and the performance of
the obligations of the Borrower and each of the other Loan Parties under or in
respect of this Fourth Amendment have been duly authorized by all necessary
corporate or other organizational action on the part of the Borrower and each of
the other Loan Parties;

(c) the execution and delivery of this Fourth Amendment and the performance of
the obligations of such Loan Party under or in respect of this Fourth Amendment
do not and will not (i) require any consent or approval not heretofore obtained
of any member, partner, director, stockholder, security holder or creditor of
such Loan Party; (ii) violate or conflict with any provision of such party’s
charter, articles of incorporation, operating agreement, partnership agreement
or bylaws, as applicable; (iii) violate or conflict with any provision of the
indentures governing the public Indebtedness of the Borrower and the Restricted
Subsidiaries, except to the extent that such violation or conflict could not
reasonably be expected to have a Material Adverse Effect; (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
Property of the Borrower, and the Restricted Subsidiaries, other than Liens
permitted by Section 8.03 of the Credit Agreement; or violate any Requirement of
Law applicable to such Party, except to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect;

(d) this Fourth Amendment has been duly and validly executed and delivered by
the Borrower and each of the other Loan Parties and constitutes a legal, valid
and binding obligation of the Borrower and each of the other Loan Parties,
enforceable against the Borrower and each of the other Loan Parties in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion; and

(e) each of the representations and warranties made by such Loan Party in or
pursuant to Article V of the Credit Agreement, Article V of the Amended Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith is true and
correct in all material respects on and as of the Fourth Amendment Effective
Date as if made on and as of such date; provided, that, to the extent that such
representations or warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that,

 

7



--------------------------------------------------------------------------------

any representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates; provided, further, that, the representations in
Section 5.05 and Section 5.06 of the Credit Agreement and the Amended Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) and (b) of the Credit Agreement and the
Amended Credit Agreement, respectively.

7. Effectiveness of this Fourth Amendment. This Fourth Amendment and the
amendments to the Credit Agreement set forth in Section 5 hereof shall be
effective only if and when:

(a) the Borrower, the other Loan Parties, each L/C Issuer, the Fourth Amendment
Refinancing Term A Lenders, the Fourth Amendment Increase Revolving Lenders, the
Fourth Amendment Increase Term A Lenders, the Revolving Lenders holding all
Revolving Commitments, and the Term A Lenders holding all Term A Loans that are
not repaid with the proceeds of the Fourth Amendment Refinancing Term A Loans on
the Fourth Amendment Effective Date (all of the foregoing of which, after the
incurrence thereof, as applicable, constitute the Required Lenders), have
delivered their fully executed signature pages hereto to the Administrative
Agent;

(b) subject to Section 1.08 of the Credit Agreement, each of the representations
and warranties contained in Section 6 of this Fourth Amendment shall be true and
correct in all material respects;

(c) subject to Section 1.08 of the Credit Agreement, after giving effect to this
Fourth Amendment, no event has occurred and is continuing or will result from
the execution and delivery of this Fourth Amendment or the performance by the
Borrower and the other Loan Parties of their obligations hereunder that would
constitute a Default or an Event of Default;

(d) the Administrative Agent shall have received:

(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each such Responsible Officer authorized to act on behalf of each Loan Party
in connection with this Fourth Amendment and the other Loan Documents;

(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(iii) a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Loan Parties addressed to the Administrative Agent and each Lender, reasonably
satisfactory to the Administrative Agent; and

 

8



--------------------------------------------------------------------------------

(iv) a certificate signed by a Responsible Officer certifying that the
conditions specified in Sections 7(b), 7(c) and 7(e) of this Fourth Amendment
have been satisfied;

(e) the Borrower shall be in Pro Forma Compliance with the financial covenants
set forth in Section 8.11 of the Credit Agreement as of the last day of the Test
Period (calculated in accordance with Section 1.07 and Section 1.08 of the
Credit Agreement, in each case to the extent applicable) ended immediately
preceding the date hereof, after giving effect to the Fourth Amendment Increase
Term A Loan Commitments and the Fourth Amendment Increase Revolving Commitments
and the use of proceeds thereof; provided that, for the purposes of such
calculation, the Fourth Amendment Increase Term A Loan Commitments and the
Fourth Amendment Increase Revolving Commitments shall be deemed to be fully
drawn and any cash proceeds thereof shall not be taken into account for any cash
netting;

(f) the Borrower shall have received any regulatory approvals required by the
State of New Jersey in connection with the extension of the Closing Date
Revolving Facility and the Term A Facility;

(g) the Borrower shall have paid all expenses owed to the Administrative Agent
and the BofA Arranger (as defined below) due and owing through and including the
Fourth Amendment Effective Date to the Administrative Agent and the BofA
Arranger;

(h) unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Fourth Amendment Effective Date;

(i) the Administrative Agent shall have received, for each Mortgaged Real
Property, (i) a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by Borrower and
the applicable Loan Party relating thereto) dated as of a recent date and
(ii) if any portion of any such Mortgaged Real Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968, evidence in form
and substance reasonably acceptable to the Administrative Agent that the
applicable Loan Party shall have obtained, with a financially sound and
reputable insurer (determined at the time such insurance was obtained), flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Flood Insurance Laws;

(j) the Borrower shall have paid to the Administrative Agent, for the account of
the applicable Lenders on the Fourth Amendment Effective Date, all accrued and
unpaid interest and fees under the Term A Facility and the Closing Date
Revolving Facility, in each case, outstanding immediately prior to the Fourth
Amendment Effective Date; and

 

9



--------------------------------------------------------------------------------

(k) the Borrower shall have paid to the Administrative Agent, for the account of
(A) the BofA Arranger, (B) each Fourth Amendment Refinancing Term A Lender, each
Fourth Amendment Increase Revolving Lender and each Fourth Amendment Increase
Term A Lender and (C) each Term A Lender and each Revolving Lender that has
delivered its executed signature page consenting to this Fourth Amendment prior
to 5:00 p.m., New York City time, on June 1, 2018, the fees required to be paid
in accordance with that certain fee letter, dated as of April 26, 2018, by and
between the Borrower and the BofA Arranger.

This Fourth Amendment and the amendments to the Credit Agreement set forth in
Section 5 hereof shall be effective on the date (the “Fourth Amendment Effective
Date”) on which all of the foregoing conditions are satisfied.

8. Post-Closing Requirements.

(a) The Borrower shall not later than forty-five (45) days after the Fourth
Amendment Effective Date (or such later date as Administrative Agent may
determine in its reasonable discretion or such later date required due to the
Borrower’s inability to comply as a result of any action (or failure to act) of
the Administrative Agent), deliver or cause to be delivered to the
Administrative Agent the following items with respect to each Mortgaged Real
Property (other than the Mortgaged Real Property commonly known as “Borgata
Hotel Casino and Spa” (the “Borgata”)), each in form and substance reasonably
acceptable to the Administrative Agent:

(i) an amendment to each of the Mortgages encumbering a Mortgaged Real Property
that, among other things, adds the Fourth Amendment Refinancing Term A
Commitments, Fourth Amendment Increase Revolving Commitments and the Fourth
Amendment Increase Term A Commitments to the obligations secured by such
Mortgage (the “Mortgage Amendments”), each duly executed and delivered by a
Responsible Officer of each Loan Party thereto and in form suitable for filing
and recording in all filing or recording offices that the Administrative Agent
may deem necessary or desirable;

(ii) endorsements to the title insurance policies relating to such Mortgages in
form and substance reasonably acceptable to the Administrative Agent (it being
acknowledged that the aggregate amount of the coverage of such policies shall
not be increased due to the aggregate amount of Loans and Commitments under the
Amended Credit Agreement being increased pursuant to this Fourth Amendment); and

(iii) opinions of counsel in customary form and substance from local counsel in
each state where a Mortgaged Real Property is located covering the
enforceability, due authorization, execution and delivery of the relevant
Mortgage Amendments and any other opinions reasonably requested by
Administrative Agent.

 

10



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay all fees, costs and expenses incurred in
connection with the preparation, execution, filing and recordation of the
Mortgage Amendments, including, without limitation, reasonable attorneys’ fees,
title insurance premiums, filing and recording fees, title insurance company
coordination fees, documentary stamp, mortgage and intangible taxes, if any, and
title search charges and other charges incurred in connection with the
recordation of the Mortgage Amendments and the other matters described in this
Section 8.

(c) The Borrower, each of the other Loan Parties, the Lenders party hereto and
the Administrative Agent hereby acknowledge and agree that, notwithstanding that
the Mortgage encumbering the Borgata (the “Borgata Mortgage”) is not being
amended by a Mortgage Amendment, the Borgata Mortgage will, from and after the
Fourth Amendment Effective Date, secure all of the Obligations (as such term is
defined in the Amended Credit Agreement and including, without limitation, the
Fourth Amendment Refinancing Term A Commitments, the Fourth Amendment Increase
Revolving Commitments and the Fourth Amendment Increase Term A Commitments).

9. Acknowledgments; Reaffirmation. By executing this Fourth Amendment, each of
the Loan Parties (a) consents to this Fourth Amendment and the performance by
the Borrower and each of the other Loan Parties of their obligations hereunder,
(b) acknowledges that notwithstanding the execution and delivery of this Fourth
Amendment, the obligations (as amended, extended and increased hereby, including
the obligations in respect of the Fourth Amendment Refinancing Term A
Commitments, Fourth Amendment Increase Revolving Commitments and the Fourth
Amendment Increase Term A Loan Commitments) of each of the Loan Parties under
the Guaranty, the Pledge Agreement, the Security Agreement and each of the other
Loan Documents to which such Loan Party is a party are not impaired or affected
(except as amended, extended and increased hereby) and the Guaranty, the Pledge
Agreement, the Security Agreement and each such Loan Document continues in full
force and effect as amended hereby and (c) affirms and ratifies, to the extent
it is a party thereto, the Guaranty, the Pledge Agreement, the Security
Agreement and each other Loan Document with respect to all of the Obligations
(as amended, extended and increased hereby).

10. Miscellaneous.

(a) THIS FOURTH AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN
DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FOURTH AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b) This Fourth Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this Fourth Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this Fourth Amendment by
facsimile transmission or electronic mail (including “.pdf” or similar format)
shall be as effective as delivery of a manually signed counterpart of this
Fourth Amendment.

 

11



--------------------------------------------------------------------------------

(c) The Borrower has appointed (i) each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Fourth Amendment, collectively with Bank of America, N.A., the “BofA Arranger”),
Barclays Bank PLC, BNP Paribas Securities Corp., Citibank, N.A., Citizens Bank,
N.A., Credit Agricole Corporate and Investment Bank, Fifth Third Bank, JPMorgan
Chase Bank, N.A., Sumitomo Mitsui Banking Corporation and The Bank of Nova
Scotia to act as joint lead arrangers and joint bookrunners for this Fourth
Amendment (in such capacity, the “Fourth Amendment Arrangers”) and (ii) each of
Deutsche Bank Securities, Inc., SunTrust Bank and UBS Securities LLC to act as
co-documentation agents (in such capacity, the “Fourth Amendment Documentation
Agents”). Each Fourth Amendment Arranger and each Fourth Amendment Documentation
Agent shall in such capacity, as applicable, be entitled to all of the rights,
protections and immunities of an “Arranger” under the Credit Agreement.

(d) Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement”, or words of like import in any Loan
Document, shall mean and be a reference to the Amended Credit Agreement. This
Fourth Amendment shall be deemed a “Loan Document”, an “Incremental Joinder
Agreement”, an “Extension Amendment” and a “Refinancing Amendment”, in each
case, as defined in the Credit Agreement. The parties hereto acknowledge that
the posting of the lender presentation in connection with this Amendment
constitutes a Term Loan Extension Request and a Revolving Extension Request as
required pursuant to Sections 2.15(a), (b) and (c) and execution of this
Amendment constitutes an Extension Election from each Extending Lender. The
acquisition(s) disclosed to the Administrative Agent on or prior to the Fourth
Amendment Effective Date shall constitute a “Limited Condition Transaction” as
defined in the Credit Agreement. Sections 11.14(b), 11.14(c), 11.14(d) and 11.15
of the Credit Agreement shall apply to this Fourth Amendment as if expressly set
forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Fourth Amendment Effective Date.

 

Borrower: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:   /s/ Andy Chien
Name:   Andy H. Chien Title:   Chief Financial Officer and Treasurer Other Loan
Parties: MGP LESSOR, LLC MGP LESSOR HOLDINGS, LLC MGP FINANCE CO-ISSUER, INC.
By:   /s/ Andy Chien Name:   Andy H. Chien Title:   Chief Financial Officer and
Treasurer

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Paley Chen Name:  
Paley Chen Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer By:   /s/ Brian D. Corum Name:   Brian D.
Corum Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Brian D. Corum Name:   Brian D. Corum Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Craig Malloy Name:   Craig Malloy Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Fourth Amendment Refinancing Term A Lender, Fourth Amendment
Increase Revolving Lender, and Fourth Amendment Increase Term A Lender By:   /s/
Julien Pecoud-Bouvet Name:   Julien Pecoud-Bouvet Title:   Vice President By:  
/s/ Ade Adedeji Name:   Ade Adedeji Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

Citibank, N.A., as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Stuart Dickson Name:   Stuart Dickson Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Sean McWhinnie Name:   Sean McWhinnie Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

Credit Agircole Corporate and Investment Bank, as a Fourth Amendment Refinancing
Term A Lender, Fourth Amendment Increase Revolving Lender, and Fourth Amendment
Increase Term A Lender By:   /s/ Steven Jonassen Name:   Steven Jonassen Title:
  Managing Director By:   /s/ Adam Jenner Name:   Adam Jenner Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Fourth Amendment Increase Revolving
Lender By:   /s/ Alicia Schug Name:   Alicia Schug Title:   Vice President By:  
/s/ Marguerite Sutton Name:   Marguerite Sutton Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Knight D. Kieffer Name:   Knight D. Kieffer Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Fourth Amendment Refinancing Term A Lender,
Fourth Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A
Lender By:   /s/ Mohammad Hasan Name:   Mohammad Hasan Title:   Executive
Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Fourth Amendment Refinancing Term A Lender,
Fourth Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A
Lender By:   /s/ Matthew J. Bradley Name:   Matthew J. Bradley Title:   Vice
President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Fourth Amendment Refinancing Term A Lender,
Fourth Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A
Lender By:   /s/ Alysha Salinger Name:   Alysha Salinger Title:   Authorized
Signatory

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Fourth Amendment Refinancing Term A
Lender, Fourth Amendment Increase Revolving Lender, and Fourth Amendment
Increase Term A Lender By:   /s/ Keith Connolly Name:   Keith Connolly Title:  
Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Fourth Amendment Refinancing Term A Lender, Fourth Amendment
Increase Revolving Lender, and Fourth Amendment Increase Term A Lender By:   /s/
Tesha Winslow Name:   Tesha Winslow Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Bradley Walker Name:   Bradley Walker Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Fourth Amendment Refinancing Term A Lender, Fourth
Amendment Increase Revolving Lender, and Fourth Amendment Increase Term A Lender
By:   /s/ Houssem Daly Name:   Houssem Daly Title:   Associate Director By:  
/s/ Darlene Arias Name:   Darlene Arias Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

BANK OF AMERICA, N.A.,

as a Term A Lender

By:   /s/ Brian D. Corum Name:   Brian D. Corum Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

CITIZENS BANK, N.A., as a Term A Lender By:   /s/ Sean McWhinnie Name:   Sean
McWhinnie Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

FIFTH THIRD BANK, as a Term A Lender By:   /s/ Richard Arendale Name:   Richard
Arendale Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

SUMITOMO MITSUI BANKING CORPORATION, as a Term A Lender By:   /s/ Keith Connolly
Name:   Keith Connolly Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

SunTrust Bank, as a Term A Lender By:   /s/ Tesha Winslow Name:   Tesha Winslow
Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally consents to
this Fourth Amendment and directs the Administrative Agent to execute the Fourth
Amendment:

 

THE BANK OF NOVA SCOTIA, as a Term A Lender By:   /s/ Bradley Walker Name:  
Bradley Walker Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

BANK OF AMERICA, N.A., as a Revolving Lender By:   /s/ Brian D. Corum Name:  
Brian D. Corum Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

BARCLAYS BANK PLC, as a Revolving Lender By:   /s/ Craig Malloy Name:   Craig
Malloy Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

BNP PARIBAS, as a Revolving Lender By:   /s/ Julien Pecoud-Bouven Name:   Julien
Pecoud-Bouven Title:   Vice President By:   /s/ Ade Adedeji Name:   Ade Adedeji
Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

Citibank, N.A., as a Revolving Lender By:   /s/ Stuart Dickson Name:   Stuart
Dickson Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

CITIZENS BANK, N.A., as a Revolving Lender By:   /s/ Sean McWhinnie Name:   Sean
McWhinnie Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

Credit Agricole Corporate and Investment Bank, as a Revolving Lender By:   /s/
Steven Jonassen Name:   Steven Jonassen Title:   Managing Director By:   /s/
Adam Jenner Name:   Adam Jenner Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender By:   /s/ Alicia Schug
Name:   Alicia Schug Title:   Vice President By:   /s/ Marguerite Sutton Name:  
Marguerite Sutton Title:   Vice President

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

FIFTH THIRD BANK, as a Revolving Lender By:   /s/ Richard Arendale Name:  
Richard Arendale Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

JPMorgan Chase Bank, N.A., as a Revolving Lender By:   /s/ Mohammad Hasan Name:
  Mohammad Hasan Title:   Executive Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

MORGAN STANLEY BANK, N.A., as a Revolving Lender By:   /s/ Michael King Name:  
Michael King Title:   Authorized Signatory

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender By:   /s/ Keith
Connolly Name:   Keith Connolly Title:   Managing Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

SunTrust Bank, as a Revolving Lender By:   /s/ Tesha Winslow Name:   Tesha
Winslow Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to this Fourth Amendment and directs the Administrative Agent to execute the
Fourth Amendment:

 

THE BANK OF NOVA SCOTIA, as a Revolving Lender By:   /s/ Bradley Walker Name:  
Bradley Walker Title:   Director

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Schedule II

Exhibit A

Amended Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

EXECUTION COPY

Execution Copy

(as amended by First Amendment dated as of October 26, 2016 and

as further amended by the Second Amedment dated as of May 1, 2017

as further amended by the Third Amendment dated as of March 23, 2018)

 

Published Deal CUSIP Number: 55303KAA1

Published Revolver CUSIP Number: 55303KAB9

Published Term A CUSIP Number: 55303KAD5

Published Delayed Draw Term A CUSIP Number: 55303KAE3

Published Term B CUSIP Number: 55303KAC7

CREDIT AGREEMENT

Dated as of April 25, 2016

(as amended by First Amendment dated as of October 26, 2016

as further amended by the Second Amendment dated as of May 1, 2017

as further amended by the Third Amendment dated as of March 23, 2018

as further amended by the Fourth Amendment dated as of June 14, 2018)

among

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP,

as the Borrower,

Bank of America, N.A.,

as Administrative Agent and an L/C Issuer,

and

The Other Lenders Party Hereto

Bank of America, N.A., JPMorgan Chase Bank, N.A.,

Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,

Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc.,

Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,

Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers and Joint Bookrunners

JPMorgan Chase Bank, N.A.,

as Syndication Agent

Bank of America, N.A., Barclays Bank PLC,

BNP Paribas Securities Corp., Citigroup Global Markets Inc., Citizens Bank, N.A.

Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc.,

Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,

Sumitomo Mitsui Banking Corporation, SunTrust Bank and

The Bank of Nova Scotia,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

           Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1     1.01  
Defined Terms      1     1.02   Other Interpretive Provisions      6364     1.03
  Accounting Terms      6064     1.04   Rounding      6465     1.05   Times of
Day      6465     1.06   Letter of Credit Amounts      6465     1.07   Pro Forma
Compliance; Financial Ratio Calculations      6465     1.08   Timing of
Conditions Related to Limited Condition Transactions      6667   ARTICLE II THE
COMMITMENTS AND CREDIT EXTENSIONS      6367     2.01   The Loans      6367    
2.02   Borrowings, Conversions and Continuations of Loans      6869     2.03  
Letters of Credit      7071     2.04   Prepayments      7980     2.05  
Termination or Reduction of Commitments      8384     2.06   Repayment of Loans
     8485     2.07   Interest      8586     2.08   Fees      8186     2.09  
Computation of Interest and Fees      8687     2.10   Evidence of Debt      8788
    2.11   Payments Generally; Administrative Agent’s Clawback      8388    
2.12   Sharing of Payments by Lenders      8990     2.13   Incremental
Facilities      9091     2.14   Refinancing Amendments      9798     2.15  
Extensions of Loans and Commitments      9899     2.16   Reverse Dutch Auction
Repurchases      101102     2.17   Cash Collateral      103104     2.18  
Defaulting Lenders      104105     2.19   Additional Borrowers      106108  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      107108     3.01   Taxes
     107108     3.02   Illegality      112113     3.03   Inability to Determine
Rates      112113     3.04   Increased Costs; Reserves on Eurodollar Rate Loans
     113114     3.05   Compensation for Losses      114116     3.06   Mitigation
Obligations; Replacement of Lenders      115116     3.07   LIBOR Replacement
Provisions      115117     3.073.08   Survival      117118   ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      117118     4.01   Conditions of
Initial Credit Extension      117118     4.02   Conditions to all Credit
Extensions      121122  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

           Page   ARTICLE V REPRESENTATIONS AND WARRANTIES      123124     5.01
  Existence and Qualification; Power; Compliance With Laws      123124     5.02
  Authority; Compliance With Other Agreements and Instruments and Government
Regulations      123125     5.03   No Governmental Approvals Required     
124125     5.04   Subsidiaries      124125     5.05   Financial Statements     
125126     5.06   No Other Liabilities      125126     5.07   Litigation     
125126     5.08   Binding Obligations      125126     5.09   No Default     
125126     5.10   ERISA      125126     5.11   Use of Proceeds; Regulations T, U
and X; Investment Company Act      125126     5.12   Disclosure      126127    
5.13   Tax Liability      126127     5.14   Projections      126127     5.15  
Hazardous Materials      127128     5.16   Solvency      127128     5.17  
Material Adverse Effect      127128     5.18   REIT Status      127128     5.19
  Ownership of Property; Liens      127128     5.20   Security Interest; Absence
of Financing Statements; Etc      127128     5.21   Licenses and Permits     
127129     5.22   Subordinated Debt      128129     5.23   Intellectual Property
     128129     5.24   Insurance      128129     5.25   Mortgaged Real Property;
No Casualty      129130     5.26   Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions      129130   ARTICLE VI AFFIRMATIVE COVENANTS      129131  
  6.01   Preservation of Existence      129131     6.02   Maintenance of
Properties      130131     6.03   Maintenance of Insurance      131132     6.04
  Compliance With Laws      131132     6.05   Inspection Rights; Quarterly
Lender Calls      131133     6.06   Keeping of Records and Books of Account     
132133     6.07   Use of Proceeds      132134     6.08   Additional Loan Parties
     133134     6.09   Collateral Matters; Pledge or Mortgage of Real Property
     133135     6.10   Security Interests; Further Assurances      134135    
6.11   Limitation on Designations of Unrestricted Subsidiaries      135137    
6.12   Taxes      136138     6.13   Compliance with Environmental Law     
137138     6.14   Maintenance of REIT Status      137138  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

           Page     6.15   Maintenance of Credit Ratings      137139   ARTICLE
VII INFORMATION AND REPORTING COVENANTS      137139     7.01   Financial
Statements, Etc.      137139     7.02   Compliance Certificates      141142  
ARTICLE VIII NEGATIVE COVENANTS      141142     8.01   Mergers, Consolidations
and Asset Sales      141142     8.02   Limitation on Lines of Business     
144146     8.03   Liens      145146     8.04   Indebtedness      146148     8.05
  Payments of Certain Indebtedness      149150     8.06   Investments, Loans and
Advances      150151     8.07   Restricted Payments      153155     8.08  
Limitation on Certain Restrictions Affecting Subsidiaries      155157     8.09  
Transactions with Affiliates      157159     8.10   Limitation on Changes to
Fiscal Year      159161     8.11   Financial Covenants      159161     8.12  
Master Leases      160161     8.13   Use of Proceeds; Anti-Corruption Law;
Sanctions      161162     8.14   Activities of Senior Unsecured Notes Co-Issuer
     161162   ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      161162     9.01  
Events of Default      161162     9.02   Remedies upon Event of Default     
163165     9.03   Application of Funds      164165   ARTICLE X ADMINISTRATIVE
AGENT      165166     10.01   Appointment and Authority      165166     10.02  
Rights as a Lender      166167     10.03   Exculpatory Provisions      166168  
  10.04   Reliance by Administrative Agent      168169     10.05   Delegation of
Duties      168169     10.06   Resignation of Administrative Agent or L/C Issuer
     168170     10.07   Non-Reliance on Administrative Agent, Other Lenders and
Arrangers      170171     10.08   No Other Duties, Etc.      170171     10.09  
Administrative Agent May File Proofs of Claim      170171     10.10   Collateral
and Guaranty Matters      172173     10.11   Secured Cash Management Agreements
and Secured Hedge Agreements      173174     10.12   ERISA Matters      173174  
ARTICLE XI MISCELLANEOUS      175177     11.01   Amendments, Etc.      175177  
  11.02   Notices; Effectiveness; Electronic Communications      178180  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

           Page     11.03   No Waiver; Cumulative Remedies; Enforcement     
180182     11.04   Expenses; Indemnity; Damage Waiver      181182     11.05  
Payments Set Aside      184185     11.06   Successors and Assigns      184185  
  11.07   Treatment of Certain Information; Confidentiality      192194    
11.08   Right of Setoff      193195     11.09   Interest Rate Limitation     
194195     11.10   Counterparts; Integration; Effectiveness      194196    
11.11   Survival of Representations and Warranties      195196     11.12  
Severability      195196     11.13   Replacement of Lenders      195196    
11.14   Governing Law; Jurisdiction; Etc.      197198     11.15   Waiver of Jury
Trial      198199     11.16   No Advisory or Fiduciary Responsibility     
198199     11.17   Electronic Execution of Assignments and Certain Other
Documents      199200     11.18   USA PATRIOT Act      199200     11.19  
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      199201
    11.20   Gaming Law      200201     11.21   Joint and Several Obligations   
  200202     11.22   ENTIRE AGREEMENT      201202  

SCHEDULES

 

1.01(a)    Mortgaged Real Property 1.01(b)    Initial Real Estate Assets 2.01   
Commitments 2.16    Auction Procedures 5.04    Subsidiaries 5.24    Flood Zone
Properties 11.02    Notice Addresses

EXHIBITS

 

A    Form of Committed Loan Notice B-1    Form of Term A Note B-2    Form of
Term B Note B-3    Form of Revolving Note C    Form of Compliance Certificate
D-1    Form of Administrative Questionnaire D-2    Form of Assignment and
Assumption E    Forms of U.S. Tax Compliance Certificate F    Form of Assumption
Agreement G    Joint Borrower Provisions

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 25, 2016, among MGM GROWTH
PROPERTIES OPERATING PARTNERSHIP LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer. The Parties hereto hereby agree with
reference to the following facts:

WHEREAS, the Borrower has requested that the Lenders and the L/C Issuers provide
revolving credit and term loan facilities and other financial accommodations to
the Borrower for the purposes set forth herein; and

WHEREAS, the Lenders and the L/C Issuers have agreed to provide such revolving
credit and term loan facilities and such other financial accommodations to the
Borrower on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications or vacations, entitlements, public and/or private
utility easements, licenses, declarations of covenants, conditions and
restrictions, and other similar provisions granted by the Borrower or its
Subsidiaries which (a) now exist, (b) are permitted to be entered into under the
terms of any leases related to the Mortgaged Real Property and which in the
aggregate do not materially burden or impair the fair market value or use of
such Mortgaged Real Property for the purposes for which it is or may reasonably
be expected to be held or (c) which are approved as to their form and substance
by the Administrative Agent in writing, such approval not to be unreasonably
withheld, conditioned or delayed.

“Act” has the meaning specified in Section 11.18.

“Adjusted Total Assets” means, as of any date of determination, Borrower Group
EBITDA (calculated excluding clause (ii) of the definition thereof) for the Test
Period most recently ended on or prior to such date of determination divided by
8.25% plus (i) in the case of any Development Property or Redevelopment Property
(or former Development Property or Redevelopment Property) prior to the date
when financial results for at least one complete Fiscal Quarter following
completion or opening of the applicable development project are available, 100%
of the book value (determined in accordance with GAAP but determined without
giving effect to any depreciation) of any such Development Property or
Redevelopment Property (or former Development Property or Redevelopment
Property) owned or leased under an Eligible Ground Lease by the Borrower Group
as of such date of determination, plus (ii) 100% of the book value (determined
in accordance with GAAP) of any undeveloped land owned or leased under an
Eligible Ground Lease by the

 

1



--------------------------------------------------------------------------------

Borrower Group as of such date of determination, plus (iii) an amount (but not
less than zero) equal to all unrestricted cash and Cash Equivalents on hand of
the Borrower GroupUnrestricted Cash as of such date that is not netted against
Indebtedness in the determination of Net Funded Total Indebtedness or Net Funded
Senior Secured Indebtedness, as applicable, plus (iv) an amount (but not less
than zero) equal to all earnest money deposits associated with potential
acquisitions by the Borrower Group as of such date that are not netted against
Indebtedness in the determination of Net Funded Total Indebtedness or Net Funded
Senior Secured Indebtedness, as applicable, plus (v) the book value (determined
in accordance with GAAP) (but determined without giving effect to any
depreciation or amortization) of all other Investments (for the avoidance of
doubt, other than Income Properties, Development Properties, Redevelopment
Properties and unimproved land) held by the Borrower Group as of such date
(exclusive of goodwill and other intangible assets); provided that, (1) the
Borrower Group EBITDA attributable to any Income Property, Development Property
or Redevelopment Property that is leased by the Borrower Group pursuant to a
lease that is not an Eligible Ground Lease shall be excluded, (2) the Borrower
Group EBITDA attributable to any Development Property, Redevelopment Property or
undeveloped land (or former Development Property, Redevelopment Property or
undeveloped land) the book value of which is included in Adjusted Total Assets
under clause (i) or (ii) above, shall be excluded and (3) the portion of
Adjusted Total Assets attributable to any single Income Property shall not
exceed 40.0% of Adjusted Total Assets and the portion of Adjusted Total Assets
attributable to any single Qualified Mortgage Note, Redevelopment Property,
Development Property or undeveloped land shall not exceed 30.0% of Adjusted
Total Assets; provided, further that, for purposes of clause (3) of the
immediately preceding proviso, (I) the Adjusted Total Assets attributable to any
such single Income Property that is listed on Schedule 1.01(b) shall be deemed
to be equal to the amount disclosed to the Administrative Agent on the Closing
Date, and such amounts shall be subject to increase or decrease by the
applicable property’s pro rata share of any increase or decrease in the
aggregate Adjusted Total Assets of all properties subject to the Initial Master
Lease at any time after the Closing Date (except as provided in the following
clause (II)), and (II) if any single Income Property, Redevelopment Property,
Development Property or undeveloped land is added to the Initial Master Lease
after the Closing Date, the Adjusted Total Assets of such Income Property,
Redevelopment Property, Development Property or undeveloped land at the time it
is added to the Initial Master Lease shall be an amount equal to the fair market
value thereof as reasonably determined by the Borrower in consultation with the
Administrative Agent, and, thereafter, such Adjusted Total Assets shall be
subject to increase or decrease by its pro rata share of any increase or
decrease in the aggregate Adjusted Total Assets of all properties subject to the
Initial Master Lease.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the
Borrower or any of its Affiliates solely by virtue of being Creditor Parties.

“Agent Parties” means Administrative Agent and its Related Parties.

“Agreement” means this Credit Agreement.

“ALTA” means American Land Title Association.

“Anti-Corruption Laws” means any and all laws or regulations related to
corruption or bribery, such as the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the Bribery Act 2010 of the United Kingdom and any law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions.

“Applicable Fee Rate” means, at any time, in respect of the Closing Date
Revolving Facility and the Fourth Amendment Increase Term A Facility, (a) from
the ClosingFourth Amendment Effective Date to the date that is six (6) months
after the Closingon which a Compliance Certificate is delivered pursuant to
Section 7.01(a) for the first full Fiscal Quarter after the Fourth Amendment
Effective Date, 0.50% per annum and (b) thereafter, the applicable percentage
per annum set forth below determined by reference to the Total Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02:

 

Pricing

Level

  

Total Net

Leverage Ratio

   Applicable Fee Rate   1    Less than or equal to 5.005.25:1.00      0.375 % 
2    Greater than 5.005.25:1.00      0.50 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required RevolvingFacility Lenders for the Closing Date Revolving Facility,
Pricing Level 2 shall apply for the Closing Date Revolving Facility, and upon
the request of the Required Facility Lenders for the Fourth Amendment Increase
Term A Facility, Pricing Level 2 shall apply for the Fourth Amendment Increase
Term A Facility, in each case, as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Fee Rate for any period shall be
subject to the provisions of Section 2.09.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, as to each Lender, the percentage (carried out to
the ninth decimal place) of the Commitments and Loans under a given Facility
held by that Lender. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The initial Applicable Percentage of each Lender in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means:

(a) in respect of the Closing Date Revolving Facility and the Term A Facility,
(i) from the ClosingFourth Amendment Effective Date to the date that is six
(6) months after the Closingon which a Compliance Certificate is delivered
pursuant to Section 7.01(a) for the first full Fiscal Quarter after the Fourth
Amendment Effective Date, 1.751.25% per annum for Base Rate Loans and
2.752.25% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02:

 

Applicable Rate

 

Pricing

Level

  

Total Net Leverage

Ratio

   Eurodollar Rate +
Letters of Credit     Base Rate   1    Less than or equal to 5.005.25:1.00     
2.251.75 %      1.250.75 %  2    Greater than 5.005.25:1.00 and less than or
equal to 5.505.75:1.00      2.502.00 %      1.501.00 %  3    Greater than
5.505.75:1.00      2.752.25 %      1.751.25 % 

 

4



--------------------------------------------------------------------------------

and (b) in respect of the Term B Facility, the following percentages per annum,
based on the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

  

Debt Ratings
S&P and Moody’s

   Eurodollar Rate     Base Rate   1   

Either (a) Ba2 or better from Moody’s and BB- or better from S&P or

(b) BB or better from S&P and Ba3 or better from Moody’s

     1.75 %      0.75 %  2    For any reason Pricing Level 1 does not apply     
2.00 %      1.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Revolving/Term AFacility Lenders for the Closing Date Revolving
Facility, Pricing Level 3 shall apply in respect of the Closing Date Revolving
Facility and upon the request of the Required Facility Lenders for the Term A
Facility, Pricing Level 3 shall apply in respect of the Term A Facility, in each
case, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.09.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or a Loan thereunder
at such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Joint Lead Arrangers, the Co-Documentation
Agents and the Syndication Agent. The Arrangers are not parties to this
Agreement or the other Loan Documents (other than the Fee Letters, to which
certain Joint Lead Arrangers are party) in their capacities as Arrangers, and
their sole contractual relationship in relation to the Loan Documents is with
the Borrower (and not with any other Loan Party).

 

5



--------------------------------------------------------------------------------

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction, but excluding any Casualty Event (without giving
effect to any materiality thresholds set forth in such definition)) of any
Property (including accounts receivable and Equity Interests of any person owned
by the Borrower or the Restricted Subsidiaries but not any Debt Issuance),
whether owned on the Closing Date or thereafter acquired, by the Borrower or the
Restricted Subsidiaries to any Person (excluding operating leases and subleases
and similar arrangements of any real or personal property in the ordinary course
of business) and (b) any issuance or sale by any Restricted Subsidiary of its
Equity Interests to any Person, in the case of clauses (a) and (b), to the
extent that the aggregate value of the interest in such Property conveyed, sold,
leased, transferred, or otherwise disposed of or the Equity Interests issued or
sold, in each case whether in any single transaction or related series of
transactions, is greater than or equal to $100,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent and the Borrower.

“Assignment of Rents and Leases” means that certain assignment of rents and
leases dated as of April 25, 2016, by the Initial Landlord in favor of Bank of
America, N.A., as Administrative Agent for the Lenders and other Secured Parties
described therein.

“Assumption Agreement” means each assumption agreement executed by an additional
Borrower pursuant to Section 2.19, substantially in the form of Exhibit F.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

“Auction” has the meaning specified in Section 2.16(a).

“Auction Manager” has the meaning specified in Section 2.16(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means (a) in respect of the Closing Date Revolving
Facility, the period from and including the ClosingFourth Amendment Effective
Date to the earliest of (i) the Maturity Date for the Closing Date Revolving
Facility, (ii) the date of termination of the Closing Date Revolving Commitments
pursuant to Section 2.05, and (iii) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02 and, (b) in
respect of any other Class of Revolving Commitments, the period from and
including the date such Class of Revolving Commitments is established pursuant
to the applicable Extension Amendment, Refinancing Amendment or Incremental
Joinder Agreement to the earliest of (i) the maturity date set forth in the
applicable Extension Amendment, Refinancing Amendment or Incremental Joinder
Agreement, (ii) the date of termination of such Revolving Commitments pursuant
to Section 2.05

 

6



--------------------------------------------------------------------------------

and (iii) the date of termination of the Revolving Commitment of each Revolving
Lender to make Revolving Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 9.02. and (c) in respect of the Fourth
Amendment Increase Term A Facility, the period from and including the Fourth
Amendment Effective Date to the earliest of (i) the first anniversary of the
Fourth Amendment Effective Date, (ii) the date of termination of the Fourth
Amendment Increase Term A Loan Commitments pursuant to Section 2.05, and
(iii) the date of termination of the commitment of each Fourth Amendment
Increase Term A Lender to make Term A Loans pursuant to Section 9.02.

“Available Excluded Contribution Amount” means, as of any date of determination,
the sum, without duplication, of (a) the net cash proceeds of any sale or
issuance by the Borrower of its Qualified Equity Interests after the Closing
Date plus (b) the net cash proceeds or fair market value of assets (including
cash and Cash Equivalents) (as reasonably determined by the Borrower)
contributed to the Borrower as a capital contribution after the Closing Date, in
each case (i) excluding the proceeds of the Initial Public Offering and the OP
Units Issuance and (ii) excluding any Permitted Warrant Transaction. The
Available Excluded Contribution Amount will be decreased by any amounts thereof
(i) used to make Investments pursuant to Section 8.06(l), (ii) used to prepay,
redeem, purchase, defease or satisfy Indebtedness pursuant to Section 8.05(d)
and (iii) used to make Restricted Payments pursuant to Section 8.07(f), in each
case, effective immediately upon any such use.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Borrower Group” means the Borrower and the Restricted Subsidiaries.

“Borrower Group EBITDA” means, for any fiscal period, (i) the EBITDA of the
Borrower Group for that fiscal period, after eliminating EBITDA of the Borrower
Group attributable to Unconsolidated Affiliates plus, (ii) without duplication,
the aggregate amount of any recurring or ordinary course (A) cash dividends or
other recurring or ordinary cash distributionsdistributions, (B) interest
payments, (C) returns of capital, (D) repayments or other payments, in each case
in this clause (ii), that are actually paid in cash (or to the extent converted
into cash or Cash Equivalents) (excluding, in each case in this clause (ii),
expense reimbursements in connection with cash advances or loans and special
dividends or distributions) and received by the Borrower Group from
Unconsolidated Affiliates, Unrestricted Subsidiaries or from cost method
investments (for the avoidance of doubt, a dividend or cash distribution shall
be deemed recurring or ordinary course to the extent such distribution was not
intended to be a special dividend or distribution).

For purposes of determining Borrower Group EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Borrower Group EBITDA
shall be calculated as if the Initial Master Lease had been in effect throughout
such period, and the Restructuring and Contribution and the other Transactions
occurred at the beginning of such fiscal period, in each case, as reasonably
determined by the Borrower in good faith.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrower Party” means the Borrower or any of its Subsidiaries.

“Borrowing” means, in respect of any Facility, a borrowing under that Facility.

“Bridge Credit Agreement” means that certain credit agreement dated as of the
Closing Date, among MGM Resorts, MGM Grand Detroit, LLC, a Delaware limited
liability company, Mandalay Corp., a Nevada corporation, Ramparts, Inc., a
Nevada corporation, New Castle Corp, a Nevada corporation, Victoria Partners, a
Nevada partnership, MGM Resorts Mississippi, Inc., a Mississippi corporation,
Bank of America, as administrative agent and the lenders party thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any Similar
Lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrower, be treated as an operating lease and not a Capital
Lease; provided, further, that the Initial Master Lease will not be deemed to be
a Capital Lease.

 

8



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the applicable L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) readily marketable direct obligations of any State of the United States or
any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (g) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United
States, any State thereof or the District of Columbia and having on the date of
such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

(e) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of a
bank incorporated under the Laws of any jurisdiction outside the United States
having on the date of such Investment combined capital, surplus and undivided
profits of at least $500,000,000, or total assets of at least $15,000,000,000,
in each case due within one year after the date of the making of the Investment;

(f) repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Securities Exchange Act of 1934, as
amended, having on the date of the Investment capital of at least $500,000,000,
due within

 

9



--------------------------------------------------------------------------------

90 days after the date of the making of the Investment; provided that the maker
of the Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

(g) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(h) “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States or any State thereof (i) given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P, in each case
having an investment period not exceeding 50 days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by a
Lender or a bank described in clauses (c) or (d) above;

(i) a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (d) or (e) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (h) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P;

(j) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States or any State thereof, or a participation interest therein; provided that
any commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(k) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (c) and (g) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Person that,
at the time it, or its Affiliate, became a Lender or the Administrative Agent
hereunder, was a party to a Cash Management Agreement.

 

10



--------------------------------------------------------------------------------

“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrower or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$50,000,000. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrower or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of the Borrower or
the Restricted Subsidiaries or any part thereof by any Governmental Authority.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “Person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act (but excluding any employee benefit plan of such Person or
its subsidiaries, any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, or any Person formed as a
holding company for the CompanyParent (in a transaction where the voting stock
of the CompanyParent outstanding prior to such transaction is converted into or
exchanged for the voting stock of the surviving or transferee Person
constituting all or substantially all of the outstanding shares of such voting
stock of such surviving or transferee Person (immediately after giving effect to
such issuance)) and MGM Resorts and its Affiliates)), becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person or group shall be deemed to have “beneficial ownership” of all
securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 35% of the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “Person” or “group” has the right to
acquire pursuant to any option right); or

 

11



--------------------------------------------------------------------------------

(b) Parent (or a Wholly Owned Subsidiary of Parent) shall cease to be the sole
general partner of Borrower; or

(c) the Initial Landlord shall not be either (i) a directly or indirectly Wholly
Owned Subsidiary of the Borrower or (ii) the Borrower; or

(d) the Initial Landlord shall cease to be the “Landlord” under the Initial
Master Lease.

“Class” means, when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) (i) the Closing Date Revolving
Commitments and Revolving Loans incurred pursuant to the Closing Date Revolving
Commitments and (ii) any Increase Revolving Commitments of the same Class and
Revolving Loans incurred thereunder, (b) such other Class of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, a Refinancing
Amendment or an Incremental Joinder Agreement, (c) Term B Loans or Term B
Commitments and any Increase Term Loan Commitments or Increase Term Loans of the
same Class, (d) Term A Loans or Term A Commitments and any Increase Term Loan
Commitments or Increase Term Loans of the same Class and, (e) Fourth Amendment
Increase Term A Loan Commitments and any Increase Term Loan Commitments of the
same Class and (f) such other Class of Term Loans or Term Commitments created
pursuant to an Extension Amendment, a Refinancing Amendment or an Incremental
Joinder Agreement. New Term Loans, Loans under New Revolving Commitments,
Extended Term Loans, Loans under Extended Revolving Commitments, Other Term
Loans and Loans under Other Revolving Commitments, in each case, that have
different terms and conditions shall be construed (together with the Commitments
in respect thereof) to be in different Classes.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Revolving Commitment” means (a) a Revolving Commitment established
on the Closing Date and (b) the Fourth Amendment Increase Revolving Commitments
established on the Fourth Amendment Effective Date. The Closing Date Revolving
Commitments of all of the Revolving Lenders on the ClosingFourth Amendment
Effective Date shall be $600,000,0001,350,000,000.

“Closing Date Revolving Facility” means the credit facility comprising the
Closing Date Revolving Commitments and any Increase Revolving Commitments of the
same Class.

“Co-Documentation Agents” means, collectively, Bank of America, N.A., Barclays
Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc., Citizens
Bank, N.A., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Securities Inc., Fifth Third Bank, Morgan Stanley Senior Funding, Inc., Sumitomo
Mitsui Banking Corporation, SunTrust Bank and The Bank of Nova Scotia.

“Co-Issuer” means MGP Escrow Co-Issuer, Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

 

12



--------------------------------------------------------------------------------

“Collateral” means, at any date, all of the “Collateral”, “Mortgage Estates” and
“Trust Estates” then referred to in the Collateral Documents, including the
Mortgaged Real Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, the Assignment of Rents and Leases and any supplements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.09 and Section 6.10, and each other agreement, instrument or document
that creates, perfects or purports to create or perfect a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Competitor” means a Person or Affiliate of any Person, other than the Borrower,
MGM Resorts or their respective Subsidiaries, which is among the top 25 global
gaming companies by annual revenues, or any lodging company having any material
hotel business in Las Vegas, or any person proposing to build, own or operate a
casino resort in any jurisdiction in which the Borrower, MGM Resorts or any of
their respective Subsidiaries does any material business or proposes to do
business but excluding commercial or corporate banks, and any funds that are
managed or controlled by such commercial or corporate banks which funds
principally invest in commercial loans or debt securities, in each case
designated by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) prior to the Closing Date (or
as updated by the Borrower in writing after the Closing Date).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C with such amendments or modifications as may be approved by the
Administrative Agent and the Borrower.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

“Convertible Debt” means Indebtedness of the Borrower (which may be guaranteed
by the Guarantors) permitted to be incurred under the terms of this Agreement
that is (i) either (a) convertible into common stock of Parent (and cash in lieu
of fractional shares) and/or cash (in an

 

13



--------------------------------------------------------------------------------

amount determined by reference to the price of such common stock) or (b) sold as
units with call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for common stock of
Parent and/or cash (in an amount determined by reference to the price of such
common stock) and (ii) subordinated to the Obligations on terms customary at the
time for convertible subordinated debt securities.

“Corporate Services Agreement” means the corporate services agreement among MGM
Resorts, Parent and the Borrower entered into on the Closing Date.

“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of Existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then existing Term Loans
or Revolving Commitments, or any then existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has an
equal or later maturity and a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged on a dollar-for-dollar basis, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (iv) the aggregate unused revolving commitments under such
Credit Agreement Refinancing Indebtedness shall not exceed the unused Revolving
Commitments being replaced, (v) such Credit Agreement Refinancing Indebtedness
consisting of Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder in each case as specified in
the respective Refinancing Amendment and (vi) all other terms and conditions of
any such Credit Agreement Refinancing Indebtedness shall be as agreed between
the Borrower and the lenders providing any such Credit Agreement Refinancing
Indebtedness.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication (and
without duplication of amounts that otherwise increased the amount available for
Investments pursuant to Section 8.06), in each case, from and after January 1,
2018:

(a) $50,000,000; plus

(b) to the extent such amount is a positive number, 95% of the Funds From
Operations accrued on a cumulative basis during the period (taken as one
accounting period) beginning on January 1, 2018 and ending on the last day of
the fiscal quarter most recently ended for which financial statements have been
or are required to have been delivered pursuant to Section 7.01(a) or (b); plus

 

14



--------------------------------------------------------------------------------

(c) the amount of dividends, distributions, interest payments, returns of
capital, repayments and returns of payment (including, for the avoidance of
doubt, proceeds from sales of Investments financed using the Cumulative Credit
pursuant to Section 8.06(y), but excluding any such amounts included in the
calculation of Borrower Group EBITDA), actually received in cash by the Borrower
Group from and after January 1, 2018 and prior to such date of determination
from any Person which is not included in the Borrower Group; plus

(d) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash (and the fair market value (as determined in good faith by
the Borrower) of property other than cash received by the Borrower or any
Restricted Subsidiary) from and after January 1, 2018 (in each case, to the
extent not included in the calculation of Borrower Group EBITDA):

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 8.06(m) or (y) by the
Borrower or any Restricted Subsidiaries and from repurchases and redemptions of
such Investments from the Borrower and the Restricted Subsidiaries by any Person
(other than the Borrower or a Restricted Subsidiary) and from repayments of
loans or advances or other transfers of assets (including by way of dividends,
interest, distributions, return of principal, repayments, income and similar
amounts), and releases of guarantees, which constituted Investments made
pursuant to Section 8.06(m) or (y) (to the extent such amount is not otherwise
used pursuant to an exception in Section 8.06);

(ii) the sale (other than to the Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary; or

(iii) any dividend or other distribution by an Unrestricted Subsidiary; plus

(e) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of the Borrower or any Restricted Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable); plus

(f) the cumulative amount of Declined Proceeds; plus

(g) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
in respect of any Investments made pursuant to Section 8.06(y) from and after
January 1, 2018 and prior to such time (to the extent not included in the
calculation of Borrower Group EBITDA); minus

 

15



--------------------------------------------------------------------------------

(h) any amounts used to make Investments pursuant to Section 8.06(y) from and
after January 1, 2018 and prior to such time; minus

(i) any amounts used to make Restricted Payments pursuant to Section 8.07(l)
from and after January 1, 2018 and prior to such time; minus

(j) an amounts used to prepay, redeem, purchase, defease or otherwise satisfy
any Prepayment Restricted Indebtedness pursuant to Section 8.05(h) from and
after January 1, 2018 and prior to such time.

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in nonrecourse debt financings of real property and
other carve-outs appropriate in the good faith determination of the Borrower to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by the Borrower or any of its Restricted
Subsidiaries in or pursuant to any document evidencing any Indebtedness, (b) any
unlawful act on the part of the Borrower or any of its Restricted Subsidiaries
in respect of the Indebtedness or other liabilities of any Restricted Subsidiary
of the Borrower, (c) any waste or misappropriation of funds by the Borrower or
any of its Restricted Subsidiaries in contravention of the provisions of the
Indebtedness or other liabilities of any Restricted Subsidiary, (d) customary
environmental indemnities associated with the real property of any Restricted
Subsidiary, (e) voluntary bankruptcy, (f) failure of the Borrower or any of its
Restricted Subsidiaries to comply with applicable special purpose entity
covenants, (g) any failure to maintain insurance required pursuant to any
document evidencing any Indebtedness, or (h) any failure to comply with
restrictions on the transfer of real property set forth in any document
evidencing any Indebtedness, but excluding exceptions by reason of
(i) non-payment of the debt incurred in such non-recourse financing (other than
usual and customary exceptions in respect of the first debt service payment), or
(ii) the failure of the relevant Restricted Subsidiary to comply with financial
covenants.

“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).

“Debt Rating” means, as of any date of determination, each of the corporate
credit rating of the Borrower determined by S&P and the corporate family rating
of the Borrower determined by Moody’s; provided that if the Borrower has only
one Debt Rating or the Borrower does not have any Debt Rating, Pricing Level 2
shall apply.

Initially, the Applicable Rate in respect of the Term B Facility shall be at
Pricing Level 2. Thereafter, each change in the Applicable Rate in respect of
the Term B Facility resulting from a publicly announced change in the Debt
Rating shall be effective, in the case of an upgrade or a downgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. In no
event shall the Administrative Agent be responsible for, or have any liability
for, monitoring the Debt Rating.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

16



--------------------------------------------------------------------------------

“Declined Proceeds” has the meaning specified in Section 2.04(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Loans or participations in L/C Obligations
required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the applicable L/C Issuer and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) that has otherwise failed to pay over to the
Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) for which the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender, (d) that has notified the Borrower, the Administrative Agent or any
L/C Issuer, in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied) or (e) that has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective

 

17



--------------------------------------------------------------------------------

funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (e) upon receipt of such written
confirmation by the Administrative Agent and the Borrower). Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (e) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers and each Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting dealings in, with or involving such
country or territory.

“Designation” has the meaning specified in Section 6.11.

“Development Property” means real property acquired for purposes of becoming, or
currently under development into, an Income Property that is owned, operated or
leased or otherwise controlled by the Borrower or its Restricted Subsidiaries.
Each Development Property shall continue to be classified as a Development
Property hereunder until the Borrower notifies the Administrative Agent that it
desires to reclassify such Property as an Income Property for purposes of this
Agreement, upon and after which such property shall be classified as an Income
Property hereunder.

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interests or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Law), pursuant
to a sinking fund obligation or otherwise (other than solely for Qualified
Equity Interests) or exchangeable or convertible into debt securities of the
issuer thereof at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 90 days after the Final Maturity Date then in
effect at the time of issuance thereof.

“Disqualified Lenders” has the meaning specified in Section 11.06(j)(i).

 

18



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“DQ List” has the meaning specified in Section 11.06(j)(iv).

“Drop-Down Transaction” means an acquisition of Property by the Borrower or any
Restricted Subsidiary from any Person in one or a series of related
transactions.

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Charges of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period), minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period), plus
(g) (1) any depreciation, and amortization andexpenses, (2) all unusual or
non-recurring expenses and/or (3) all non-cash items, expenses or charges, in
each case to the extent deducted in arriving at Net Income for that period, plus
(h) expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of that Person for that fiscal period, plus (i) rental
revenues receivable in cash related to any Master Lease and not recognized under
GAAP (so long as such amount is actually received for such period), minus
(j) rental revenues recognized under GAAP but not currently receivable in cash
under any Master Lease, plus (k) non-controlling or minority interest reflected
in Net Income, and, without duplication, in each case as determined in
accordance with GAAP, plus (l) (i) all transaction fees, costs and expenses
incurred in connection with any equity issuance, permitted Investments,
Permitted Acquisitions, dispositions, recapitalizations, mergers, amalgamations,
option buyouts and the Incurrence, modification, repayment or redemption of
Indebtedness permitted to be incurred under this Agreement (including any
Permitted Refinancing in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such Indebtedness or similar
transactions or any fees, costs and expenses related to entering into new leases
or lease modification or restructuring (regardless of whether any such
transaction described in this clause (i) is completed) and (ii) without
duplication of any of the foregoing, non-operating or non-recurring professional
fees, costs and expenses for such period, plus (m) provisions for loan losses,
plus (n) cash received in excess of the amount recognized in Net Income pursuant
to direct financing leases, minus (o) income recognized in Net Income in excess
of cash received pursuant to direct financing leases. For purposes of
determining EBITDA for any Test Period that includes any period occurring prior
to the Closing Date, EBITDA shall be determined as if the Initial Master Lease
has been in effect throughout such period, and the Restructuring and
Contribution and the other Transactions occurred at the beginning of such fiscal
period, in each case, as reasonably determined by the Borrower in good faith.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described

 

19



--------------------------------------------------------------------------------

in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(i), (iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)); provided that
no Defaulting Lender shall be an Eligible Assignee for purposes of any
assignment in respect of the Revolving Facility or any Term Facility. For the
avoidance of doubt, any Disqualified Lender is subject to Section 11.06(j).

“Eligible Ground Lease” means each ground lease with respect to an Income
Property, Redevelopment Property, Development Property or undeveloped land
executed by the Borrower, or any Restricted Subsidiary, as lessee, that (i) has
a remaining lease term (including extension or renewal rights exercisable at the
sole option of the tenant thereunder) of at least twenty-five (25) years,
calculated as of the date such property becomes included in the calculation of
Adjusted Total Assets hereunder, (ii) is free and clear of any Liens (other than
Liens permitted by Section 8.03) and Negative Pledges and (iii) contains
customary financing provisions including, without limitation, notice and cure
rights; provided that the MGM National Harbor Hotel and Casino Ground Lease
shall be considered an “Eligible Ground Lease” at the time the Borrower or one
of its Restricted Subsidiaries acquires the hotel and casino constituting MGM
National Harbor.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata or natural resources.

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages or
occupational safety or health to the extent related to exposure to Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership,

 

20



--------------------------------------------------------------------------------

partnership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnership, whether
outstanding on the Closing Date or issued after the Closing Date; provided that
Convertible Debt shall not be deemed to be Equity Interests, unless and until
any such instruments are so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 or 430 of the Code and Section 302 or 303 of ERISA,
whether or not waived, the failure by any ERISA Affiliate to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by the Borrower, the Restricted Subsidiaries or any
of their respective ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by the Borrower,
the Restricted Subsidiaries or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by the Borrower, the Restricted Subsidiaries or any of
their respective ERISA Affiliates from the PBGC or a plan administrator of any
notice indicating an intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan; (f) the occurrence of any event or
condition which would reasonably constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(g) the termination of any Pension Plan or the incurrence by the Borrower, the
Restricted Subsidiaries or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (h) the receipt by the Borrower, the Restricted
Subsidiaries or any of their respective ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower, the Restricted Subsidiaries
or any of their respective ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the making of any
amendment to any Pension Plan which would be reasonably likely to result in the
imposition of a lien or the posting of a bond or other security under ERISA or
the Code; (j) the withdrawal of the Borrower, the Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Pension Plan subject to Section 4063
of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would reasonably be
expected to result in liability to the Borrower or the Restricted Subsidiaries.

 

21



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) when used in connection with the Revolving Facility, the Term A Facility or
the Term B Facility, if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; (ii) any asset or property (other than those described in clause
(vi) below) to the extent the grant of a security interest is prohibited by Law
or requires a consent not obtained of any Governmental Authority pursuant to
such Law; (iii) (w) Equity Interests in excess of 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests of (A) any Foreign
Subsidiaries or (B) any FSHCO; (x) Equity Interests of any Subsidiary of a
Foreign Subsidiary or FSHCO; (y) Equity Interests of any Joint Venture to the
extent such security interest is not permitted under the applicable
organizational or joint venture agreement; and (z) Equity Interests in any
Unrestricted Subsidiary or any Immaterial Subsidiary; (iv) any lease, license or
other agreement or contract (including joint venture agreements) or any property
subject to a purchase money security interest

 

22



--------------------------------------------------------------------------------

or similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or contract or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower or a Wholly Owned Subsidiary) after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law; (v) assets as to which the Administrative Agent and the Borrower
reasonably agree in writing that the cost of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (vi) any governmental licenses or state or
local franchises, charters and authorizations (including Gaming Licenses) but
only to the extent creation, attachment or perfection of security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted by applicable Law or the terms thereof or requires a consent not
obtained of any Governmental Authority, after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Law, and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition; (vii) any aircraft and assets directly related to the operation
thereof and any limited liability company or other special purpose vehicle that
has been organized solely to own any aircraft and related assets; (viii) any
assets subject to a Capital Lease or to purchase money Indebtedness to the
extent that, and for so long as, granting a security interest in such assets
would violate the terms of such Capital Lease or such purchase money
Indebtedness secured by such assets; (ix) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal Law; (x) any Property that is subject to a Lien permitted
under Section 8.03(j) to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of any
other Lien on such Property after giving effect to the applicable
anti-assignment provisions of the UCC; and (xi) any assets acquired after the
Closing Date to the extent that, and for so long as, granting a security
interest in such assets would violate any Contractual Obligation to which the
Borrower or a Restricted Subsidiary is a party, or by which such party or any of
such party’s property or assets is bound (provided that any such Contractual
Obligation existed at the time of the acquisition of such asset and was not
entered into in connection with or in anticipation of such acquisition (but may
have been amended); and (xii) any other assets or property to the extent the
grant of a security interest therein would result in material adverse tax
consequences to the Borrower or its Subsidiaries as reasonably determined by the
Borrower in consultation with the Administrative Agent.

“Excluded Subsidiary” shall have the meaning set forth in the definition of
“Guarantors”.

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act.

 

23



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured in whole or in part by net income or
overall gross income (however denominated) or franchise Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of or
“doing business” in, or having its principal office or, in the case of any
Lender, its applicable Lending Office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed under Section 884(a) of the Code or
any similar Tax imposed by any jurisdiction described in clause (a) of this
definition, (c) in the case of a Lender, any U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (e) any Taxes imposed under FATCA.

“Existing Indebtedness” means Indebtedness outstanding on the Closing Date.

“Existing Revolving Class” has the meaning specified in Section 2.15(b).

“Existing Revolving Loans” has the meaning specified in Section 2.15(b).

“Existing Term Loan Class” has the meaning specified in Section 2.15(a).

“Extended Loans” means Extended Revolving Loans or Extended Term Loans.

“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).

“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.

“Extended Revolving Loans” has the meaning specified in Section 2.15(b).

“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.

“Extended Term Facility” means a credit facility comprising a Class of Extended
Term Loans, if any.

“Extended Term Lender” means a Lender in respect of Extended Term Loans.

“Extended Term Loans” has the meaning specified in Section 2.15(a).

 

24



--------------------------------------------------------------------------------

“Extended Term Note” means any promissory note executed and delivered in
connection with any Extended Term Loans, the form of which shall be specified in
the applicable Extension Amendment.

“Extending Lender” has the meaning specified in Section 2.15(c).

“Extension Amendment” has the meaning specified in Section 2.15(d).

“Extension Date” means any date on which any Existing Term Loan Class or any
Existing Revolving Class is modified to extend the related scheduled maturity
dates in accordance with Section 2.15 (with respect to Lenders under such
Existing Term Loan Class or such Existing Revolving Class which agree to such
modification).

“Extension Election” has the meaning specified in Section 2.15(c).

“Extension Request” means any Term Loan Extension Request or Revolving Extension
Request.

“Extension Series” means all Extended Term Loans or Extended Revolving
Commitments, as applicable, that are established pursuant to the same Extension
Amendment (or any subsequent Extension Amendment to the extent such subsequent
Extension Amendment expressly provides that the Extended Term Loans or Extended
Revolving Commitments, as applicable, provided for therein are intended to be a
part of any previously established Extension Series).

“Facility” means any Term Facility or any Revolving Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreement between the United
States and any other jurisdiction (and any related treaty, law, regulation or
other official guidance) implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. If the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

25



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the Amended and Restated Fee Letter, dated as
of April 22, 2016, by and among the Borrower and the Arrangers, the Agency Fee
Letter, dated as of April 25, 2016, by and between the Borrower and the
Administrative Agent, and each other fee letter entered into with the
Administrative Agent or any Arranger from time to time in connection with this
Agreement or the Facilities.

“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the Facilities or Loans then governed by this
Agreement.

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(c).

“Financial Ratios” means, collectively, the Total Net Leverage Ratio, the
Interest Coverage Ratio, the Total Net Debt to Adjusted Total Assets Ratio and
the Senior Secured Net Debt to Adjusted Total Assets Ratio.

“First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of October 26, 2016,
among the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders party thereto.

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement.

“Fiscal Quarter” means the fiscal quarter of the Borrower consisting of the
three calendar month periods ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Borrower consisting of the
twelve-month period ending on each December 31.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States Person” within
the meaning of section 7701(a)(30) of the Code.

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof, or the District
of Columbia.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of June 14, 2018, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means June 14, 2018.

 

26



--------------------------------------------------------------------------------

“Fourth Amendment Increase Revolving Commitments” means the “Fourth Amendment
Increase Revolving Commitments” as defined in the Fourth Amendment.

“Fourth Amendment Increase Term A Loan Commitments” means the “Fourth Amendment
Increase Term A Loan Commitments” as defined in the Fourth Amendment. The
aggregate amount of the Fourth Amendment Increase Term A Loan Commitment as of
the Fourth Amendment Effective Date is $200,000,000.

“Fourth Amendment Increase Term A Facility” means the credit facility comprising
the Fourth Amendment Increase Term A Loan Commitments (provided, that upon the
funding of any Term A Loans under any Fourth Amendment Increase Term A Loan
Commitments, such funded Term A Loans shall not constitute part of the Fourth
Amendment Increase Term A Facility and shall instead constitute part of the Term
A Facility).

“Fourth Amendment Increase Term A Lenders” means the “Fourth Amendment Increase
Term A Lenders” as defined in the Fourth Amendment.

“Fourth Amendment Refinancing Term A Commitments” means the “Fourth Amendment
Refinancing Term A Commitments” as defined in the Fourth Amendment. The
aggregate amount of the Fourth Amendment Refinancing Term A Commitment as of the
Fourth Amendment Effective Date is $168,484,203.30.

“Fourth Amendment Refinancing Term A Lenders” means the “Fourth Amendment
Refinancing Term A Lenders” as defined in the Fourth Amendment.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by such L/C Issuer other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” means any Restricted Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia and substantially
all of whose assets consists of the capital stock of one or more Foreign
Subsidiaries.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to the immediately prior Fiscal
Quarter or Fiscal Year period, as the case may be, Borrower Group EBITDA minus
Interest Charges of such Person for that period; provided, however, for purposes
of calculating Funds From Operations, (a) Interest Charges of the Borrower Group
related to any amortization of deferred financing costs and original issue
discount shall be excluded and (b) Borrower Group EBITDA shall not include any
amounts attributable to any period prior to the Closing Date.

 

27



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrower or the Restricted
Subsidiaries to engage in the casino, gambling, racing or gaming business, or in
the business of owning or leasing real property or vessels used in the casino,
gambling, pai gow poker, racing or gaming business or otherwise to continue to
conduct its business substantially as is presently conducted or contemplated to
be conducted following the Closing Date (after giving effect to the
Transactions), (b) required by any Gaming Law or (c) required to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming or racing operation (or proposed gaming or racing
operation) owned, leased, managed or operated by the Borrower or the Restricted
Subsidiaries.

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property and assets.

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutual race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted by the Borrower or the Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals; and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

“Gaming License” means any Gaming Approval or other casino, gambling, racing or
gaming license issued by any Gaming Authority covering any Gaming Facility.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case

 

28



--------------------------------------------------------------------------------

whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.

“Granting Lender” has the meaning specified in Section 11.06(h).

“Grantor” means, as of any date of determination, each Loan Party that has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties in any of its Property pursuant to any Collateral Document.

“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary (other
than an Immaterial Subsidiary, any Foreign Subsidiary, any Subsidiary of a
Foreign Subsidiary and any FSHCO) of the Borrower that is a party to the
Guaranty on the Closing Date and each Restricted Subsidiary that is required to
execute and deliver the Guaranty pursuant to Section 6.08; provided that such
other, in each case, whether existing on the Closing Date or established,
created or acquired after the Closing Date, unless and until such time as the
respective Restricted Subsidiary is released from all of its obligations in
accordance with the terms and provisions of this Agreement; provided that
“Guarantors” shall not include (i) any Immaterial Subsidiary, (ii) any Foreign
Subsidiary, any Subsidiary of a Foreign Subsidiary and any FSHCO, (iii) any
Restricted Subsidiary of the Borrower acquired or formed after the Closing Date
in an Investment permitted under this Agreement which, at the time of such
acquisition or formation, is not a wholly-owned Subsidiary, (iv) any Restricted
Subsidiary that is subject to regulation as an insurance company (or any
Restricted Subsidiary thereof), (v) any Restricted Subsidiary that is a special
purpose entity used for a securitization facility permitted hereunder, (vi) any
Restricted Subsidiary prohibited from guaranteeing the Obligations (x) by
applicable law, rule or regulation existing on the Closing Date or (y) by
applicable law, rule, regulation existing at the time of acquisition of such
Restricted Subsidiary after the Closing Date, (vii) any Restricted Subsidiary
acquired after the Closing Date that is prohibited from guaranteeing the
Obligations by any Contractual Obligation to which such Restricted Subsidiary is
a party, or by which it or any of its property or assets is bound (provided that
any such Contractual Obligation existed at the time of such acquisition or
investment and was not entered into in connection with or in anticipation of
such acquisition or investment) (but may have been amended), (viii) any
Restricted Subsidiary which would require governmental or regulatory consent,
approval, license or authorization to provide a guarantee, unless such consent,
approval, license or authorization has been received, (ix) any Restricted
Subsidiary to the extent such guarantee would reasonably be expected to result
in material adverse tax consequences (as reasonably determined by the Borrower
and the Administrative Agent) and (x) any Restricted Subsidiary where the cost
of providing such guarantee is excessive in relation to the value afforded
thereby (as reasonably determined by the Borrower and the Administrative Agent),
it being understood and agreed that if a Subsidiary executes a joinder to the
Guaranty, such Subsidiary shall constitute a “Guarantor” (the Restricted
Subsidiaries described in clauses (i) through (x) in the definition hereof, each
an “Excluded Subsidiary”); provided, further, that such other Restricted
Subsidiaries that may be formed or acquired after the date hereof that are
subject to the jurisdiction of a Gaming Authority that requires approval prior
to the execution and delivery of a guaranty shall not be Guarantors unless and
until such approval is obtained.

 

29



--------------------------------------------------------------------------------

“Guaranty” means, collectively, the Guaranty made by the Borrower and the
Guarantors in favor of the Secured Parties on the Closing Date together with
each guaranty supplement delivered pursuant to Section 6.08.

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made (or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Guaranty Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product or waste) listed under any Environmental Law or subject to
regulation under Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender or the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Swap
Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $50,000,000.

“Income Property” means any real property or assets or vessels (including any
personal property ancillary thereto or used in connection therewith) owned,
operated or leased or otherwise controlled by the Borrower Group and earning, or
intended to earn, current income, whether from rent, lease payments, operations
or otherwise. “Income Property” shall not include any Development Property,
Redevelopment Property or undeveloped land. Each Income Property shall continue
to be classified as an Income Property hereunder until the Borrower notifies the
Administrative Agent that it desires to reclassify such Property as a
Redevelopment Property for purposes of this Agreement, upon and after which such
property shall be classified as a Redevelopment Property hereunder.

 

30



--------------------------------------------------------------------------------

“Increase Revolving Commitments” has the meaning specified in
Section 2.13(a)(i).

“Increase Term Loan CommitmentCommitments” has the meaning specified in
Section 2.13(a)(iii).

“Increase Term Loans” has the meaning specified in Section 2.13(a)(iii).

“Incremental Commitment” means any Incremental Revolving Commitment and any
Incremental Term Loan Commitment.

“Incremental Effective Date” has the meaning specified in Section 2.13(b).

“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).

“Incremental Lender” has the meaning specified in Section 2.13(a).

“Incremental Revolving Commitment” has the meaning specified in
Section 2.13(a)(ii).

“Incremental Revolving Lender” has the meaning set forth in Section 2.13(e).

“Incremental Term Loan Commitments” means, collectively, the Increase Term Loan
Commitments and the New Term Loan Commitments.

“Incremental Term Loan Facility” means a credit facility comprising a Class of
Incremental Term Loan Commitments and Incremental Term Loans, if any.

“Incremental Term Loans” means, collectively, the Increase Term Loans and the
New Term Loans.

“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Loan Commitments and the related
Incremental Term Loans, the form of which shall be specified in the applicable
Incremental Joinder Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, (y) financing of
insurance premiums and (z) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP); (e) all Indebtedness of others to
the extent secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided, that
if such obligations have not been assumed, the amount of such

 

31



--------------------------------------------------------------------------------

Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) with respect to any Capital Leases of such Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP; (g) the net amount of
the obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements (including Swap Contracts); (h) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances, except obligations in respect of letters of credit issued in
support of obligations not otherwise constituting Indebtedness shall not
constitute Indebtedness except to the extent such letter of credit is drawn and
not reimbursed within ten Business Days; and (i) all Guaranty Obligations of
such Person in respect of Indebtedness of others of the kinds referred to in
clauses (a) through (h) above (other than, for the avoidance of doubt, in
connection with any completion guarantee); provided that for purposes of this
definition, deferred purchase obligations shall be calculated based on the net
present value thereof. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner unless
recourse is limited, in which case the amount of such Indebtedness shall be the
amount such Person is liable therefor (except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor). The
amount of Indebtedness of the type described in clause (d) shall be calculated
based on the net present value thereof. The amount of Indebtedness of the type
referred to in clause (g) above of any Person shall be zero unless and until
such Indebtedness becomes due, in which case the amount of such Indebtedness
shall be the amount due that is payable by such Person. For the avoidance of
doubt, it is understood and agreed that (x) any obligations of such Person in
respect of Cash Management Agreements and (y) any obligations of such Person in
respect of employee deferred compensation and benefit plans shall not constitute
Indebtedness. For all purposes hereof, the Indebtedness of the Borrower Group
shall exclude (i) any obligations under the Initial Master Lease or any Similar
Leases and (ii) intercompany liabilities arising from their cash management,
tax, and accounting operations and intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Landlord” means, with respect to the Initial Master Lease, MGP Lessor,
LLC, a Delaware limited liability company, in its capacity as landlord under the
Initial Master Lease, and its permitted successors or assigns in such capacity.

“Initial Master Lease” means the Master Lease between the Initial Landlord and
the Tenant entered into on the Closing Date. The Initial Master Lease shall be
treated as an operating lease for all purposes hereunder.

 

32



--------------------------------------------------------------------------------

“Initial Master Lease Guaranty” means the Guaranty of Master Lease by MGM
Resorts in favor of the Initial Landlord entered into on the Closing Date.

“Initial Public Offering” means Parent’s initial public offering of its Class A
limited liability company interests on the Closing Date.

“Initial Real Estate Assets” means the Real Properties listed on Schedule
1.01(b).

“Intellectual Property” has the meaning specified in Section 5.23.

“Interest Charges” means, for any Test Period, the sum of interest expense of
the Borrower Group for such Test Period as determined in accordance with GAAP,
plus, to the extent deducted in arriving at Net Income and without duplication,
(a) the interest portion of payments paid or payable (without duplication) on
Capital Leases, (b) amortization of financing fees, debt issuance costs and
interest or deferred financing or debt issuance costs, (c) arrangement,
commitment or upfront fees, original issue discount, redemption or prepayment
premiums, (d) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, (e) interest
with respect to Indebtedness that has been Discharged, (f) the accretion or
accrual of discounted liabilities during such period, (g) interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments, (h) payments made under
Swap Contracts relating to interest rates with respect to such Test Period and
any costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, (j) fees
and expenses associated with the consummation of the Transactions, (k) annual or
quarterly agency fees paid to Administrative Agent and (l) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder, all as
calculated in accordance with GAAP.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Borrower Group EBITDA for the most recently ended Test Period to
(b) Interest Charges of the Borrower Group for the most recently ended Test
Period; provided, however, for purposes of calculating the Interest Coverage
Ratio, Interest Charges of the Borrower Group related to any amortization of
deferred financing costs and original issue discount shall be excluded.
Notwithstanding the foregoing, for purposes of calculating the Interest Coverage
Ratio for any Test Period that includes any period occurring prior to the
Closing Date, Borrower Group EBITDA shall be determined as if the Initial Master
Lease had been in effect throughout such period, and the Restructuring and
Contribution and the other Transactions occurred at the beginning of such fiscal
period, in each case, as reasonably determined by the Borrower in good faith.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

33



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or one week thereafter, as selected by the Borrower in the relevant
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all Appropriate Lenders; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Assumed Drop-Down Indebtedness” means any short-term or interim
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with a Drop-Down Transaction that is intended to be replaced or refinanced
within fifteen (15) days of its initial incurrence by the Borrower or such
Restricted Subsidiary.

“Investments” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its respective Subsidiaries of, or of a beneficial
interest in, any of the Equity Interest of any other Person (other than a Loan
Party), or of the assets of a Person that constitute a business unit; (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by the Borrower or any Subsidiary of the Borrower from any Person, of any
Equity Interest of such Person (other than a Loan Party); (c) any direct or
indirect loan, advance or capital contribution by the Borrower or any of its
respective Subsidiaries to any other Person (other than a Loan Party), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business; (d) the purchase or other acquisition (in one transaction or
a series of transactions) of any Real Property (and in the case of a Development
Property or a Redevelopment Property, capital expenditures with respect to the
development or redevelopment thereof, as the case may be); provided that, in the
case of this clause (d), Investments shall not include any single transaction or
series of related transactions with an aggregate value of less than $25,000,000;
or (e) any payment under any Guaranty Obligation by such Person in respect of
Indebtedness or other obligation of any other Person. The amount of any
Investment at any time shall be the amount actually invested (measured at the
time made) (minus any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment which has actually been received in cash or Cash
Equivalents or has been converted into cash or Cash Equivalents), without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

34



--------------------------------------------------------------------------------

“IP License Agreement” means the intellectual property license agreement between
MGM Resorts and Parent entered into on the Closing Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means, collectively, Bank of America, N.A. (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup
Global Markets Inc., Credit Agricole Corporate and Investment Bank, Deutsche
Bank Securities Inc., Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,
Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Restricted Subsidiary
holds or acquires an ownership interest (whether by way of capital stock,
partnership or limited liability company interest, or other evidence of
ownership).

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(l), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a). An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

 

35



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning specified in Section 1.08.

“LCT Test Date” has the meaning specified in Section 1.08.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and any Person that becomes an Other Revolving
Lender or Other Term Lender from time to time party hereto pursuant to
Section 2.14.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit shall be issued in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

36



--------------------------------------------------------------------------------

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable Law of any jurisdiction with respect to any Property.

“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder and any related incurrence of Indebtedness by the
Borrower or one or more Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Liquor Authority” has the meaning specified in Section 11.20(a).

“Liquor Laws” has the meaning specified in Section 11.20(a).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Other Revolving Loan or an
Extended Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letters and each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Prepayment Date” has the meaning specified in Section 2.04(d).

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

37



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Master Contribution Agreement” means the master contribution agreement among
MGM Resorts, Parent and the Borrower entered into on the Closing Date.

“Master Lease Guaranty” means the Initial Master Lease Guaranty and each similar
guaranty of a Master Lease entered into after the Closing Date by MGM Resorts or
any of its Subsidiaries.

“Master Leases” means the Initial Master Lease and each Similar Lease entered
into after the Closing Date by Borrower or any of its Restricted Subsidiaries
and any other Person (other than a Loan Party).

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (ii) the ability of the Borrower or any material Guarantor,
taken as a whole, to perform its obligations under any Loan Document to which it
is a party; or (iii) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $75,000,000.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means (a) (i) with respect to the Closing Date Revolving
Facility and the Term A Facility, April 25, 2021the fifth (5th) anniversary of
the Fourth Amendment Effective Date or if the maturity is extended pursuant to
Section 2.15, such extended maturity date as determined pursuant to such
Section, and (ii) with respect to the Term B Facility, the seventh
(7th) anniversary of the Third Amendment Effective Date or if the maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section1, and (b) with respect to any other Facility, such
maturity date as is specified in the relevant Incremental Joinder Agreement,
Refinancing Amendment or Extension Amendment or if the maturity is extended
pursuant to Section 2.15, such extended maturity date as determined pursuant to
such Section; provided, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“MGM National Harbor” means the mixed use hotel and casino in National Harbor,
Maryland commonly known as MGM National Harbor.

 

1  ThisThe amendment to clause (ii) pursuant to the Third Amendment shall only
become effective upon the occurrence of the Real Estate Effective Date (as
defined in the Third Amendment).

 

38



--------------------------------------------------------------------------------

“MGM National Harbor Hotel and Casino Ground Lease” means that certain Hotel and
Casino Ground Lease, dated as of April 26, 2013 by and between National Harbor
Beltway L.L.C., a Virginia limited liability company, as landlord, and MGM
National Harbor, LLC, a Nevada limited liability company, as tenant, (i) as
amended by the First Amendment to Hotel and Casino Ground Lease, dated as of
July 23, 2014, (ii) as amended by the Second Amendment to Hotel and Casino
Ground Lease, dated as of November 24, 2015, and (iii) as may be further amended
from time to time; provided that any such amendment, taken as a whole, is not
adverse to the Lenders in any material respect.

“MGM Resorts” means MGM Resorts International, a Delaware corporation.

“MGM Resorts Material Adverse Effect” means a material adverse effect on (i) the
business, assets, properties, or financial condition of MGM Resorts and its
Subsidiaries, taken as a whole; (ii) the ability of the Borrower or any material
Guarantor, taken as a whole, to perform its obligations under any Loan Document
to which it is a party; or (iii) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, taken as a whole.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage,
preferred ship mortgage, leasehold mortgage or leasehold deed of trust covering
Mortgaged Real Property.

“Mortgaged Real Property” means (a) each of the fee and leasehold parcels of
Real Property or vessels identified on Schedule 1.01(a) and (b) each fee and
leasehold parcel of Real Property or vessels, if any, which shall be required to
be subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.09 other than (x) any such property subsequently released from the
Lien of the Collateral Documents in accordance with the terms of this Agreement
and (y) the Specified Property.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA (a) to which any ERISA Affiliate is
then making or has an obligation to make contributions, (b) to which any ERISA
Affiliate has within the preceding six plan years made or had an obligation to
make contributions, including any Person which ceased to be an ERISA Affiliate
during such six-year period or (c) with respect to which the Borrower or any
Restricted Subsidiary is making or has an obligation to make contributions or is
reasonably likely to incur liability under Title IV of ERISA.

“Negative Pledge” means, with respect to any Person, any agreement, document or
instrument that in whole or in part prohibits the creation of any Lien on any
assets of such Person (it being understood that, for the avoidance of doubt,
(a) a requirement to deliver customary certificates or a subordination and
non-disturbance agreement or similar agreement and (b) the

 

39



--------------------------------------------------------------------------------

consent of the applicable landlord to the extent such consent has been obtained
(except for the consent of any landlord under the MGM National Harbor Hotel and
Casino Ground Lease), shall not constitute a prohibition); provided, however,
that an agreement that conditions such Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios (including any financial
ratio) or financial tests that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets or the
encumbrance of specific assets shall not constitute a “Negative Pledge” for
purposes of this Agreement.

“Net Available Proceeds” means:

(a) in the case of any Asset Sale, the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all fees and
expenses and transaction costs paid by or on behalf of the Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Borrower Party as a result of such
Asset Sale (after application of all credits and other offsets that arise from
such Asset Sale); (C) any repayments by or on behalf of any Borrower Party of
Indebtedness (other than the Obligations) to the extent that such Indebtedness
is secured by a Permitted Encumbrance or any other Lien permitted by
Section 8.03 on the subject Property required to be repaid as a condition to the
purchase or sale of such Property; (D) amounts required to be paid to any Person
(other than any Borrower Party) owning a beneficial interest in the subject
Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Borrower or any
of its Restricted Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities, purchase price
adjustments, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale;

(b) in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of the Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) repayments of Indebtedness (other than
Indebtedness hereunder) to the extent that such Indebtedness is secured by a
Permitted Encumbrance or any other Lien permitted by Section 8.03 on the subject
Property required to be repaid as a result of such Casualty Event, and (C) any
Taxes paid or payable by or on behalf of the Borrower or any Restricted
Subsidiary in respect of the amount so recovered (after application of all
credits and other offsets arising from such Casualty Event) and amounts required
to be paid to any Person (other than any Borrower Party) owning a beneficial
interest in the subject Property; and

 

40



--------------------------------------------------------------------------------

(c) in the case of any Debt Issuance or incurrence of any Credit Agreement
Refinancing Indebtedness, the aggregate amount of all cash received in respect
thereof by the Person consummating such Debt Issuance or incurrence of Credit
Agreement Refinancing Indebtedness in respect thereof net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses, actually incurred in connection therewith.

“Net Funded Senior Secured Indebtedness” means, as of any date of determination,
Net Funded Total Indebtedness that is then secured by Liens on the Collateral as
of such date (other than any such Net Funded Total Indebtedness that is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement).

“Net Funded Total Indebtedness” means, as of each date of determination, (a) the
sum, without duplication, of the aggregate principal amount of all outstanding
Indebtedness of the Borrower Group (other than any such Indebtedness that has
been Discharged) of the kind described in clause (a) of the definition of
“Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Guaranty Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (ii) below); provided that
(i) Net Funded Total Indebtedness shall not include Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder and (ii) Net Funded Total Indebtedness shall not
include Guaranty Obligations; provided, however, that if and when any such
Guaranty Obligation is demanded for payment from the Borrower or any of its
Restricted Subsidiaries, then the amounts of such Guaranty Obligations shall be
included in such calculations, minus (b) Unrestricted Cash in an aggregate
amount not to exceed $100,000,000200,000,000.

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person for that period, determined
in accordance with GAAP.

“New Financing” has the meaning specified in Section 2.04(a).

“New Revolving Commitment” has the meaning specified in Section 2.13(a)(ii).

“New Term Loan Commitments” has the meaning specified in Section 2.13(a)(iv).

“New Term Loans “ has the meaning specified in Section 2.13(a)(iv).

“Non-Compliant Lender” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Recourse Indebtedness” means indebtedness for borrowed money of any Person
other than a Loan Party with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such indebtedness; provided,
however, such indebtedness may be

 

41



--------------------------------------------------------------------------------

recourse to (i) the Person or Persons that own the assets encumbered by the Lien
securing such indebtedness so long as (x) such Person or Persons do not own any
material assets that are not subject to such Lien (other than assets customarily
excluded from an all-assets financing), and (y) in the event such Person or
Persons directly or indirectly own Equity Interests in any other Person,
substantially all assets of such other Person (other than assets customarily
excluded from an all-assets financing) are also encumbered by the Lien securing
such financing and (ii) the parent entity of the Persons described in clause
(i)(x) above so long as such parent entity does not own any material assets
other than the Equity Interests in such Persons; provided, further, that
personal recourse of a holder of indebtedness against any obligor with respect
thereto for Customary Non-Recourse Exclusions shall not, by itself, prevent any
indebtedness from being characterized as Non-Recourse Indebtedness.

“Note” means a Term A Note, a Term B Note, a Revolving Note, an Incremental Term
Note, an Other Term Note, an Other Revolving Note, an Extended Term Note or an
Extended Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the Obligations of a Guarantor
shall not include any Excluded Swap Obligations with respect to such Guarantor.

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

“OP Units Issuance” means, collectively, (a) the purchase by Parent of
57,500,000 operating partnership units of the Borrower and (b) the issuance by
the Borrower of 158,071,429 of its operating partnership units to MGM Resorts
and certain of its Subsidiaries.

“Operator” means (a) the lessee of any Income Property owned or leased by the
Borrower Group, including, without limitation, the Tenant and (b) the parent
company of any such lessee, including, without limitation, the Tenant.

“Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.

 

42



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Facility” means any credit facility comprising a Class of Other
Revolving Commitments and Other Revolving Loans, if any.

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.

“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document.

“Other Term Commitments” means one or more Classes of Term Commitments hereunder
that result from a Refinancing Amendment.

“Other Term Facility” means any credit facility comprising a Class of Other Term
Commitments and Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Loans.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Other Term Note” means any promissory note executed and delivered in connection
with any Other Term Commitments and the related Other Term Loans, the form of
which shall be specified in the applicable Refinancing Amendment.

“Outstanding Amount” means (a) with respect to one or more Classes of Loans, as
the context requires, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Class(es)
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

43



--------------------------------------------------------------------------------

“Parent” means MGM Growth Properties LLC, a Delaware limited liability company.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(e).

“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by the Borrower, the Restricted
Subsidiaries or any of their ERISA Affiliates or to which the Borrower, the
Restricted Subsidiaries or any of their ERISA Affiliates contributes or has an
obligation to contribute.

“Permits” has the meaning specified in Section 5.21.

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Borrower owning (directly or indirectly)
more than 50% of the Equity Interests in a Person; provided that:

(a) such acquisition shall not have been consummated pursuant to a tender offer
that has not been approved by the board of directors (or functional equivalent)
of such Person;

(b) subject to Section 1.08 hereof, no Event of Default has occurred and is
continuing or would result therefrom;

(c) the Borrower shall be in Pro Forma Compliance with the financial covenants
set forth in Section 8.11 (including after giving effect to such acquisition and
any Indebtedness and Liens incurred or to be incurred in connection therewith)
as of the last day of the most recent Test Period (regardless of whether the
Revolving Facility, the Term A Facility or the Fourth Amendment Increase Term A
Facility is then in effect); provided that any ratio calculated under this
clause (c) shall be calculated subject to Section 1.07 to the extent applicable
and, in the case of a Limited Condition Transaction, compliance with the
financial covenants set forth in Section 8.11 will be determined in accordance
with Section 1.08;

 

44



--------------------------------------------------------------------------------

(d) with respect to an acquisition for consideration in excess of $100,000,000,
the Borrower has delivered to the Administrative Agent an Officer’s Certificate
to the effect set forth in clauses (b) and (c) above, together with all relevant
financial information for the Person or assets to be acquired;

(e) in the case of a Permitted Acquisition consisting of a purchase or
acquisition of the Equity Interests in any Person that does not become a
Guarantor hereunder (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws) or of an acquisition by a Person that is not a Guarantor
(and does not become a Guarantor) hereunder (“Permitted Non-Loan Party
Acquisitions”) (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws), the consideration paid in all such Permitted
Acquisitions shall not exceed an aggregate amount equal to the sum of
(i) $75,000,000 during the term of this Agreement plus (ii) the amounts
available for Investments set forth in Sections 8.06(l) and 8.06(n);

(f) except in the case of a Permitted Non-Loan Party Acquisition, each Person
acquired or formed in connection with, or holding the assets acquired pursuant
to, such acquisitions shall become a Guarantor in accordance with, Section 6.08
and the Borrower shall have complied with the requirements of Section 6.09 with
respect thereto; and

(g) in the event that 30% or more of the consideration paid in a Permitted
Acquisition relates to Redevelopment Properties, Development Properties and
undeveloped land (as reasonably determined by the Borrower acting in good
faith), the portion of such Permitted Acquisition relating to Redevelopment
Properties, Development Properties and undeveloped land shall not exceed the sum
of (i) the amount available for Investments in such Properties set forth in
Section 8.06(i) plus (ii) any amounts available for Investments set forth in
Sections 8.06(l) and 8.06(n).

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Debt issued in connection with
the Permitted Bond Hedge Transaction.

“Permitted Convertible Debt Call Transaction” means any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.

“Permitted Debt Conditions” means, in respect of any unsecured Indebtedness,
that such Indebtedness (i) does not have a stated maturity prior to the date
that is 91 days after the Final Maturity Date in effect at the time of issuance
of that Indebtedness (excluding bridge facilities allowing extensions on
customary terms to at least 91 days after such Final Maturity Date), (ii) does
not have scheduled amortization payments of principal or payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations and as required by Gaming Laws and in connection with escrowed
proceeds or similar special mandatory redemption provisions) (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity

 

45



--------------------------------------------------------------------------------

Date), in each case prior to the Final Maturity Date then in effect at the time
of issuance and (iii) contains (x) covenants and events of default that reflect
market terms and conditions at the time of incurrence or issuance of such
Indebtedness (as determined in good faith by the Borrower) or (y) terms and
conditions not materially less favorable to the Borrower, taken as a whole, than
the terms and conditions of such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended (as determined in good faith by the
Borrower) (other than any covenants or any other provisions applicable only to
periods after the latest Maturity Date as of such date or which are on then
current market terms for the applicable type of Indebtedness); it being agreed
that covenants substantially similar to those in the Senior Unsecured Note
Documents are not materially less favorable to the Borrower than those set forth
in this Agreement.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed or recorded for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable Law or bonds
obtained from reputable insurance companies) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment;
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material risk of loss or forfeiture;

(b) Liens for Taxes and assessments on Property which are not yet past due; or
Liens for Taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c) minor defects and irregularities in title to any Property which individually
or in the aggregate do not materially impair or burden the fair market value or
use of the Property for the purposes for which it is or may reasonably be
expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, electricity and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property,
facilities, or equipment which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a neighboring
development, shopping center, utility company, public facility or other projects
affecting Property which individually or in the aggregate do not materially
burden or impair the fair market value or use of such Property for the purposes
for which it is or may reasonably be expected to be held;

 

46



--------------------------------------------------------------------------------

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use or development of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws, unemployment insurance and other social security laws or
similar legislation, including Liens of judgments thereunder which are not
currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Borrower or a Restricted Subsidiary is a party as lessee; provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed 20 % of the annual fixed rentals payable under
such lease;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
the Borrower or a Restricted Subsidiary of the Borrower;

 

47



--------------------------------------------------------------------------------

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Borrower or a Restricted
Subsidiary is a party;

(r) Liens created by or resulting from any litigation or legal proceeding
involving the Borrower or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside by the Borrower
or relevant Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture;

(s) non-consensual Liens incurred in the ordinary course of business but not in
connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrower and the Restricted Subsidiaries, taken as a whole;

(t) Liens arising under applicable Gaming Laws or Liquor Laws;

(u) Liens on each Mortgaged Real Property, which Liens are identified in the
title policies delivered on the Closing Date pursuant to Section 4.01(a)(iv);

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements filings regarding
operating leases, consignment of goods or with respect to leases of gaming
equipment entered into in the ordinary course of business;

(x) Liens on cash and Cash Equivalents deposited to discharge, redeem or defease
Indebtedness;

(y) (i) Liens pursuant to operating leases, licenses or similar arrangements
entered into for the purpose of, or with respect to, operating or managing
Gaming Facilities, hotels, nightclubs, restaurants and other assets used or
useful in the business of the Borrower or its Restricted Subsidiaries, which
Liens, operating leases, licenses or similar arrangements are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

(z) licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower and the Restricted
Subsidiaries of the Borrower, taken as a whole; provided that such licenses,
leases or subleases are in the ordinary course of business of the Borrower or
the Restricted Subsidiaries of the Borrower and the applicable Borrower or
Restricted Subsidiary remains the primary operator of such property;

 

48



--------------------------------------------------------------------------------

(aa) Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business;

(bb) (i) Liens on capital stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly Owned Subsidiaries;

(cc) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(dd) any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;

(ee) Acceptable Land Use Arrangements, including Liens related thereto;

(ff) Liens for landlord financings (and refinancings thereof) secured by the fee
estate of any Eligible Ground Lease; provided that the lender thereunder (or
agent on behalf of such lenders) takes subject to an Eligible Ground Lease or
has entered into a customary non-disturbance agreement with respect to such
Eligible Ground Lease; and

(gg) Liens in favor of the Borrower or any Guarantor; provided that any such
Lien on any property which then comprises Collateral shall be junior in priority
to the Liens securing the Obligations.; and

(hh) Liens incurred to secure obligations in respect of letters of credit (to
the extent such letter of credit is cash collateralized or backstopped by
another letter credit) in an aggregate amount not to exceed $10,000,000 at any
one time outstanding.

“Permitted Refinancing” means any Indebtedness with respect to which the
application of proceeds of such Indebtedness is used directly or indirectly to
effect the modification, refinancing, replacement, refunding, renewal or
extension of existing Indebtedness (as determined by the Borrower in its
reasonable discretion) (without for the avoidance of doubt, regard to the
maturity date of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and without requiring that any such proceeds be
used contemporaneously to repay such debt); provided, that (other than with
respect to Section 8.04(e)): (a) any such Indebtedness shall (i) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than that
of the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended (other than to the extent of nominal amortization for periods where
amortization has been eliminated or reduced as a result of prepayments of such
Indebtedness) (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity Date then in effect at the time of issuance) (excluding in the
case of this clause (i), bridge facilities allowing extensions on customary
terms to at least 91 days after such Final Maturity Date), (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument relating to such Indebtedness, be at least as
subordinate to the Obligations as the Indebtedness being

 

49



--------------------------------------------------------------------------------

refinanced, (iii) be in a principal amount that does not exceed an amount equal
to the sum of the principal amount so refinanced, plus an amount equal to any
existing commitments unutilized thereunder, plus accrued interest, plus any
premium or other payment required to be paid in connection with such
refinancing, plus, in either case, the amount of fees and expenses of the
Borrower Group incurred in connection with such refinancing, plus any additional
amounts permitted to be incurred pursuant to Section 8.04 (so long as such
additional Indebtedness meets the other applicable requirements of this
definition and, if secured, Section 8.03) and (iv) in the case of the
modification, refinancing, replacement, refunding, renewal or extension of any
unsecured Indebtedness, the Permitted Debt Conditions are satisfied; and (b) the
sole obligor on such Indebtedness shall be the Borrower or the original obligor
on such Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended; provided, that (i) any guarantor of the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended shall be permitted to
guarantee the refinancing Indebtedness (subject to receipt of any required
approvals from any Gaming Authority) and (ii) any Loan Party shall be permitted
to guarantee any such Indebtedness of any other Loan Party.

“Permitted Replacement Lease” means (a) any new lease entered into pursuant to
Section 1.05 of the Initial Master Lease or the corresponding section of any
other Master Lease, (b) any new lease entered into with a Qualified Successor
Tenant or (c) any assignment of a Master Lease to a Qualified Successor Tenant,
in each case, whether in respect of all or a portion of the Gaming Facilities
(or Related Business) subject to such Master Lease; provided, that no Permitted
Replacement Lease may contain terms and provisions that would have been
prohibited by Section 8.12(a) if such terms and provisions had been effected
pursuant to an amendment or modification of such Master Lease.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of the Restricted Subsidiaries pursuant to Section 8.01(o); provided,
that no Real Property shall be subject to any such Sale Leaseback.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by the Borrower substantially concurrently with any purchase by the
Borrower of a related Permitted Bond Hedge Transaction.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning specified in Section 11.06(j)(iii).

“Platform” has the meaning specified in Section 7.01.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

“Post-Refinancing Revolving Lenders” has the meaning specified in
Section 2.14(d).

“Pre-Refinancing Revolving Lenders” has the meaning specified in
Section 2.14(d).

 

50



--------------------------------------------------------------------------------

“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness (i) that is subordinated in right of payment to the Obligations or
that is secured by a Lien that is junior in priority to the Liens securing the
Obligations and (ii) the original aggregate principal amount of which is in
excess of $100,000,000 on the date of issuance thereof.

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio in accordance with
Section 1.07.

“Projections” has the meaning specified in Section 5.14.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, Personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.

“Property Holdco” has the meaning specified in the definition of “Reorganization
and Contribution”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.01.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

“Qualified Mortgage Notes” means Investments in, or constituting, loans or
advances secured by first priority security interests in real property
(including a deed of trust, trust deed, deed to secure debt, mortgage, preferred
ship mortgage, leasehold mortgage or leasehold deed of trust covering any real
property or any loan secured by real property).

“Qualified Successor Tenant” means a Person that: (a) in the reasonable judgment
of the Borrower, has sufficient experience (directly or through one or more of
its Subsidiaries) operating or managing casinos (or the applicable Related
Business) or is owned, controlled or managed by a Person with such experience,
to operate properties subject to a Permitted Replacement Lease and (b) to the
extent applicable, is licensed or certified by each Gaming Authority with
jurisdiction over any Gaming Facility subject to the applicable Permitted
Replacement Lease as of the initial date of the effectiveness of the applicable
Permitted Replacement Lease.

“Real Property” means (i) each parcel of real property leased or operated by the
Borrower or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrower or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

 

51



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Recourse Indebtedness” means, with respect to the Borrower or any Restricted
Subsidiary, all Indebtedness of the Borrower or such Restricted Subsidiary other
than Non-Recourse Indebtedness.

“Redevelopment Property” means any real property that operates or is intended to
operate as an Income Property (a) that is designated by the Borrower in a notice
to the Administrative Agent as a “Redevelopment Property”, (b) (i) (X) that has
been acquired by the Borrower Group with a view toward renovating or
rehabilitating such real property at an aggregate anticipated cost of at least
10% of the acquisition cost thereof and such renovation or rehabilitation is
expected to disrupt the occupancy of at least 30% of the square footage of such
property or (Y) that the Borrower Group intends to renovate or rehabilitate at
an aggregate anticipated cost in excess of 10% of the Adjusted Total Assets
consisting of or related to such real property immediately prior to such
renovation or rehabilitation and such renovation or rehabilitation is expected
to temporarily reduce the EBITDA attributable to such property by at least 30%
as compared to the immediately preceding comparable prior period and (ii) with
respect to which the Borrower Group thereof has entered into a binding
construction contract or construction has commenced and (c) that does not
qualify as a “Development Property”. Each Redevelopment Property shall continue
to be classified as a Redevelopment Property hereunder until the Borrower
notifies the Administrative Agent that it desires to reclassify such Property as
an Income Property for purposes of this Agreement, upon and after which such
property shall be classified as an Income Property hereunder.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).

“Refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

“Register” has the meaning specified in Section 11.06(c).

“Registration Rights Agreement” means the registration rights agreement between
the Borrower and certain of its existing and future subsidiaries, MGM Escrow
Issuer, LLC and certain financial institutions party thereto.

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

52



--------------------------------------------------------------------------------

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Rejection Notice” has the meaning specified in Section 2.04(d).

“Related Businesses” means the development, ownership, leasing or operation of
Gaming Facilities, hotel facilities, retail facilities and entertainment
facilities related or ancillary to Gaming Facilities, hotel facilities, retail
facilities, entertainment facilities and land held for potential development or
under development as Gaming Facilities, hotel facilities, retail facilities and
entertainment facilities (including related or ancillary uses and including
Investments in any such Related Businesses or assets related thereto).

“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled Affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling Person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate or controlling Person in this definition shall be limited to a
controlled Affiliate or controlling Person involved in the negotiation or
syndication of the Facilities.

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reorganization and Contribution” means (i) the transfer by Subsidiaries of MGM
Resorts of the Initial Real Estate Assets to newly formed property company
Subsidiaries indirectly controlled by MGM Resorts (each, a “Property Holdco”);
(ii) the transfer by MGM Resorts or certain Subsidiaries of MGM Resorts, as
applicable, of 100% of the ownership interest in the Property Holdcos to the
Borrower; (iii) the contribution by the Borrower of the Equity Interests in the
Property Holdcos to a Restricted Subsidiary of the Borrower and subsequent
merger of the Property Holdcos into the Initial Landlord; and (iv) the
transactions related thereto.

“Reparceled Property” means land (other than Income Property) included in any
acquisition (in fee or in leasehold) of Real Property by the Borrower or a
Restricted Subsidiary, which (i) the Borrower did not intend to retain after
such acquisition (as determined by the Borrower in good faith) and (ii) was
subsequently reparcelized to constitute a separate parcel or parcels from the
remainder of the Real Property so acquired.

 

53



--------------------------------------------------------------------------------

“Repricing Event” means (i) any optional prepayment or repayment of Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective” interest rate applicable to the Term B Loans and (ii) an assignment
by a Lender of a Term B Loan pursuant to Section 11.13 as a result of its
failure to consent to an amendment that would, directly or indirectly, reduce
the “effective” interest rate applicable to the Term B Loans (in each case, with
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four-year life to maturity) then in effect, in each case, to the extent the
primary purpose of such transaction is to obtain a lower “effective” interest
rate and, in each case, other than in connection with a Change of Control or a
Permitted Acquisition (as certified by a Responsible Officer of the Borrower).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Facility Lenders” means, at any time, (a) with respect to any Term
Facility, Lenders holding more than 50% of the Outstanding Amount of the Term
Loans (or undrawn Term Commitments in the case of the Fourth Amendment Increase
Term A Facility) under such Facility on such date; provided, that the portion of
such Term Loans held by any Defaulting Lender shall be disregarded in making the
determination of Required Facility Lenders for such purpose and (b) with respect
to any Revolving Facility, the Required Revolving Lenders under such Facility.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and, (b) aggregate unused Revolving Commitments and (c) aggregate
unused Fourth Amendment Increase Term A Loan Commitments; provided that
Commitments of, and the Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Required Revolving/Term A Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition), (b) aggregate unused Revolving
Commitments and, (c) aggregate unused Fourth Amendment Increase Term A Loan
Commitments and (d) the Term A Facility and Incremental Term Loans of such Class
on such date; provided that the unused Revolving Commitment of, the unused
Fourth

 

54



--------------------------------------------------------------------------------

Amendment Increase Term A Loan Commitments of, and the portion of the Total
Revolving Outstandings and the portion of the Term A Facility and Incremental
Term Loans of such Class held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving/Term A
Lenders.

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the Borrower’s or other Loan Party’s chief executive
officer, chief operating officer, treasurer, assistant treasurer, secretary,
assistant secretary, executive vice presidents and senior vice presidents and,
regardless of designation, the chief financial officer of the Borrower; provided
that the Borrower may designate one or more other officers as Responsible
Officers for the purpose of executing requests for credit extensions under this
Agreement by delivery of an incumbency certificate to the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer on
behalf of a Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and other action, as applicable, on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of Equity
Interests in such Person; provided that (i) the exercise by the Borrower of
rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Borrower in connection
with the issuance of such Convertible Debt and (ii) any termination fees or
similar payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt shall not be
considered to be a “Restricted Payment.”

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Borrower other than the Unrestricted Subsidiaries.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revocation” has the meaning specified in Section 6.11.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and Class and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Appropriate Lenders.

 

55



--------------------------------------------------------------------------------

“Revolving Class Exposure” means, as to any Revolving Lender and Class of
Revolving Commitments at any time, (i) the Outstanding Amount at such time of
such Lender’s Revolving Loans of such Class, plus (ii) the Outstanding Amount of
such Lender’s participation in L/C Obligations under such Class, in each case,
at such time.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(c), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; it being understood that a
Lender’s Revolving Commitment shall include any Incremental Revolving
Commitments, any Extended Revolving Commitments and any Other Revolving
Commitments of such Lender.

“Revolving Exposure” means, as to any Revolving Lender at any time, (i) the
Outstanding Amount at such time of such Lender’s Revolving Loans, plus (ii) the
Outstanding Amount of such Lender’s participation in L/C Obligations, in each
case, at such time.

“Revolving Extension Request” has the meaning specified in Section 2.15(b).

“Revolving Facility” means, collectively, the Closing Date Revolving Facility,
each credit facility comprising a Class of Extended Revolving Commitments, if
any, and each credit facility comprising a Class of New Revolving Commitments,
if any, and each credit facility comprising a Class of Other Revolving
Commitments, if any.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(c).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B-3.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanction(s)” means any economic sanctions administered or enforced by any
Sanctions Authority.

 

56



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person organized or resident in a Designated Jurisdiction or
(c) any Person 50% or more owned or controlled by any such Person described in
clause (a) or (b) above.

“Sanctions Authority” means the United States (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, the United Kingdom
(including, without limitation, Her Majesty’s Treasury) or any other relevant
sanctions authority with jurisdiction over the Borrower.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain Second Amendment to Credit Agreement, dated as of May 1, 2017,
among the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders party thereto.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between a Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, (including in
its capacity as “security trustee” under any Loan Document), the Lenders, the
L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Senior Secured Net Debt to Adjusted Total Assets Ratio” means, as of any date
of determination, the ratio of (a) the outstanding principal amount of Net
Funded Senior Secured Indebtedness to (b) Adjusted Total Assets, in each case,
as of such date of determination.

“Senior Unsecured Note Documents” means the Indenture governing the Senior
Unsecured Notes, the Senior Unsecured Notes and all other agreements,
instruments and other documents pursuant to which the Senior Unsecured Notes
have been or will be issued or otherwise setting forth the terms of the Senior
Unsecured Notes.

“Senior Unsecured Notes” means the 5.625% senior unsecured notes of the Borrower
due 2024 in an aggregate principal amount of $1,050,000,000 issued on the
Closing Date pursuant to the Senior Unsecured Note Documents.

 

57



--------------------------------------------------------------------------------

“Significant Acquisition” means an acquisition permitted under Section 8.06;
provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than 5.0% of Adjusted Total Assets.

“Significant Acquisition Period” means the Fiscal Quarter in which a Significant
Acquisition is consummated and the three consecutive Fiscal Quarters immediately
succeeding such Fiscal Quarter.

“Similar Lease” means a lease that (x) reflects commercially reasonable terms at
the time entered into (as determined in good faith by the Borrower) and (y) is
entered into by the Borrower or a Restricted Subsidiary with MGM Resorts or its
Subsidiaries or with another Person (other than a Loan Party), for the purpose
of, or with respect to operating or managing Gaming Facilities, Related
Businesses, lodging, leisure and entertainment-related Real Property assets of
the Borrower or a Restricted Subsidiary.

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 11.06(h).

“SPC Register” has the meaning specified in Section 11.06(i).

“Specified Property” means the Real Property located in Yonkers, New York
identified to the Administrative Agent before the Fourth Amendment Effective
Date, to the extent acquired by a direct or indirect Subsidiary of the Borrower.

“Specified Transaction” means (a) any incurrence or, repayment, prepayment,
redemption, purchase or defeasance of Indebtedness (other than for working
capital purposes or under any revolving facility), (b) any Investment that
results in a Person becoming a Restricted Subsidiary of the Borrower, (c) any
acquisition that results in a Person becoming a Restricted Subsidiary of the
Borrower, (d) any disposition that results in a Restricted Subsidiary ceasing to
be a Restricted Subsidiary of the Borrower, (e) anyor acquisition (including any
acquisition of assets constituting a business unit, line of business or division
of another Person or constituting an Investment (other than intercompany
Indebtedness or Investments in cash and cash equivalents) or an acquisition of
Real Property or interests in Real Property, in each case under this clause (e),
with a fair market value of at least $10,000,000 or constituting all or
substantially

 

58



--------------------------------------------------------------------------------

all of the assets of a Person), in each case under this clause (b), with a fair
market value (as determined in good faith by the Borrower) of at least
$10,000,000, (c) any Restricted Payment and (fd) any disposition permitted under
Section 8.01 (including of (i) Real Property or interests in Real Property with
a fair market value of at least $10,000,000, a business unit, line of business
or division of the Borrower or any of its Restricted Subsidiaries or (ii) a
Restricted Subsidiary or all or substantially all of the assets of a Restricted
Subsidiary), in each case in this clause (d), (x) with a fair market value (as
determined in good faith by the Borrower) of at least $10,000,000 and
(y) whether by merger, consolidation, amalgamation or otherwise.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, any Permitted Convertible Debt Call Transaction will not
constitute a Swap Contract.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means (a) with respect to the Initial Master Lease, MGM Lessee, LLC, a
Delaware limited liability company, in its capacity as tenant under the Initial
Master Lease, and its permitted successors and assigns in such capacity and
(b) with respect to any other Master Lease, the tenant thereunder.

 

59



--------------------------------------------------------------------------------

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term A Commitment as of the Closing Date is $300,000,000.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means at any time, any Lender that holds Term A Loan Commitments
or Term A Loans at such time, including, for the avoidance of doubt, each Fourth
Amendment Increase Term A Lender from and after the funding of a Term A Loan
under its Fourth Amendment Increase Term A Loan Commitment.

“Term A Loan” means (a) an advance made by any Term A Lender under the Term A
Facility. which is held by a Lender that consents to the Fourth Amendment on the
Fourth Amendment Effective Date (excluding any Non-Extending Term A Loans (as
defined in the Fourth Amendment) of such Term A Lenders), (b) an advance made by
any Fourth Amendment Refinancing Term A Lender under the Fourth Amendment
Refinancing Term A Commitments and (c) an advance made by any Fourth Amendment
Increase Term A Lender under the Fourth Amendment Increase Term A Facility. For
the avoidance of doubt “Term A Loans” advanced on the Closing Date that are held
on the Fourth Amendment Effective Date by Lenders that do not consent to the
Fourth Amendment shall be repaid in full with the proceeds of the Term A Loans
advanced under the Fourth Amendment Refinancing Term A Commitments and shall not
be outstanding under (and shall not constitute Term A Loans under) this
Agreement after the effectiveness of the Fourth Amendment.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender, evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term B Commitment as of the Closing Date is $1,850,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

 

60



--------------------------------------------------------------------------------

“Term B Lender” means at any time, (a) on the Closing Date, Bank of America and
(b) at any time after the Closing Date, any Lender that holds Term B Loans at
such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B-2.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Appropriate Lenders.

“Term Commitment” means any of a Term A Commitment, a Term B Commitment, a
Fourth Amendment Increase Term A Loan Commitment, a Fourth Amendment Refinancing
Term A Commitment, an Incremental Term Loan Commitment and an Other Term
Commitment.

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility,
the Fourth Amendment Increase Term A Facility, each credit facility comprising a
Class of New Term Loans, if any, each credit facility comprising a Class of
Extended Term Loans, if any, and each credit facility comprising a Class of
Other Term Loans, if any.

“Term Loan” means a Term A Loan, a Term B Loan, an Incremental Term Loan, an
Other Term Loan or an Extended Term Loan.

“Term Loan Extension Request” has the meaning specified in Section 2.15(a).

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless Cash Collateralized).

“Test Period” means, (a) at any time prior to the date on which financial
statements have been or are required to have been delivered pursuant to
Section 7.01(a) or (b) for the Fiscal Quarter of the Borrower ending June 30,
2016, the four Fiscal Quarters ending March 31, 2016 and (b) at any subsequent
time, the most recently completed Fiscal Quarter of the Borrower for which
financial statements have been or are required to have been delivered pursuant
to Section 7.01(a) or (b) and the three Fiscal Quarters immediately preceding
such Fiscal Quarter; provided that (i) the calculations of EBITDA for any Fiscal
Quarter ended on or prior to June 30, 2016 shall be as set forth in the
definition of “EBITDA”, (ii) the calculations of Borrower Group EBITDA for any
Fiscal Quarter ended on or prior to June 30, 2016 shall be as set forth in the
definition of “Borrower Group EBITDA” and (iii) the calculations of Interest
Coverage Ratio for any Fiscal Quarter ended on or prior to June 30, 2016 shall
be as set forth in the definition of “Interest Coverage Ratio”.

“Third Amendment Effective Date” shall meanmeans the “Effective Date” as defined
in that certain Third Amendment to Credit Agreement, dated as of March 23, 2018,
among the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders party thereto. The Third Amendment Effective Date occurred on March 23,
2018.

 

61



--------------------------------------------------------------------------------

“Total Net Debt to Adjusted Total Assets Ratio” means, as of any date of
determination, the ratio, expressed as a percentage, of (a) Net Funded Total
Indebtedness to (b) Adjusted Total Assets.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of the Net Funded Total Indebtedness as of such date to
(b) Borrower Group EBITDA for the most recently ended Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans, and L/C Obligations.

“Trade Date” has the meaning specified in Section 11.06(j)(i).

“Transaction Agreements” means, collectively, the Initial Master Lease, the
Initial Master Lease Guaranty, the Master Contribution Agreement, the IP License
Agreement, the Registration Rights Agreement and the Corporate Services
Agreement.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Senior Unsecured Note Documents and the
issuance and sale of the Senior Unsecured Notes, (b) the entering into by the
Loan Parties and their applicable Subsidiaries of the Loan Documents and the
borrowings hereunder on the Closing Date, (c) the Initial Public Offering,
(d) the OP Units Issuance, (e) the refinancing of the Bridge Credit Agreement,
(f) the Reorganization and Contribution, (g) the entering into of the
Transaction Agreements and (h) the payment of certain fees and expenses incurred
in connection with the consummation of the foregoing.

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

62



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means any Person for which the Borrower or a
Restricted Subsidiary accounts for its interests in such person under the equity
method of accounting in accordance with GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, the greater of
(a) (i) all cash and Cash Equivalents included in the balance sheets of the
Borrower and the Restricted Subsidiaries as of such date that, in each case, are
free and clear of all Liens, other than Liens in favor of the Administrative
Agent for the benefit of the Secured Parties and non-consensual Liens that are
permitted under Section 8.03, minus (ii) $5,000,000 and (b) zero.

“Unrestricted Subsidiaries” means (a) the Subsidiaries listed on Schedule 5.04
as a “Specified Unrestricted Subsidiary”, (b) each Subsidiary of the Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 6.11 and Section 8.06, and (c) any Subsidiary of a Person that is an
Unrestricted Subsidiary of the type described in clauses (a) through (b) above.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the Term Loans or any applicable Class(es) of Term Loans, an
amount equal to (a) the scheduled repayments of such Term Loans (or Class(es) of
Term Loans) to be made after such date, multiplied by the number of days from
such date to the date of such scheduled repayments divided by (b) the aggregate
principal amount of such Term Loans (or Class(es) of Term Loans).

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person. Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

63



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) the word “lease” shall be construed to
mean any lease, sublease, franchise agreement, license, occupancy or concession
agreement.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements),
as in effect from time to time.

 

64



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Required Revolving/Term A Lenders shall so
request, the Administrative Agent, the Required Revolving/Term A Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Revolving/Term A Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810
“Consolidation,” as if such variable interest entity were a Subsidiary as
defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Pro Forma Compliance; Financial Ratio Calculations.

(a) Notwithstanding anything to the contrary herein, the Financial Ratios shall
be calculated in the manner prescribed by this Section 1.07; provided that
notwithstanding anything to the contrary in clauses (b) or (c) of this
Section 1.07, when calculating the Financial Ratios, as applicable, for purposes
of determining actual compliance (and not Pro Forma Compliance or compliance on
a Pro Forma Basis) with any financial covenant pursuant to Section 8.11, the
events described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Financial Ratios, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period and (ii) except as set
forth in Section 1.07(a), subsequent to

 

65



--------------------------------------------------------------------------------

such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Net Income, EBITDA, Borrower Group EBITDA or Adjusted Total Assets and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary of the Borrower or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.07,
then the Financial Ratios shall be calculated to give pro forma effect thereto
in accordance with this Section 1.07.

(c) In the event that the Borrower or any of its Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment or discharge) any
Indebtedness included in the calculations of any of the Financial Ratios (in
each case, other than Indebtedness incurred or repaid under any revolving credit
facility), (i) during the applicable Test Period and/or (ii) except as set forth
in Section 1.07(a), subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then the Financial Ratios shall be calculated giving pro forma
effect to such incurrence or repayment or discharge of Indebtedness, to the
extent required, as if the same had occurred on (A) the last day of the
applicable Test Period in the case of the Total Net Leverage Ratio, Total Net
Debt to Adjusted Total Assets Ratio and the Senior Secured Net Debt to Adjusted
Total Assets Ratio and (B) the first day of the applicable Test Period in the
case of the Interest Coverage Ratio. If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period and to give
pro forma effect to such repayment. Interest on a Capital Lease shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Borrower to be the rate of interest implicit in
such Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.

(d) When used in reference to the calculation of Financial Ratios for purposes
of determining actual compliance with Section 8.11 (and not Pro Forma Compliance
or compliance on a Pro Forma Basis), references to the date of determination
shall mean the last day of the relevant Fiscal Quarter then being tested. When
used in reference to the calculation of Financial Ratios for purposes of
determining Pro Forma Compliance or compliance on a Pro Forma Basis (other than
for purposes of actual compliance with Section 8.11), references to the date of
determination shall mean the calculation of Financial Ratios as of the last day
of the most recent Test Period on a Pro Forma Basis. For purposes of determining
Pro Forma Compliance or compliance on a Pro Forma Basis with covenants set forth
in Section 8.11 prior to the date on which such covenants would otherwise apply,
the covenants set forth in Section 8.11 shall be deemed to be applicable for
purposes of such test.

 

66



--------------------------------------------------------------------------------

1.08 Timing of Conditions Related to Limited Condition Transactions.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when determining compliance with any applicable conditions to the consummation
of any Limited Condition Transaction (including, without limitation, any Default
or Event of Default condition), the date of determination of such applicable
conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such applicable
conditions are calculated as if such Limited Condition Transaction and other
related transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCT Test Date for which financial statements are
available to the Administrative Agent, the Borrower or applicable Restricted
Subsidiary could have taken such action on the relevant LCT Test Date in
compliance with the applicable conditions thereto, such applicable conditions
shall be deemed to have been complied with, unless an Event of Default pursuant
to Section 9.01(a) or 9.01(i) shall be continuing on the date such Limited
Condition Transaction is actually consummated. For the avoidance of doubt, if an
LCT Election is made, the applicable conditions thereto shall not be tested at
the time of consummation of such Limited Condition Transaction. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
both (x) on a Pro Forma Basis assuming such Limited Condition Transaction and
other related transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and (y) on a
Pro Forma Basis assuming such Limited Condition Transaction and other related
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated, and the applicable
action shall only be permitted if there is sufficient availability under the
applicable ratio or basket under both of the calculations pursuant to clause
(x) and (y).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
on the Closing Date, each of the Term A Lenders severally agrees to make Term A
Loans to the Borrower in the aggregate principal amount of $300,000,000 in
Dollars. The Borrowing of Term A Loans on the Closing Date shall consist of Term
A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans as further provided herein.

 

67



--------------------------------------------------------------------------------

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
on the Closing Date, Bank of America will make Term B Loans to the Borrower in
the aggregate principal amount of $1,850,000,000 in Dollars. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term B
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(c) The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time in Dollars, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
that after giving effect to any Revolving Borrowing, (i) the Revolving Exposure
of any Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitment, (ii) the Revolving Class Exposure of any Revolving Lender in respect
of any Class shall not exceed such Revolving Lender’s Revolving Commitment of
such Class, (iii) the Revolving Class Exposure of all Revolving Lenders in
respect of any Class of Revolving Commitments shall not exceed the aggregate
outstanding Revolving Commitments of such Class, (iv) the aggregate Revolving
Exposures shall not exceed the total Revolving Commitments and (v) the Total
Revolving Outstandings shall not exceed the aggregate outstanding Revolving
Commitments. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(d) The Fourth Amendment Increase Term A Borrowings. Subject to the terms and
conditions set forth herein, each Fourth Amendment Increase Term A Lender
severally agrees to make Term A Loans to the Borrower from time to time on two
or fewer occasions in Dollars, on any Business Day during the Availability
Period, in the aggregate principal amount not to exceed the amount of such
Lender’s Fourth Amendment Increase Term A Loan Commitment. The Borrowing of Term
A Loans on such date(s) shall consist of Term A Loans made simultaneously by the
Fourth Amendment Increase Term A Lenders in accordance with their respective
Applicable Percentage of the Fourth Amendment Increase Term A Facility. Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein. The initial Interest Period with respect to any Term A Loan made under
the Fourth Amendment Increase Term A Loan Commitments shall be the same as the
Interest Period outstanding for the existing Term A Loans (and to the extent
there are multiple Interest Periods outstanding for the existing Term A Loans,
such Term A Loans funded under the Fourth Amendment Increase Term A Loan
Commitments on such date shall be deemed to have multiple Interest Periods
corresponding to (and in the same proportion as) each such existing Interest
Period for the existing Term A Loans). Once funded, the Term A Loans made
pursuant to this Section 2.01(d) shall be treated as Term A Loans for all
purposes under this Agreement and the other Loan Documents.

 

68



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Borrowing, each conversion of Term Loans
or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan Notice.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, or (ii) on the requested date of
any Borrowing of Base Rate Loans; provided that, if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months or one week in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 10:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them,
and not later than 10:00 a.m., three Business Days before the requested date of
such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all Appropriate Lenders. Each
initial Borrowing of Term A Loans under the Fourth Amendment Increase Term A
Loan Commitments shall be in a principal amount of $100,000,000 or a whole
multiple of $1,000,000 in excess thereof (or if less, the entire remaining
amount of the Fourth Amendment Increase Term A Loan Commitments). Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans (other than an
initial Borrowing of Term A Loans under the Fourth Amendment Increase Term A
Loan Commitments) shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in
Section 2.03(c)(ii), each Borrowing of or conversion to Base Rate Loans (other
than an initial Borrowing of Term A Loans under the Fourth Amendment Increase
Term A Loan Commitments) shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, and the Class
of Loans to be borrowed, converted or continued, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

69



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 11:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower, as specified in such Committed Loan Notice, on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that if, on the date a Committed Loan Notice with respect to a Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Required Lenders may require by notice to the Borrower that no Loans may be
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings of Term A Loans, all conversions
of Term A Loans from one Type to the other, and all continuations of Term A
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect in respect of the Term A Facility. After giving effect to all Term
Borrowings of Term B Loans, all conversions of Term B Loans from one Type to the
other, and all continuations of Term B Loans as the same Type, there shall not
be more than 10 Interest Periods in effect in respect of the Term B Facility.
After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than 8 Interest Periods in effect in
respect of the Revolving Facility. The maximum number of Interest Periods in
respect of any other Facility shall be set forth in the relevant Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment, as applicable.

 

70



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued under this Agreement and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (1) the Total Revolving Outstandings shall not
exceed the aggregate outstanding Revolving Commitments, (2) the Revolving
Exposure of any Revolving Lender shall not exceed such Lender’s Revolving
Commitment, (3) the Outstanding Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit, (4) the Revolving Class Exposure of any Revolving
Lender in respect of any Class shall not exceed such Revolving Lender’s
Revolving Commitment of such Class, and (5) the Revolving Class Exposure of all
Revolving Lenders in respect of any Class of Revolving Commitments shall not
exceed the aggregate outstanding Revolving Commitments of such Class. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided that, in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to Section 2.03(c) shall terminate
upon the Letter of Credit Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally

 

71



--------------------------------------------------------------------------------

or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements, including the delivery of
Cash Collateral in an amount equal to 103% of L/C Obligations with respect to
any such Letter of Credit or otherwise in an amount and/or in a manner
reasonably acceptable to such L/C Issuer, with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(a)(iii)) with respect to such Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer

 

72



--------------------------------------------------------------------------------

Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, signed by a
Responsible Officer. Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to such L/C Issuer. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least three Business Days (or such later date and time
as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their reasonable discretion) prior to the proposed issuance date or
date of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to such L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary), as specified in such Letter of Credit Application, or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business

 

73



--------------------------------------------------------------------------------

practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless (x) all the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer); provided, that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected to not
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the applicable L/C
Issuer shall promptly notify the Administrative Agent who shall promptly notify
each Revolving Lender of the Honor Date, the amount of the

 

74



--------------------------------------------------------------------------------

unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery

 

75



--------------------------------------------------------------------------------

by the Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
such L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
such L/C Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the satisfaction of the Termination Conditions and the
termination of this Agreement.

 

76



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

77



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of such L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of such L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against such L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves (as determined by a final
non-appealable judgment of a court of competent jurisdiction) were caused by
such L/C Issuer’s willful misconduct, gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificates strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

78



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate with respect to the Revolving
Facility times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (A) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving Lender
designate such Revolving Lender (in addition to Bank of America) to act as an
L/C Issuer hereunder. In the event that there shall be more than one L/C Issuer
hereunder, each reference to “the L/C Issuer” hereunder with

 

79



--------------------------------------------------------------------------------

respect to any L/C Issuer shall refer to the person that issued such Letter of
Credit and each such additional L/C Issuer shall be entitled to the benefits of
this Agreement as an L/C Issuer to the same extent as if it had been originally
named as the L/C Issuer hereunder. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, each L/C Issuer (other than Bank of
America) will also deliver to the Administrative Agent a true and complete copy
of such Letter of Credit or amendment. On the last Business Day of each March,
June, September and December (and on such other dates as the Administrative
Agent may request), each L/C Issuer shall provide the Administrative Agent a
list of all Letters of Credit issued by it that are outstanding at such time
together with such other information as the Administrative Agent may reasonably
request.

2.04 Prepayments.

(a) Optional. Subject to the last sentence of this Section 2.04(a), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay any Class or Classes of Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 9:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Types and Classes of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Periods of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of outstanding Term
Loans pursuant to this Section 2.04(a) shall be applied (x) to the Class or
Classes of Term Loans (including, for the avoidance of doubt, any Class of Term
Loans created pursuant to a Refinancing Amendment, Extension Amendment or
Incremental Joinder Agreement) as directed by the Borrower and (y) to the
principal repayment installments thereof as directed by the Borrower, and each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.
Notwithstanding anything to the contrary contained herein, any prepayment of the
Term B Facility made after the Third Amendment Effective Date but on or prior to
the six (6) month anniversary of the Third Amendment Effective Date in
connection with a Repricing Event shall be accompanied by the payment of the fee
described in Section 2.08(c). Notwithstanding the foregoing, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
new financing that would result in the repayment of all Obligations in
connection therewith, the termination of the Loans and Commitments under this
Agreement and the release or termination of all Liens securing the Obligations
hereunder (a “New Financing”), such notice of prepayment may be revoked if such
New Financing is not consummated.

 

80



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within ten Business Days after receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Asset Sale or series of
related Asset Sales permitted by Section 8.01(d), (m), (n) or (o), the Borrower
shall either (1) prepay an aggregate principal amount of Loans or (2) commit to
prepay, redeem, purchase, defease or otherwise satisfy other term Indebtedness
of the Borrower to the extent permitted by Section 8.05 (and thereafter
consummate such prepayment, redemption, purchase, defeasance or satisfaction
within an additional 45 days), or any combination of the foregoing in an
aggregate amount equal to 100% of such Net Available Proceeds (with any
prepayments of the Loans to be applied as set forth in clauses (iv) and
(vi) below); provided, that at the election of the Borrower (as notified by the
Borrower to the Administrative Agent within ten Business Days following the date
of receipt of such Net Available Proceeds of such Asset Sale), the Borrower and
its Restricted Subsidiaries may reinvest all or any portion of such Net
Available Proceeds in assets that are used or useful in the business of the
Borrower and the Restricted Subsidiaries (including by way of merger or
Investment) (x) within 365 days following the date of receipt of such Net
Available Proceeds of such Asset Sale or (y) if the Borrower and its Restricted
Subsidiaries enter into a legally binding commitment to use such Net Available
Proceeds before the expiration of the 365-day period referred to in preceding
clause (x), within 180 days after the end of such 365-day period; provided
further, however, that any Net Available Proceeds not subject to such legally
binding commitment or so reinvested within such 365-day period (as such period
may be extended as permitted above) (or, in either case, such earlier date, if
any, as the Borrower or such Restricted Subsidiary determines not to reinvest
the Net Available Proceeds from such Asset Sale as set forth above) shall be
immediately applied to the prepayment of the Loans or other term Indebtedness as
set forth in this Section 2.04(b)(i).

(ii) Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Debt Issuance or incurrence of
Credit Agreement Refinancing Indebtedness, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all such Net Available
Proceeds (such prepayments to be applied as set forth in clauses (iv) and
(vi) below).

(iii) Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds of any Casualty Event, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Available Proceeds received therefrom (such prepayments to be applied as set
forth in clauses (iv) and (vi) below); provided, that, with respect to any Net
Available Proceeds realized with respect to any such Casualty Event, (A) at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent within 45 days following the date of receipt of such Net Available
Proceeds of such Casualty Event), the Borrower and its Restricted Subsidiaries
may reinvest all or any portion of such Net Available Proceeds in the
replacement or restoration of any properties or assets in respect of which such
Net Available Proceeds were paid or in assets that are used or useful in the
business of the Borrower and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of receipt of such
Net Available Proceeds of such Casualty Event or (y) if the Borrower and its
Restricted Subsidiaries enter into a legally

 

81



--------------------------------------------------------------------------------

binding commitment to use such Net Available Proceeds before the expiration of
the 365-day period referred to in preceding clause (x), within 180 days after
the end of such 365-day period; and provided further, however, that any Net
Available Proceeds not subject to such legally binding commitment or so
reinvested within such 365-day period (as such period may be extended as
permitted above) (or, in either case, such earlier date, if any, as the Borrower
or such Restricted Subsidiary determines not to reinvest such Net Available
Proceeds as set forth above) shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.04(b)(iii); and provided further,
however, that with respect to any such replacement or restoration of property or
assets constituting Collateral, the Borrower shall take all actions specified in
Section 6.09 in order that such property or asset shall constitute Collateral
upon the acquisition or construction thereof and (B) if the Borrower and its
Restricted Subsidiaries are required to apply any such Net Available Proceeds
under the applicable Master Lease to any other purpose, such Net Available
Proceeds may be applied to such purpose in lieu of making the prepayment of the
Loans required by this Section 2.04(b)(iii); provided however, that any Net
Available Proceeds not subject to any such requirements under the applicable
Master Lease, or that are subsequently released from such use, shall be
immediately applied to the prepayment of the Loans as otherwise set forth in
this Section 2.04(b)(iii).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied first (a) ratably to each Class of Term Loans
(or, in the case of New Term Loans, Extended Term Loans and Other Term Loans, on
a less than pro rata basis if elected in the applicable Incremental Joinder
Agreement, Extension Amendment or Refinancing Amendment) and (b) (x) for the
Term A Loans, to the principal repayment installments thereof on a pro rata
basis, (y) for the Term B Loans, to the principal repayment installments thereof
in forward order of maturity and (z) for any other Class of Term Loans, as set
forth for such Class in the applicable Extension Amendment, Refinancing
Amendment or Incremental Joinder Agreement and second, to the Revolving Facility
in the manner set forth in clause (vi) below; provided that, notwithstanding the
foregoing, each prepayment pursuant to Section 2.04(b)(ii) above with the
proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
the applicable Refinanced Debt. Any prepayment of the Term B Facility after the
Third Amendment Effective Date and on or prior to the six (6) month anniversary
of the Third Amendment Effective Date pursuant to Section 2.04(b)(ii) in
connection with a Repricing Event described in clause (i) of the definition
thereof shall be accompanied by the payment of the fee described in
Section 2.08(c).

(v) If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess.

(vi) Prepayments of the Revolving Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clauses (i), (ii) or
(iii) of this Section 2.04(b), the

 

82



--------------------------------------------------------------------------------

amount remaining, if any, after the prepayment in full of all L/C Borrowings and
Revolving Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of their business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the applicable L/C Issuer or the Revolving Lenders, as applicable.

(c) If the terms of any agreement, instrument or indenture pursuant to which any
Indebtedness (other than the Obligations) pari passu with or junior in right of
payment to the Loans is outstanding (or pursuant to which such Indebtedness is
guaranteed) require prepayment of such Indebtedness out of the Net Available
Proceeds of any Asset Sale unless such Net Available Proceeds are used to prepay
other Indebtedness, then, to the extent not otherwise required by this
Section 2.04(c), if the Borrower and the Restricted Subsidiaries shall not have
reinvested the Net Available Proceeds thereof as permitted by Section 2.04(b)(i)
within the time frame permitted thereby (but prior to the date required to be
applied to such Indebtedness), the Loans shall be repaid in an amount not less
than the minimum amount that would be required to be prepaid not later than the
latest time as, and upon such terms, so that such other Indebtedness will not be
required to be prepaid pursuant to the terms of the agreement, indenture or
instrument or guarantee governing such other Indebtedness.

(d) Right to Decline Proceeds. The Borrower shall deliver to the Administrative
Agent (who will notify each Appropriate Lender) notice signed by a Responsible
Officer of each prepayment required under Section 2.04(b) not less than three
Business Days prior to the date such prepayment shall be made (each such date, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the principal amount of each Class of Loan (or portion
thereof) to be prepaid, (iii) the Type of each Loan being prepaid and (iv) the
calculation of the amount of such prepayment in reasonable detail. The
Administrative Agent will promptly notify each Lender holding the applicable
Class of Loans of the contents of the Borrower’s repayment notice and of such
Lender’s pro rata share of any repayment. Except for prepayments made pursuant
to Section 2.04(b)(ii), each Term A Lender and each Term B Lender (and each
Other Term Lender, Lender of New Term Loans and Extended Term Lender, if
permitted by the applicable Refinancing Amendment, Incremental Joinder Agreement
or Extension Amendment) may reject all or a portion of its pro rata share of any
mandatory repayment of the applicable Class of Term Loans required to be made
pursuant to Section 2.04(b) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be retained by the Borrower.

 

83



--------------------------------------------------------------------------------

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility or, the Letter of Credit Sublimit or the Fourth
Amendment Increase Term A Facility, or from time to time permanently reduce the
Revolving Facility or, the Letter of Credit Sublimit or the Fourth Amendment
Increase Term A Facility; provided that (i) any such notice shall be received by
the Administrative Agent not later than 9:00 a.m. 3 Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit. Notwithstanding the foregoing, if
such notice of reduction indicates that such reduction is to be funded with the
proceeds of a New Financing, such notice of reduction may be revoked if such New
Financing is not consummated.

(b) Mandatory.

(i) The aggregate Term A Commitments shall be automatically and permanently
reduced to zero after giving effect to the Term A Loans borrowed (if any) on the
Closing Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero after giving effect to the Term B Loans borrowed (if any) on the
Closing Date.

(iii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(iv) With respect to any New Term Loans, Other Term Facility, Extended Term
Facility, Other Revolving Facility or Extended Revolving Facility, the
commitments therefor shall be reduced and/or terminated as provided in the
applicable Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment.

(v) The aggregate Fourth Amendment Increase Term A Loan Commitments shall be
(i) automatically reduced on a dollar by dollar basis by the aggregate amount of
any Term A Loans borrowed thereunder (if any) on or prior to the first
anniversary of the Fourth Amendment Effective Date and (ii) automatically and
permanently reduced to zero on the first anniversary of the Fourth Amendment
Effective Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Commitment under this Section 2.05.
Upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

 

84



--------------------------------------------------------------------------------

2.06 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Term A Lenders on the last
Business Day of each calendar quarter from and after JuneSeptember 30, 20162019,
an amount equal to 1.250.625% of the aggregate principal amount of the Term A
Loans outstanding as of the Closing DateFourth Amendment Effective Date
(including, for the avoidance of doubt, Term A Loans funded under the Fourth
Amendment Refinancing Term A Commitments on the Fourth Amendment Effective
Date); provided, that (i) such principal repayment installments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04, (ii) such principal installments shall be
increased as a result of the incurrence of any Increase Term Loans that comprise
an increase to the Term A Loans as set forth in the applicable Incremental
Joinder Agreement (which shall include such adjustments as are necessary in
order to provide for the “fungibility” of such Increase Term Loans) and,
(iii) such principal installments shall be increased as a result of the funding
of any Term A Loans under the Fourth Amendment Increase Term A Loan Commitments
by an amount equal to 0.625% of the aggregate principal amount of such funded
Term A Loans (which shall be adjusted as necessary in order to provide for the
“fungibility” of such Term A Loans) and (iv) the final principal repayment
installment of the Term A Loans shall be repaid on the Maturity Date for the
Term A Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Term A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Term B Lenders on the last
Business Day of each calendar quarter from and after June 30, 2016, an amount
equal to 0.25% of the aggregate principal amount of the Term B Loans outstanding
as of the Closing Date; provided, that (i) such principal repayment installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04, (ii) such principal
installments shall be increased as a result of the incurrence of any Increase
Term Loans that comprise an increase to the Term B Loans as set forth in the
applicable Incremental Joinder Agreement (which shall include such adjustments
as are necessary in order to provide for the “fungibility” of such Increase Term
Loans) and (iii) the final principal repayment installment of the Term B Loans
shall be repaid on the Maturity Date for the Term B Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term B
Loans outstanding on such date.

(c) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(d) Incremental Term Loans; Extended Term Loans; Other Term Loans. New Term
Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.13(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.15(a). Other Term
Loans shall mature in installments as specified in the related Refinancing
Amendment pursuant to which such Other Term Loans were made, subject, however,
to Section 2.14(a).

 

85



--------------------------------------------------------------------------------

(e) Extended Revolving Loans; Other Revolving Loans. The Borrower shall repay to
the Extending Lenders and the Other Revolving Lenders, as applicable, the
aggregate principal amount of all Extended Revolving Loans and Other Revolving
Loans outstanding on the Maturity Date for such Extended Revolving Facility or
such Other Revolving Facility, as applicable, as specified in the applicable
Extension Amendment or Refinancing Amendment.

2.07 Interest.

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment FeeFees. The Borrower shall pay to the Administrative Agent for
the account of (i) each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Revolving Facility exceeds the sum of
(iA) the Outstanding Amount of Revolving Loans and (iiB) the Outstanding Amount
of L/C Obligations and (ii) each Fourth Amendment Increase Term A Lender in
accordance with its Applicable Percentage of the Fourth Amendment Increase Term
A Facility, a commitment fee equal to the Applicable Fee Rate times the actual

 

86



--------------------------------------------------------------------------------

daily amount of undrawn Fourth Amendment Increase Term A Loan Commitments. The
commitment feefees shall accrue at all times during the applicable Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the ClosingFourth Amendment Effective Date,
and on the last day of the Availability Period for the applicable Revolving
Facility and the Fourth Amendment Increase Term A Facility, as applicable. The
commitment feefees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(c) Repricing Fee. If a Repricing Event is consummated after the Third Amendment
Effective Date and on or prior to the six (6) month anniversary of the Third
Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of (i) each Term B Lender with Term B Loans that
are repaid and (ii) each Term B Lender that withholds its consent to such
Repricing Event and is replaced or terminated as a Term B Lender under
Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loans of such Term B Lender that are prepaid in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (ii) of the definition thereof, the aggregate principal
amount of all Term B Loans of such Term B Lender that are so assigned or
terminated and repaid under Section 11.13. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.

(d) Term B Loan Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent for the account of each Term B Lender a fee in the amount
of 0.25% of the initial aggregate principal amount of the Term B Loans borrowed
on the Closing Date.

2.09 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

87



--------------------------------------------------------------------------------

(b) In the event that the Borrower or the Lenders determine that (i) the Total
Net Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iv), 2.03(i) or 2.07(b) or under Article IX.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m., in the case of payments in Dollars
shall in each case be deemed received on the next succeeding Business Day

 

88



--------------------------------------------------------------------------------

and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or such L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

89



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender

 

90



--------------------------------------------------------------------------------

receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.12 shall apply except in connection with assignments permitted
by Section 11.06(l) and purchases of Term Loans permitted by Section 2.16).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13 Incremental Facilities.

(a) Borrower Request. The Borrower may, at any time, or from time to time on one
or more occasions, by written notice to the Administrative Agent, request:

(i) the establishment of one or more additional revolving credit commitments
with terms and conditions identical to the terms and conditions of any existing
Class of Revolving Commitments hereunder (“Increase Revolving Commitments”);
provided, that, upfront fees may be paid to Lenders providing such Increase
Revolving Commitments;

(ii) the establishment of one or more new tranches of revolving credit
commitments (a “New Revolving Commitment” and, together with any Increase
Revolving Commitments, the “Incremental Revolving Commitments”);

(iii) the establishment of one or more additional Term Loans with terms and
conditions identical to the terms and conditions of any existing Class of Term
Loans hereunder (“Increase Term Loans” and the related commitments, the
“Increase Term Loan Commitments”); provided, that, upfront fees or original
issue discount may be paid to Lenders providing such Increase Term Loans; and/or

 

91



--------------------------------------------------------------------------------

(iv) the establishment of one or more new tranches of term loans (“New Term
Loans” and the related commitments, “New Term Loan Commitments”);

provided, that (x) immediately after giving effect to any such Incremental
Revolving Commitments and Incremental Term Loans and the use of proceeds thereof
(including any related acquisition or Investment permitted hereunder), on a Pro
Forma Basis, (1) the Senior Secured Net Debt to Adjusted Total Assets Ratio
would not exceed 0.40 to 1.00 and (2) the Total Net Debt to Adjusted Total
Assets Ratio would not exceed 0.60 to 1.00; (provided, however, that during a
Significant Acquisition Period (or if such Incremental Commitments are being
incurred in connection with a Significant Acquisition), the Total Net Debt to
Adjusted Total Assets Ratio shall not exceed 0.65 to 1.00) (provided that, for
the purposes of such calculation, (A) any such Incremental Revolving Commitments
shall be treated as fully drawn and (B) the cash proceeds of such Incremental
Revolving Commitments and Incremental Term Loans shall not be taken into account
for any cash netting) and (y) any such request for Incremental Term Loan
Commitments or Incremental Revolving Commitments shall be in a minimum amount of
$50,000,000. Each such notice shall specify the identity of each Eligible
Assignee (and any existing Lender) to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided, that (A) any existing Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide all or any portion of such Incremental Commitment offered to it and
(B) any Eligible Assignee that is not an existing Lender which agrees to make
available an Incremental Commitment shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) (each
Incremental Lender or existing Lender which agrees to make available an
Incremental Commitment shall be referred to as an “Incremental Lender”). Any
ratio calculated under this proviso to this clause (a) for purposes of
determining the amount of Incremental Revolving Commitments and Incremental Term
Loans permitted hereunder shall be calculated subject to Section 1.07 to the
extent applicable and, if the proceeds of the relevant Incremental Commitments
will be applied to finance a Limited Condition Transaction, compliance with the
Senior Secured Net Debt to Adjusted Total Assets Ratio and Total Net Debt to
Adjusted Total Assets Ratio will be determined in accordance with Section 1.08.

(b) Incremental Effective Date. The Incremental Commitments shall be effected by
a joinder agreement to this Agreement (an “Incremental Joinder Agreement”) and,
as appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and each Incremental Lender making or providing such
Incremental Commitment, reasonably satisfactory to each of them (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the terms and provisions of any Incremental Commitments (and any Loans
made in respect thereof)), subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.13. Each Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.13. If the Incremental Commitments are provided
in accordance with this Section 2.13, the Borrower shall determine the effective
date (each, an “Incremental

 

92



--------------------------------------------------------------------------------

Effective Date”) and the final allocation of such Incremental Commitments. As a
condition precedent to any such Incremental Commitments the following shall have
been satisfied:

(i) (A) no Event of Default exists or would exist after giving effect to such
Incremental Commitments and (B) the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
“Material Adverse Effect” or “materiality”, true and correct in all respects) on
and as of the effective date of such Incremental Commitments, except to the
extent that such representations and warranties refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation and warranty qualified by “Material Adverse Effect”
or “materiality”, true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 2.13, the representations and
warranties contained in Section 5.05 and Section 5.06 shall be deemed to refer
to the most recent financial statements furnished pursuant to Sections 7.01(a)
and (b);

(ii) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid;

(iii) the Borrower shall deliver or cause to be delivered any legal opinions
reasonably requested by the Administrative Agent covering matters similar to
those covered in the opinions delivered on the Closing Date;

(iv) an Incremental Joinder Agreement shall have been duly executed and
delivered by the Borrower, the Administrative Agent and each applicable
Incremental Lender making or providing such Incremental Commitment; and

(v) after giving effect to any such Incremental Revolving Commitments and
Incremental Term Loans and the use of proceeds thereof (including any related
acquisition or Investment permitted hereunder), the Borrower would be in Pro
Forma Compliance with the financial covenants set forth in Section 8.11 as of
the last day of the Test Period ended immediately preceding the date of the
effectiveness of such Incremental Revolving Commitments or Incremental Term
Loans (including the proviso to Section 8.11(b) if applicable) (provided that,
for the purposes of such calculation, (A) any such Incremental Revolving
Commitments shall be deemed to be fully drawn and (B) the cash proceeds of such
Incremental Revolving Commitments and Incremental Term Loans shall not be taken
into account for any cash netting), whether or not the Revolving Facility, the
Term A Facility or the Fourth Amendment Increase Term A Facility is then in
effect; provided that any ratio calculated under this clause (v) shall be
calculated subject to Section 1.07 to the extent applicable and, if the proceeds
of the relevant Incremental Commitments will be applied to finance a Limited
Condition Transaction, compliance with the financial covenants in Section 8.11
will be determined in accordance with Section 1.08.

 

93



--------------------------------------------------------------------------------

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Commitments, and
(i) any Incremental Term Loans (to the extent funded) shall be deemed to be Term
Loans hereunder, (ii) any Increase Term Loans (to the extent funded) shall be
deemed to be Term Loans of the applicable Class hereunder, (iii) any Incremental
Revolving Commitments shall be deemed to be Revolving Commitments hereunder and
(iv) any Increase Revolving Commitments shall be deemed to be Revolving
Commitments of the applicable Class hereunder. Notwithstanding anything to the
contrary contained herein, the Borrower and the Administrative Agent may (and
the Administrative Agent is authorized by each Lender to) execute such
amendments and/or amendments and restatements of any Loan Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.13.

Notwithstanding anything to the contrary in this Section 2.13 or in any other
provisions of any Loan Document, if the proceeds of any Incremental Term Loan
Commitments are intended to be applied to finance an acquisition and the Lenders
or additional Lenders providing such Incremental Term Loan Commitments so agree,
the availability thereof may be subject to customary “SunGard” or “certain
funds” conditionality; provided that in any event such Incremental Term Loan
Commitments shall be subject to there being no Default or Event of Default under
Section 9.01(a) or (i) on the effective date thereof.

(c) Terms of Incremental Commitments and Loans. The terms and provisions of the
Incremental Commitments and Loans made pursuant thereto shall be as follows:

(i) the terms and provisions of any Increase Revolving Commitments shall be
substantially identical to the terms of the existing Revolving Commitments of
the relevant Class; provided, however, that upfront fees may be paid to Lenders
providing such Increase Revolving Commitments as agreed by such Lenders and the
Borrower. Interest Periods applicable to Revolving Loans advanced pursuant to
Incremental Revolving Commitments may, at the election of the Administrative
Agent and the Borrower, be made with Interest Period(s) identical to the
Interest Period(s) applicable to existing Revolving Loans of the applicable
Class (and allocated to such Interest Period(s) on a proportional basis);

(ii) the maturity date of any New Revolving Commitments shall not be earlier
than the Maturity Date of the Closing Date Revolving Facility and such New
Revolving Commitments shall not have any scheduled commitment reductions or
amortization prior to the Maturity Date of the Closing Date Revolving Facility;

(iii) the terms and provisions of Increase Term Loans shall be substantially
identical to the existing Term Loans of the relevant Class, with appropriate
adjustments to the amortization schedule set forth in Section 2.06(a) and/or
Section 2.06(b), as applicable, to address such Increase Term Loans (which shall
in any event include such adjustments as necessary to provide for the
“fungibility” of such Increase Term Loans with the existing Term Loans of such
Class); provided, however, that upfront fees or original issue discount may be
paid to Lenders providing such Increase Term Loans as agreed by such Lenders and
the

 

94



--------------------------------------------------------------------------------

Borrower. Interest Periods applicable to Increase Term Loans may, at the
election of the Administrative Agent and the Borrower, be made with Interest
Period(s) identical to the Interest Period(s) applicable to existing Term Loans
of the relevant Class (and allocated to such Interest Period(s) on a
proportional basis); provided, further, that the Weighted Average Life to
Maturity and maturity date of any Increase Term Loans that are of the same Class
as the Term A Facility or of any prior New Term Loans that were incurred as
“term A loans” shall be subject to clauses (v) and (vii) below, respectively;

(iv) the Weighted Average Life to Maturity of any Class of New Term Loans that
are “term B loans” shall be no shorter than the Weighted Average Life to
Maturity of the Term B Facility as of the effective date of such Class of New
Term Loans;

(v) the Weighted Average Life to Maturity of any Class of New Term Loans that
are “term A loans” shall be no shorter than the Weighted Average Life to
Maturity of the Term B Facility as of the effective date of such Class of New
Term Loans; provided that an aggregate amount of up to $200,000,000 of (A) New
Term Loans that are “term A loans” and (B) Increase Term Loans that are of the
same Class as the Term A Facility or of any prior New Term Loans that were
incurred as “term A loans” may have a Weighted Average Life to Maturity shorter
than the Term B facility as of the effective date of such Class of New Term
Loans but in no event shorter than the Term A Facility as of the effective date
of such Class of New Term Loans;

(vi) the maturity date of any New Term Loans that are “term B loans” shall not
be earlier than the Maturity Date of the Term B Facility;

(vii) the maturity date of any New Term Loans that are “term aA loans” shall not
be earlier than the Maturity Date of the Term B Facility; provided that an
aggregate amount of up to $200,000,000 of (A) New Term Loans that are “term A
loans” and (B) Increase Term Loans that are of the same Class as the Term A
Facility or of any prior New Term Loans that were incurred as “term A loans” may
have a maturity date earlier than the Term B facility but in no event may such
New Term Loans have a maturity date earlier than the Term A Facility;

(viii) the commitment fees and yield applicable to the New Revolving Commitments
shall be determined by the Borrower and the applicable Lenders and shall be set
forth in each applicable Incremental Joinder Agreement;

(ix) the yield applicable to any Incremental Term Loans shall be determined by
the Borrower and the applicable Lenders and shall be set forth in each
applicable Incremental Joinder Agreement; provided, that, with respect to
existing Term B Loans only, the yield applicable to Incremental Term Loans that
are “term B loans” shall not be greater than the yield payable with respect to
existing Term B Loans pursuant to the terms of this Agreement (as amended

 

95



--------------------------------------------------------------------------------

through the date of such calculation with respect to existing Term B Loans),
plus 50 basis points per annum unless the interest rate margins with respect to
the existing Term B Loans are increased so as to cause the then applicable yield
on the existing Term B Loans under this Agreement to equal the yield then
applicable to such Incremental Term Loans that are “term B loans” minus 50 basis
points; provided, further, that in determining the applicable yield:
(w) original issue discount or upfront fees paid by the Borrower in connection
with the Term B Loans incurred on the Closing Date, as applicable, or such
Incremental Term Loans on the closing date thereof (based on a four-year average
life to maturity), shall be included, (x) any amendments to the Applicable Rate
for the Term B Loans that became effective subsequent to the Closing Date but
prior to the time of the addition of such Incremental Term Loans shall be
included, (y) arrangement, commitment, structuring and underwriting fees and any
amendment fees paid or payable to the Arrangers (or their Affiliates) in their
respective capacities as such in connection with the Term B Loans incurred on
the Closing Date, as applicable, or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Loans shall be excluded and (z) if such Incremental Term Loans include any
“LIBOR” interest rate floor greater than that applicable to the existing Term B
Loans and such “LIBOR” floor is applicable at the time such Incremental Term
Loans are incurred, such excess amount shall be equated to interest margin for
determining the increase; provided further, the Borrower and the Administrative
Agent shall determine the yield payable with respect to Term B Loans and each
Class of such Incremental Term Loans for purposes of the foregoing calculation
and such determination shall be conclusive absent manifest error;

(x) New Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder; and

(xi) except as expressly provided in clauses (i) through (x) above, any New
Revolving Commitments and New Term Loans shall have terms, covenants and events
of default that, taken as a whole, are no more favorable (as reasonably
determined by the Borrower in good faith) to the Lenders providing such new
Revolving Commitments and New Term Loans than those under the Closing Date
Revolving Facility, Term A Facility or Term B Facility, as applicable, except
for those terms, covenants and events of default applicable solely after the
then-latest Maturity Date under the Closing Date Revolving Commitments, Term A
Facility and Term B Facility.

(d) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.13 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder.

 

96



--------------------------------------------------------------------------------

(e) Reallocations. Upon the effectiveness of any Incremental Revolving
Commitments pursuant to this Section 2.13, (x) each Revolving Lender immediately
prior to the relevant Incremental Effective Date will automatically and without
further act be deemed to have assigned to each Incremental Lender providing a
portion of such Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit (but not, for the avoidance of doubt, the related Revolving Commitments)
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Lender (including each
such Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving Commitments of all Revolving Lenders represented by such Revolving
Lender’s Revolving Commitment and (y) in the case of the provision of any
Increase Revolving Commitments, the Borrower shall prepay any Revolving Loans of
the applicable Class held by Revolving Lenders immediately prior to the relevant
Incremental Effective Date with proceeds of such Increase Revolving Commitments
(which may be effected through assignments of funded Revolving Loans of such
Class from Revolving Lenders immediately prior to such increase to the relevant
Incremental Lenders), as directed by the Administrative Agent such that after
giving effect to such prepayment or assignments the percentage of the aggregate
outstanding Revolving Loans of such Class held by each Revolving Lender holding
Revolving Commitments of such Class (including Incremental Lenders holding
Increase Revolving Commitments of such Class) will equal the percentage of the
aggregate Revolving Commitments of such Class of all Revolving Lenders holding
Revolving Commitments of such Class (including Incremental Lenders with Increase
Revolving Commitments of such Class) represented by such Revolving Lender’s
Revolving Commitment of such Class (including Increase Revolving Commitments of
such Class). In addition, in connection with the incurrence of any Increase Term
Loans, the Administrative Agent is hereby authorized to make such adjustments
necessary to ensure that such Increase Term Loans are included ratably in each
applicable Term Borrowing and each Lender’s Applicable Percentage of the
applicable Class of Term Loans is adjusted to reflect the increased size of such
Class. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentences, and such transactions shall not
be required to be effected in accordance with Section 11.06. For the avoidance
of doubt, Revolving Loans and participations in Letters of Credit assigned
pursuant to this Section 2.13(e) shall, upon receipt thereof by the relevant
Incremental Revolving Lenders, be deemed to be Revolving Loans and
participations in Letters of Credit in respect of the Incremental Revolving
Commitments acquired by such Incremental Revolving Lenders on the applicable
Incremental Effective Date, and the terms of such Revolving Loans and
participation interests (including without limitation the interest rate and
maturity applicable thereto) shall be adjusted accordingly. The Letter of Credit
Sublimit may be increased as part of any Incremental Revolving Commitments in an
amount not to exceed the amount of such Incremental Revolving Commitments,
subject to consent of each L/C Issuer.

 

97



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.

2.14 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain Credit Agreement
Refinancing Indebtedness advanced hereunder in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) of any
Class then outstanding under this Agreement, in the form of one or more Classes
of Other Term Loans, Other Term Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.14 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the Other Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans with respect
to Other Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (3) assignments and participations of Other Revolving Commitments
and Other Revolving Loans shall be governed by the same assignment and
participation provisions applicable to the existing Revolving Commitments and
Revolving Loans. The effectiveness of any Refinancing Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date. No Lender shall have any obligation to participate in any
Refinancing Amendment. Each issuance of Credit Agreement Refinancing
Indebtedness under this Section 2.14(a) shall be in an aggregate principal
amount that is (x) not less than $5,000,000 and (y) an integral multiple of
$1,000,000 in excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as a Class of Other Term Loans, Other Revolving
Loans, Other Term Commitments and Other Revolving Commitments, as applicable).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14.

 

98



--------------------------------------------------------------------------------

(c) The Loans and Commitments established pursuant to this Section 2.14 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and the Liens created by the Collateral Documents. The Loan Parties shall take
any actions reasonably requested by the Administrative Agent to ensure and/or
demonstrate that the Liens and security interests granted by the Collateral
Documents continue to secure all Obligations and continue to be perfected under
the UCC or otherwise after giving effect to the applicable Refinancing
Amendment.

(d) To the extent the Revolving Commitments are being refinanced on the
effective date of any Refinancing Amendment, then each of the Revolving Lenders
having a Revolving Commitment prior to the effective date of such Refinancing
Amendment (such Revolving Lenders the “Pre-Refinancing Revolving Lenders”) shall
assign or transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on the effective date of such Refinancing Amendment as
shall be necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in
Letters of Credit will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment). Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 11.06. For the avoidance of doubt, Revolving Loans
and participation interests in Letters of Credit assigned or transferred and
purchased pursuant to this Section 2.14(d) shall, upon receipt thereof by the
relevant Post-Refinancing Revolving Lenders, be deemed to be Other Revolving
Loans and participation interests in Letters of Credit in respect of the
relevant Class of Other Revolving Commitments acquired by such Post-Refinancing
Revolving Lenders on the relevant amendment effective date and the terms of such
Revolving Loans and participation interests (including, without limitation, the
interest rate and maturity applicable thereto) shall be adjusted accordingly.

(e) This Section shall supersede any provisions in Section 2.12, Section 11.01
or Section 11.08 to the contrary.

2.15 Extensions of Loans and Commitments.

(a) The Borrower may, at any time request that all or a portion of the Term
Loans of any Class (an “Existing Term Loan Class”) be modified to constitute
another Class of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting

 

99



--------------------------------------------------------------------------------

forth the proposed terms of the Extended Term Loans to be established, which
terms shall be identical to those applicable to the Term Loans of the Existing
Term Loan Class from which they are to be modified except (i) the scheduled
final maturity date shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the yield with respect to such Extended Term Loans
may be higher or lower than the yield for the Term Loans of such Existing Term
Loan Class and/or (B) additional fees may be payable to the Lenders providing
such Extended Term Loans in addition to or in lieu of any increased yield
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any optional or mandatory prepayments or prepayment of
Term Loans hereunder in each case as specified in the respective Extension
Amendment, (iv) the amortization schedule set forth in Section 2.06 or the
applicable Incremental Joinder Agreement or Refinancing Amendment applicable to
such Existing Term Loan Class shall be adjusted to reflect the scheduled final
maturity date of such Extended Term Loans and the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of such Extended Term Loans set forth in the applicable Extension Amendment;
provided, that the Weighted Average Life to Maturity of such Extended Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the Term Loans
of such Existing Term Loan Class and (v) the covenants set forth in Section 8.11
may be modified in a manner acceptable to the Borrower, the Administrative Agent
and the Lenders party to the applicable Extension Amendment, such modifications
to become effective only after the Final Maturity Date of the applicable
Existing Term Loan Class in effect immediately prior to giving effect to such
Extension Amendment (it being understood that each Lender providing Extended
Term Loans, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.12 or
Section 11.08). Each Lender holding Extended Term Loans shall be entitled to all
the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.04(a) and 2.04(b)(iv) applicable to Term
Loans) and the other Loan Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guaranties and the Liens created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
requested by the Administrative Agent to ensure and/or demonstrate that the
Liens and security interests granted by the Collateral Documents continue to
secure all Obligations and continue to be perfected under the UCC or otherwise
after giving effect to the extension of any Term Loans. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class modified to constitute Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class from
which they were modified.

(b) The Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Class (an “Existing Revolving Class” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Class of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Class) (a “Revolving Extension Request”)

 

100



--------------------------------------------------------------------------------

setting forth the proposed terms of the Extended Revolving Commitments to be
established, which terms shall be identical to those applicable to the Revolving
Commitments of the Existing Revolving Class from which they are to be modified
except (i) the scheduled termination date of such Extended Revolving Commitments
and the related scheduled maturity date of the related Extended Revolving Loans
shall be extended to the date set forth in the applicable Extension Amendment,
(ii) (A) the yield with respect to such Extended Revolving Loans may be higher
or lower than the yield for the Revolving Loans of such Existing Revolving Class
and/or (B) additional fees may be payable to the Lenders providing such Extended
Revolving Commitments in addition to or in lieu of any increased yield
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) the Applicable Fee Rate with
respect to such Extended Revolving Commitments may be higher or lower than the
Applicable Fee Rate for the Revolving Commitments of such Existing Revolving
Class and (iv) the financial covenants set forth in Section 8.11 may be modified
in a manner acceptable to the Borrower, the Administrative Agent and the Lenders
party to the applicable Extension Amendment, such modifications to become
effective only after the Final Maturity Date of the applicable Existing
Revolving Class in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Revolving
Commitments, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.12 or
Section 11.08). Each Lender holding Extended Revolving Commitments shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.04(a) and 2.04(b)(iv)
applicable to Existing Revolving Loans) and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and security interests created by the Collateral Documents. The Loan Parties
shall take any actions reasonably requested by the Administrative Agent to
ensure and/or demonstrate that the Liens and security interests granted by the
Collateral Documents continue to secure all Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Revolving Commitments. No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Class modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request. Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Class of Revolving Commitments from the Existing Revolving
Class from which they were modified. If, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Existing
Revolving Class, such Revolving Loans (and any related participations) shall be
deemed to be allocated as Extended Revolving Loans (and related participations)
and Existing Revolving Loans (and related participations) in the same proportion
as such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Class. In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, participations in Letters of Credit expiring on or after
the latest Maturity Date for any Revolving Loans then in effect shall be
re-allocated from Lenders of the Existing Revolving Class to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided, that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolving Commitments, be
deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

101



--------------------------------------------------------------------------------

(c) Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Class are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Class subject to such Extension
Request modified to constitute Extended Loans/Commitments (an “Extending
Lender”) shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the existing Class which it has elected to
modify to constitute Extended Loans/Commitments. In the event that the aggregate
amount of Term Loans or Revolving Commitments of the existing Class subject to
Extension Elections exceeds the amount of Extended Loans/Commitments requested
pursuant to the Extension Request, Term Loans or Revolving Commitments subject
to such Extension Elections shall be modified to constitute Extended
Loans/Commitments on a pro rata basis based on the amount of Term Loans or
Revolving Commitments included in such Extension Elections. The Borrower shall
have the right to withdraw any Extension Request upon written notice to the
Administrative Agent in the event that the aggregate amount of Term Loans or
Revolving Commitments of the existing Class subject to such Extension Request is
less than the amount of Extended Loans/Commitments requested pursuant to such
Extension Request.

(d) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement. Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby). An Extension Amendment may, subject to
Sections 2.15(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to give effect
to the terms and provisions of any Extended Loans/Commitments); provided that
each Lender whose Loans or Commitments are affected by such Extension Amendment
shall have approved such Extension Amendment.

(e) This Section shall supersede any provisions in Section 2.12 or Section 11.01
to the contrary.

2.16 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrower may, at any time and from time to time after
the Closing Date, conduct reverse Dutch auctions in order to purchase Term Loans
with respect to any Term Facility (each, an “Auction”), each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with the Administrative Agent in such capacity
(the “Auction Manager”), so long as the following conditions are satisfied:

 

102



--------------------------------------------------------------------------------

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.16 and Schedule 2.16;

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of any Term
Loans in connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

(v) each Auction shall be open and offered to all Lenders of the relevant Term
Facility on a pro rata basis and shall be revocable and/or conditional at the
Borrower’s option;

(vi) no proceeds of any Revolving Facility shall be used to effect such purchase
of Term Loans; and

(vii) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding clause (ii).

(b) With respect to all purchases of Term Loans made by the Borrower pursuant to
this Section 2.16, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loan up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) such purchases (and the payments made by the Borrower
and the cancellation of the purchased Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement (including Sections 2.04(a), 2.04(b), 2.12 and
11.03) (although the par principal amount of Term Loans of the respective Class
so purchased pursuant to this Section 2.16 shall be applied to reduce the
remaining scheduled amortization payments with respect to such Term Facility of
the applicable Lenders being repaid on a pro rata basis).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.16 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.16 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.16 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.16. The Auction Manager acting in its

 

103



--------------------------------------------------------------------------------

capacity as such hereunder shall be entitled to the benefits of the provisions
of Article X and Section 11.04 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

2.17 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18 (a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or any L/C Issuer or
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in one or more blocked, non-interest bearing
deposit accounts at Bank of America. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

104



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vii))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuers may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each L/C Issuer hereunder; third, to Cash
Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17; sixth, to the

 

105



--------------------------------------------------------------------------------

payment of any amounts owing to the Lenders or the L/C Issuers as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default shall have occurred and be continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or reimbursement obligations with respect
to Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or reimbursement obligations with
respect to Letters of Credit owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit are held
by the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.18(a)(iii). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.08(a)(i) for any period during which that Lender is a Defaulting
Lender only to extent allocable to its pro rata portion of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.17.

(B) With respect to any fees under Section 2.08(a)(i) not required to be paid to
any Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that have been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to the applicable L/C Issuer the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

106



--------------------------------------------------------------------------------

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
L/C Issuer agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.18(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit have
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section 2.17.

 

107



--------------------------------------------------------------------------------

2.19 Additional Borrowers. Upon 30 days’ prior notice to the Administrative
Agent (or such shorter period of time to which the Administrative Agent may
agree) and subject to the written consent of the Revolving Lenders, which
consent of each Revolving Lender shall not be unreasonably withheld (it being
understood that a Revolving Lender shall be deemed to have acted reasonably in
withholding its consent if (i) it is unlawful for such Revolving Lender to make
Revolving Loans under this Agreement to the proposed additional Borrower,
(ii) if such Revolving Lender cannot or has not determined that it is lawful to
do so, (iii) the making of a Revolving Loan to the proposed additional Borrower
might subject such Lender to adverse tax consequences, (iv) such Lender is
required or has determined that it is prudent to register or file in the
jurisdiction of formation or organization of the proposed additional Borrower
and it does not wish to do so or (v) such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which the proposed
additional Borrower is located), the Borrower may designate one or more
Guarantors to be additional joint and several direct borrowers hereunder by
written request to the Administrative Agent accompanied by (a) an executed
Assumption Agreement and appropriate Notes (to the extent requested by any
Lender) executed by the designated Guarantor and the Borrower, (b) a certificate
of good standing of the designated Guarantor in the jurisdiction of its
incorporation or organization, (c) certified resolutions of such Guarantor’s
board of directors or other governing body authorizing the execution and
delivery of the Assumption Agreement and such Notes, (d) a written consent to
the Assumption Agreement executed by each Guarantor, (e) appropriate written
legal opinions reasonably requested by the Administrative Agent with respect to
such new Borrower and the Assumption Agreement covering matters similar to those
covered in the opinions delivered on the Closing Date and (f) such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under the USA PATRIOT Act and under similar regulations
and is not otherwise prohibited by Law from making Loans to such new Borrower.
The Obligations of any additional borrower designated pursuant to this
Section 2.19, in its capacity as a Borrower, may be limited as to amount as
directed by the Borrower; provided, however, that any such limitation shall not
reduce such Person’s obligations as a Guarantor of the Obligations, if
applicable, unless required by a Gaming Authority. The Administrative Agent
shall promptly notify the Lenders of such request, together with copies of such
of the foregoing as any Lender may request, and upon receipt of the written
consents of the Revolving Lenders and satisfaction of the conditions set forth
above in this Section, the designated Guarantor shall become a Borrower
hereunder.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require a Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Withholding Agent in its good faith
discretion.

 

108



--------------------------------------------------------------------------------

(ii) If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent
shall withhold or make such deductions as are determined by such Withholding
Agent in its good faith discretion, (B) the applicable Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Laws” includes FATCA.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of clause (a) or (b) above, the Loan Parties
shall, and do hereby, jointly and severally indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) withheld
or deducted by a Withholding Agent or paid or payable by such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by any Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of any Lender, shall be conclusive absent manifest
error.

(ii) Each Lender shall severally indemnify, within 10 days after demand
therefor, (A) the Administrative Agent for any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) the Administrative
Agent for any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(e) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Borrower for any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A

 

109



--------------------------------------------------------------------------------

certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower (as applicable) shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent and the Borrower to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent or the Borrower (as applicable) to the Lender from any
other source against any amount due to the Administrative Agent or the Borrower
(as applicable) under this clause (c)(ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A) and (ii)(B) and Section 3.01(g) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

110



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

(II) executed originals of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E,

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

111



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (including any amount in
respect of any such refund that is applied to offset future Taxes payable) (but
only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause
(f) shall not be construed to require any indemnified party to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) FATCA. If a payment made to the Administrative Agent or any Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if the Administrative Agent or such Lender were to fail to comply with FATCA
(including those contained in Section 1471(b) or Section 1472(b) of the Code, as
applicable), the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower (and in the case of a Lender, the Administrative Agent)
at the time or times prescribed by Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that the Administrative Agent or such
Lender has complied with the Administrative Agent’s or such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

112



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the satisfaction of the Termination
Conditions and the termination of this Agreement.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative

 

113



--------------------------------------------------------------------------------

Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (whether for liquidity,
capital adequacy or otherwise), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Recipient); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered; provided that
(x) the Borrower shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential), (y) the Borrower shall not
be liable for such compensation if the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto and (z) such circumstances
in the case of requests for reimbursement under clause (iii) above resulting
from a market disruption are not generally affecting the banking market, or the
applicable request has not been made by Lenders constituting Required Lenders.

 

114



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered; provided that (x) the Borrower shall not be treated less
favorably with respect to such amounts than how other similarly situated
borrowers of such Lender or L/C Issuer are generally treated (it being
understood that this provision shall not be construed to obligate any Lender or
L/C Issuer to make available any information that, in its sole discretion, it
deems confidential) and (y) the Borrower shall not be liable for such
compensation if the relevant Change in Law occurs on a date prior to the date
such Lender becomes a party hereto.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 30 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 30 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 30 days from receipt of such
notice.

 

115



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) on its scheduled due date or any payment
thereof in a currency other than Dollars; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in this Section 3.05 and delivered to the Borrower shall be
conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

 

116



--------------------------------------------------------------------------------

3.07 LIBOR Replacement Provisions. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Revolving/Term A Lenders notify the Administrative
Agent (with, in the case of the Required Revolving/Term A Lenders, a copy to
Borrower) that the Borrower or Required Revolving/Term A Lenders (as applicable)
have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
for the Revolving Facility and Term A Facility with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes with respect
to the Revolving Facility and Term A Facility and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Revolving/Term A Lenders have delivered to the Administrative Agent
written notice that such Required Revolving/Term A Lenders do not accept such
amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender under the Revolving Facility and the Term A Facility. Thereafter,
(x) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
under the Revolving Facility and the Term A Facility shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate for the Revolving Facility and the Term A Facility. Upon receipt of such
notice, with respect to the Revolving Facility and the Term A Facility, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar

 

117



--------------------------------------------------------------------------------

Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

Notwithstanding anything else herein, any definition of a LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive the satisfaction of the Termination Conditions and the termination
of this Agreement. Notwithstanding the foregoing, (a) the Borrower shall not be
required to make any payments to any Lender under Section 3.01, 3.02 or 3.04 for
any costs or reductions incurred more than nine months prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided that if the event giving rise to such costs or reductions is given
retroactive effect, then the nine month period referred to above shall be
extended to include the period of retroactive effect therefor; and (b) the
Borrower shall not be obligated to compensate any Lender under Section 3.05 for
any such losses, expenses or liabilities attributable to any such circumstance
occurring prior to the date that is 30 days prior to the date on which such
Lender requested such compensation from the Borrower.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuers
and the Lenders to make the initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles unless otherwise specified, each executed by a
Responsible Officer on behalf of the signing Loan Party to the extent execution
thereof is contemplated thereby (and, if applicable, by the Administrative Agent
and/or the Lenders) each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) (x) a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.09, in each case
as amended, the “Security Agreement”) and (y) a pledge agreement (together with
each other pledge agreement and pledge agreement supplement delivered pursuant
to Section 6.09, in each case as amended, the “Pledge Agreement”), in each case
duly executed by each Loan Party, together with:

 

118



--------------------------------------------------------------------------------

(A) to the extent certificated, certificates representing the “Pledged Equity”
referred to therein accompanied by undated stock powers executed in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement and the Pledge Agreement, covering the Collateral described in the
Security Agreement and the Pledge Agreement,

(C) evidence of the completion of all other searches, actions, recordings and
filings of or with respect to the Security Agreement and the Pledge Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters and UCC-3 termination statements) free and clear of all other Liens
other than Permitted Encumbrances and Liens permitted by Section 8.03, and

(iv) the Mortgages, duly executed and in a form suitable for recordation, along
with:

(A) evidence that counterparts of the Mortgages for each of the Initial Real
Estate Assets have been duly executed, acknowledged and delivered and are in
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem necessary in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid or shall be paid
substantially concurrently with the Closing Date,

(B) for each Mortgaged Real Property, ALTA mortgagee’s title insurance policies,
including customary endorsements thereto in favor of Administrative Agent, in an
amount and otherwise reasonably acceptable to the Administrative Agent, dated as
of the date of recording of such Mortgage,

(C) for each Mortgaged Real Property either (I) a new and current ALTA survey
(or equivalent) certified to the Administrative Agent sufficient for the issuers
of the title insurance delivered pursuant to Section 4.01(a)(iv)(B) above to
remove all standard survey exceptions and issue the customary survey-related
endorsements, or (II) the most recent ALTA survey (or equivalent) of such
premises, together with an affidavit from the Borrower or the applicable
Restricted Subsidiary, as applicable, stating that there has been no change, in
each case of clauses (I) and (II) such documentation being sufficient for the
issuers of such title insurance policies to remove all standard survey
exceptions and issue the customary survey-related endorsements,

 

119



--------------------------------------------------------------------------------

(D) for each Mortgaged Real Property, (i) a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Loan Party relating thereto) and (ii) if
any portion of any such Mortgaged Real Property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968, the applicable Loan
Party shall have, with a financially sound and reputable insurer (determined at
the time such insurance was obtained), flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to such Flood Insurance Laws and deliver evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent,

(E) evidence of the insurance required by the terms of this Agreement and the
other Loan Documents (which evidence the Administrative Agent has received and
acknowledges being satisfied with such evidence),

(F) opinions of counsel in customary form and substance confirming that each
Mortgage creates a Lien on the Mortgaged Real Property purported to be covered
by the related Mortgage, which shall be from local counsel in each state where a
Mortgaged Real Property is located covering the enforceability, due
authorization, execution and delivery of the relevant Mortgages and any other
opinions reasonably requested by Administrative Agent;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each such Responsible Officer authorized to act on behalf of each Loan Party
in connection with this Agreement and the other Loan Documents;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(vii) a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Loan Parties, and of local counsel to the Loan Parties in each jurisdiction in
which the Loan Parties are formed, addressed to the Administrative Agent and
each Lender, reasonably satisfactory to the Administrative Agent;

 

120



--------------------------------------------------------------------------------

(viii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or condition since December 31, 2015 that has had or
could be reasonably expected to have, either individually or in the aggregate,
an MGM Resorts Material Adverse Effect, (C) the accuracy of the representation
and warranty set forth in Section 5.16 and the extent of the inquiry made by
such Responsible Officer in connection therewith, (D) as to the absence of any
action, suit, investigation or proceeding relating to the Transactions pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect and (E) that Parent will elect to be treated as a REIT
commencing with its taxable year ending December 31, 2016 and, commencing with
its taxable year ending December 31, 2016, Parent will be organized and operate
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation will enable Parent to meet the requirements
for qualification as a REIT;

(ix) environmental assessment reports in respect of each Mortgaged Real Property
reasonably satisfactory to the Administrative Agent (which reports the
Administrative Agent has received and acknowledges being satisfied with);

(x) (A) a business plan and budget of the Borrower and its Restricted
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, of consolidated balance sheets and statements of operations and
cash flows of the Borrower and its Restricted Subsidiaries on a quarterly basis
for the first year following the Closing Date and (B) an unaudited balance sheet
of the Borrower and the Restricted Subsidiaries as at December 31, 2015
(including the notes thereto), prepared as if the Transactions had occurred on
December 31, 2015, in each case reasonably satisfactory to the Administrative
Agent; and

(xi) evidence that the Administrative Agent, on behalf of the Lenders, has been
named as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral pursuant to endorsements reasonably
satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received evidence that all indebtedness
and other obligations under the Bridge Credit Agreement has been paid in full
and all Guarantees and Liens thereunder have been released.

(c) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall concurrently be paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall
concurrently be paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Closing

 

121



--------------------------------------------------------------------------------

Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(e) The Borrower shall have received (or shall receive substantially
simultaneously with the initial Credit Extensions hereunder) gross cash proceeds
from the sale of $1.05 billion of the Senior Unsecured Notes;

(f) (A) The Reorganization and Contribution (including the entry into each of
the Transaction Agreements) shall have occurred in compliance with the
Transaction Agreements and all applicable Laws and (B) the Administrative Agent
shall have received evidence reasonably satisfactory to it that the Initial
Landlord owns 100% of the fee and leasehold real property interest in each
Initial Real Estate Asset free and clear of all Liens other than the Liens
created under the Collateral Documents and Permitted Encumbrances;

(g) The Initial Landlord shall have entered into the Initial Master Lease with
the Tenant and the Initial Master Lease Guaranty with MGM Resorts and each of
the Initial Master Lease and the Initial Master Lease Guaranty shall be in full
force and effect; and

(h) The Borrower shall have delivered to the Administrative Agent and each
Lender at least five (5) days prior to the Closing Date such reasonable
documentation and other information about the Loan Parties reasonably requested
in writing by them at least ten (10) Business Days prior to the Closing Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, to the
extent reasonably requested in writing by the Administrative Agent or any
Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03(e), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) (including the funding of any Term A Loan under the Fourth Amendment
Increase Term A Loan Commitments) is subject to the following conditions
precedent: (or, in the case of a Credit Extension under the Fourth Amendment
Increase Term A Loan Commitments, waiver thereof by the Lenders then holding
more than fifty percent (50%) of the aggregate unused Fourth Amendment Increase
Term A Loan Commitments):

(a) Except as provided in the last paragraph of Section 2.13(b) and in the
proviso to this Section 4.02(a), the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any

 

122



--------------------------------------------------------------------------------

document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by “Material Adverse Effect” or
“materiality”, true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by “Material Adverse Effect” or “materiality”, true and correct in all respects)
as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05 and Section 5.06 shall
be deemed to refer to the most recent financial statements furnished pursuant to
Sections 7.01(a) and (b).; provided that, in the case of a proposed Credit
Extension under the Fourth Amendment Increase Term A Loan Commitments or the
Closing Date Revolving Commitments, in each case, the proceeds of which are used
to fund a Permitted Acquisition or other Investment permitted hereunder, the
condition in this Section 4.02(a) shall instead be that (i) the representations
and warranties of the Borrower and each other Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, were true and correct in
all material respects (or, in the case of any representation or warranty
qualified by “Material Adverse Effect” or “materiality”, true and correct in all
respects) on and as of the date of entry into the applicable definitive
agreement for such Permitted Acquisition or Investment, except to the extent
that such representations and warranties refer to an earlier date, in which case
they were true and correct in all material respects (or, in the case of any
representation or warranty qualified by “Material Adverse Effect” or
“materiality”, true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05 and Section 5.06 shall be deemed to refer
to the most recent financial statements furnished pursuant to Sections 7.01(a)
and (b) and (ii) the representations and warranties of the Borrower and each
other Loan Party contained in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b) (with respect to power and authority to execute and
deliver the Loan Documents only), 5.02(b) (including with respect to due
authorization), 5.08, 5.11, 5.16, 5.20 and 5.26 (solely with respect to use of
proceeds) shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by “Material Adverse Effect” or
“materiality”, true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by “Material Adverse Effect” or “materiality”, true and correct in all respects)
as of such earlier date.

(b) Except as provided in the last paragraph of Section 2.13(b) and in the
proviso to this Section 4.02(b), no Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.; provided that, in the case of a proposed Credit Extension
under the Fourth Amendment Increase Term A Loan Commitments or the Closing Date
Revolving Commitments, in each case, the proceeds of which are used to fund a
Permitted Acquisition or other Investment permitted hereunder, the condition in
this Section 4.02(b) shall instead be that (i) no Default or Event of Default
existed on the date of entry into the applicable definitive agreement for such
Permitted Acquisition or Investment and (ii) no Event of Default under
Section 9.01(a) or 9.01(i) shall exist and be continuing, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

123



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence and Qualification; Power; Compliance With Laws.

(a) The Borrower is a limited partnership duly organized, validly existing and
in good standing under the Laws of Delaware.

(b) The Borrower and each Guarantor and each other Restricted Subsidiary is duly
qualified or registered to transact business and is in good standing in each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. The Borrower and each Guarantor
has all requisite corporate or other organizational power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which each is a party and to perform the Obligations,
except where the failure to have such power and authority would not constitute a
Material Adverse Effect.

(c) All outstanding Equity Interests of the Borrower and each Guarantor are duly
authorized, validly issued, fully paid and non-assessable, and no holder thereof
has any enforceable right of rescission under any applicable state or federal
securities Laws. To the extent any Equity Interests constitute Collateral, such
Equity Interests are free and clear of Liens other than Liens securing the
Obligations and other Liens permitted pursuant to Section 8.03.

(d) The Borrower and each Guarantor is in compliance with all Requirements of
Law applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business as at present conducted, except
where the failure so to comply, file, register, qualify or obtain exemptions
would not constitute a Material Adverse Effect.

(e) Neither the Borrower nor any other Loan Party is an EEA Financial
Institution.

 

124



--------------------------------------------------------------------------------

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Borrower and each
Guarantor of the Loan Documents to which it is a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not:

(a) require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

(b) violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable;

(c) violate or conflict with any provision of the indentures governing the
public Indebtedness of the Borrower and the Restricted Subsidiaries, except to
the extent that such violation or conflict could not reasonably be expected to
have a Material Adverse Effect;

(d) result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrower, and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03; or

(e) violate any Requirement of Law applicable to such Party, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03 No Governmental Approvals Required. Except as obtained or made on or prior
to the Closing Date, no authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Authority is or will be required to authorize or permit under applicable Laws
the execution, delivery and performance by the Borrower, any Guarantor or any
other Restricted Subsidiary of the Loan Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions.

5.04 Subsidiaries.

(a) As of the Closing Date, Schedule 5.04 correctly sets forth the names, form
of legal entity, ownership and jurisdictions of organization of all Restricted
Subsidiaries, all Unrestricted Subsidiaries and all Unconsolidated Affiliates.

(b) As of the Closing Date, each Guarantor and each other Restricted Subsidiary
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified or registered to transact
business and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, and has all requisite corporate or
other organizational power and authority to conduct its business and to own and
lease its Properties, except where the failure to qualify or register, to be in
good standing or to have such power and authority would not constitute a
Material Adverse Effect.

(c) As of the Closing Date, each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses, and permits
from, and has accomplished all

 

125



--------------------------------------------------------------------------------

filings, registrations, and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business as at present conducted, except where the failure to
so comply, file, register, qualify or obtain exemptions would not constitute a
Material Adverse Effect.

5.05 Financial Statements. Each of the most recent unaudited quarterly and
audited annual financial statements filed by Parent with the SEC fairly present
in all material respects the financial condition, results of operations and
changes in financial position of the Borrower and its Restricted Subsidiaries as
of their respective dates and for the covered periods in conformity with GAAP
(except, in the case of quarterly financial statements, for the absence of
certain footnotes and other informational disclosures customarily omitted from
interim financial statements).

5.06 No Other Liabilities. The Borrower and its Subsidiaries do not have any
material liability or material contingent liability required under GAAP to be
reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by Parent with the SEC, other than liabilities and
contingent liabilities arising in the ordinary course of business since the date
of such financial statements.

5.07 Litigation. As of the Closing Date, except as disclosed in Parent’s Form
S-11 registration statement as filed with the SEC on or prior to the Closing
Date, there are no actions, suits, proceedings or investigations pending as to
which the Borrower or the Restricted Subsidiaries have been served or have
received notice or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower or the Restricted Subsidiaries or any Property of any of
them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.

5.08 Binding Obligations. This Agreement and each other Loan Document has been
duly and validly executed and delivered by each Loan Party party thereto. Each
of the Loan Documents to which any Loan Party is a party will, when executed and
delivered by such Person, constitute the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws, Gaming Laws or
equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion.

5.09 No Default. No Default has occurred and is continuing or would result from
the consummation of the Transactions.

5.10 ERISA. Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such non-compliance could not
reasonably be expected to have a Material Adverse Effect and no ERISA Event has
occurred or is reasonably likely to occur that could reasonably be expected to
have a Material Adverse Effect.

5.11 Use of Proceeds; Regulations T, U and X; Investment Company Act.

(a) The proceeds of the Loans and Letters of Credit are intended to be and shall
be used solely for the purposes set forth in and permitted by Section 6.07.

 

126



--------------------------------------------------------------------------------

(b) None of the Borrower or any Restricted Subsidiary is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock. No part of the proceeds of any extension of credit (including any Loans
and Letters of Credit) hereunder will be used directly or indirectly and whether
immediately, incidentally or ultimately to purchase or carry any Margin Stock or
to extend credit to others for such purpose or to refund Indebtedness originally
incurred for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.

(c) Neither Borrower nor any of the Restricted Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.12 Disclosure. As of the Closing Date, all written statements (other than the
Projections, other forward-looking information and information of a general
economic or industry specific nature) made by a Responsible Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, and when
taken as a whole together with the periodic, current and other reports filed
with the SEC with respect to Parent, the Borrower and the Restricted
Subsidiaries, do not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements made not materially misleading in
light of all the circumstances existing at the date any statement was made;
provided that, with respect to the Projections, the Borrower only makes the
representations set forth in Section 5.14.

5.13 Tax Liability. Except as would not, individually or in the aggregate, have
a Material Adverse Effect, the Borrower and the Restricted Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
the Borrower and the Restricted Subsidiaries (including, in each case, in their
capacity as a withholding agent), except such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained, and so long as no Property of the
Borrower and the Restricted Subsidiaries is in jeopardy of being seized, levied
upon or forfeited. As of the Closing Date, there are no Tax sharing agreements
or similar arrangements (including Tax indemnity arrangements) with respect to
or involving the Borrower or the Restricted Subsidiaries, other than (i) those
that are between the Borrower and its Restricted Subsidiaries and (ii) those
that would not, individually or in the aggregate, have a Material Adverse
Effect.

5.14 Projections. As of the date of the preparation of any of the projections
and pro forma financial information furnished at any time by or on behalf of any
Loan Party (other than information of a general economic or industry specific
nature) to the Administrative Agent or any Lenders pursuant to this Agreement
(collectively, the “Projections”), to the best knowledge of the Borrower, the
assumptions set forth in such Projections were believed by the preparers thereof
to be reasonable and consistent with each other and with all facts known to the
Borrower and the Restricted Subsidiaries as of that date, and such Projections
were prepared in good faith and were reasonably based on such assumptions. As of
the Closing Date, no fact or circumstance has come to the attention of the
Borrower since the preparation of the Projections delivered to the
Administrative Agent on December 21, 2015 that is in material conflict with the
assumptions set

 

127



--------------------------------------------------------------------------------

forth in the Projections. Nothing in the Loan Documents shall be construed as a
representation or covenant that any Projections in fact will be achieved. The
Administrative Agent, Lenders and L/C Issuers acknowledge that the Projections
are forward-looking statements and that actual financial results for the
Borrower and the Restricted Subsidiaries could differ materially from those set
forth in the Projections.

5.15 Hazardous Materials. There has been no Release of Hazardous Materials on,
at, under or from any property currently or, to the best knowledge of the
Borrower, formerly owned, leased or operated by the Borrower or any Restricted
Subsidiary in violation of Environmental Law or that would reasonably be likely
to result in a material Environmental Liability, and to the best knowledge of
the Borrower, no condition exists that violates any Environmental Law affecting
any Real Property, except for such Releases or violations that would not
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.

5.16 Solvency. As of the Closing Date, immediately after giving effect to any
Credit Extension on such date, the Borrower (on a consolidated basis with the
Restricted Subsidiaries) is and will be Solvent.

5.17 Material Adverse Effect. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, Material Adverse Effect.

5.18 REIT Status. Parent will elect or has elected to be treated as a REIT
commencing with its taxable year ending December 31, 2016. Parent is organized
and operates in conformity with the requirements for qualification and taxation
as a REIT, and its proposed method of operation enables Parent to meet the
requirements for qualification and taxation as a REIT.

5.19 Ownership of Property; Liens. The Borrower and the Restricted Subsidiaries
each have good and valid title to, or valid leasehold interest in, all material
Property owned or leased by it (including Mortgaged Real Property), and all such
assets and Property are subject to no Liens other than Permitted Encumbrances
and other Liens permitted by Section 8.03. The Borrower and each of the
Restricted Subsidiaries have good record and marketable title in fee simple with
respect to owned Real Property that is Mortgaged Real Property.

5.20 Security Interest; Absence of Financing Statements; Etc. The Collateral
Documents, once executed and delivered, will create, in favor of Administrative
Agent for the benefit of the Secured Parties, as security for the obligations
purported to be secured thereby, a valid and enforceable security interest in
and Lien upon all of the Collateral, and upon (i) filing, recording, registering
or taking such other actions as may be necessary with the appropriate
Governmental Authorities (including payment of applicable filing and recording
taxes), (ii) the taking of possession or control by the Administrative Agent of
the Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement) and (iii) delivery of the
applicable documents to the Administrative Agent in accordance with the
provisions of the applicable Collateral Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Security Agreement with respect to limitations as to perfection of
Liens on the Collateral described therein) prior to all Liens other than
(x) Permitted Encumbrances and (y) any other Liens permitted by Section 8.03, in
each case having priority by operation of Law.

 

128



--------------------------------------------------------------------------------

5.21 Licenses and Permits. The Borrower and the Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
necessary for the Borrower and the Restricted Subsidiaries to own, lease, and
operate (to the extent applicable) their respective Properties and (to the
extent applicable) to operate their respective businesses as now being conducted
(collectively, the “Permits”), except for Permits the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect. None of the
Permits has been modified in any way since the Closing Date that would
reasonably be expected to have a Material Adverse Effect. All Permits are in
full force and effect except where the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of the Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect.

5.22 Subordinated Debt. The Obligations are senior debt with respect to all
Material Indebtedness that is contractually subordinated in right of payment to
any other Indebtedness of the Borrower and entitled to the full benefits of all
subordination provisions therein and such subordination provisions are in full
force and effect.

5.23 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
own or possesses adequate valid licenses or otherwise have the valid right to
use all of the patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, URLs, copyrights,
computer software, trade secrets, know-how and processes (collectively,
“Intellectual Property”) that are necessary for the operation of their business
as presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect. No claim is pending
or, to the knowledge of any Responsible Officer, threatened to the effect that
the Borrower or the Restricted Subsidiaries infringes or conflicts with the
asserted rights of any other Person under any material Intellectual Property,
nor is there, to the knowledge of any Responsible Officer, any basis for such a
claim, except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim is pending
or, to the knowledge of any Responsible Officer, threatened to the effect that
any such material Intellectual Property owned by the Borrower or the Restricted
Subsidiaries, nor is there, to the knowledge of any Responsible Officer, any
basis for such a claim, except for such claims that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.24 Insurance.

(a) The properties of the Borrower and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (which are not Loan
Parties and, to the extent prohibited by the applicable Master Lease, are not
Affiliates of the tenant thereunder), in such amounts, subject to such
deductibles and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which the Borrower

 

129



--------------------------------------------------------------------------------

and the Restricted Subsidiaries operate (it being agreed that the Borrower and
the Restricted Subsidiaries shall have satisfied this representation with
respect to a Real Property if the tenant under the applicable Master Lease for
such Real Property maintains insurance satisfying the requirements of such
Master Lease without giving effect to any consent or waiver by the landlord
thereunder).

(b) Except for the Real Property listed on Schedule 5.24 attached hereto, as of
the Closing Date, no Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.25 Mortgaged Real Property; No Casualty.

(a) With respect to each Mortgaged Real Property, as of the Closing Date, to the
knowledge of the Borrower (i) there has been issued a valid and proper
certificate of occupancy or other local equivalent, if any, for the use then
being made of such Mortgaged Real Property to the extent required by applicable
Requirements of Law and there is no outstanding written citation, notice of
violation or similar notice indicating that the Mortgaged Real Property contains
conditions which are not in compliance with local codes or ordinances relating
to building or fire safety or structural soundness and (ii) there are no
material disputes regarding boundary lines, location, encroachment or possession
of such Mortgaged Real Property.

(b) As of the Closing Date, except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, no
Casualty Event has occurred.

5.26 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) The Borrower has implemented, and maintains and enforces, policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and applicable Sanctions. No Loan Party or any of its
Subsidiaries or, to the knowledge of the Borrower, any of their respective
officers, directors, employees or agents that will act in any capacity in
connection with or benefit from the Loans is a Sanctioned Person.

(b) The Borrower will not use, directly or indirectly, any part of the proceeds
of the Loans: (i) to make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws; (ii) to fund or facilitate dealings with a Sanctioned
Person in violation of applicable Sanctions; or (iii) in any other manner that
would constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender.

(c) To the extent applicable, the Borrower is in compliance, in all material
respects, with the USA PATRIOT Act.

 

130



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

6.01 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
or any such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute a Material
Adverse Effect, and (b) that a merger or Asset Sale permitted by Section 8.01
shall not constitute a violation of this covenant; and qualify and remain
qualified to transact business in each jurisdiction in which such qualification
is necessary in view of their respective business or the ownership or leasing of
their respective Properties except where the failure to so qualify or remain
qualified would not constitute a Material Adverse Effect.

6.02 Maintenance of Properties.

(a) Maintain (or cause the applicable tenants under the Master Leases to
maintain), preserve and protect all of their respective material Properties in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is not of significant value, either intrinsically or to the operations of the
Borrower and the Restricted Subsidiaries, taken as a whole, shall not constitute
a violation of this covenant or where the failure to do so would not constitute
a Material Adverse Effect (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property
maintains, preserves and protects such Real Property in a manner satisfying the
requirements of such Master Lease without giving effect to any consent or waiver
by the landlord thereunder). In respect of any Mortgaged Real Property, the
Borrower and the Restricted Subsidiaries shall not (a) initiate or acquiesce in
any change in zoning or any other land classification in a manner that would
prohibit any casino, gaming, hotel business or Related Business conducted on
such Mortgaged Real Property or would otherwise materially impact the value of
such Mortgaged Real Property as collateral, or (b) demolish any of the primary
gaming or hotel features of such Mortgaged Real Property (except in connection
with refreshments or remodeling thereof and temporary construction disruption
which is reasonable in relation to the anticipated benefits of the development
or redevelopment thereof), provided that the Borrower and the Restricted
Subsidiaries shall be permitted to demolish any portion of such Mortgaged Real
Property in connection with the expansion or renovation of such Mortgaged Real
Property or the construction of adjacent or adjoining features, provided that
the Borrower has determined in good faith that such expansion, renovation,
construction or similar project would not be expected to unreasonably interfere
with the business conducted at such Mortgaged Real Property or materially impair
its value as Collateral (it being understood that temporary construction
disruption which is reasonable in relation to the anticipated benefits of the
expansion, renovation, construction or similar project would not be considered
an unreasonable interference).

 

131



--------------------------------------------------------------------------------

(b) The Borrower shall, and will cause each of the Restricted Subsidiaries to,
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, privileges, licenses, permits,
franchises, authorizations and Intellectual Property used in the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 6.02(a) and (b) shall prevent
(A) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or any other transaction permitted hereunder;
(B) the withdrawal of qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (C) the abandonment of any
rights, permits, authorizations, franchises, licenses and Intellectual Property
that the Borrower reasonably determines are not necessary to its business.

6.03 Maintenance of Insurance.

(a) Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions), including with respect to each Mortgaged Real
Property, with insurance companies in such amounts and against such risks as may
be customarily carried by companies engaged in similar businesses and owning
similar assets in the general areas in which the Borrower and the Restricted
Subsidiaries operate (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property maintains
insurance satisfying the requirements of such Master Lease without giving effect
to any consent or waiver by the landlord thereunder). The Administrative Agent
shall be named as an additional insured on all liability insurance policies of
each Loan Party (other than directors and officers liability insurance,
insurance policies relating to employment practices liability, crime or
fiduciary duties, kidnap and ransom insurance policies, and insurance as to
fraud, errors and omissions) and the Administrative Agent shall be named as a
mortgagee/loss payee on all property insurance policies of each such Person
relating to Property which is Collateral.

(b) If any portion of any Mortgaged Real Property at any time is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance reasonably acceptable to the Administrative Agent.

6.04 Compliance With Laws. Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable Tax laws
and Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) except to the extent that such non-compliance with such
Requirements of Law would not constitute a Material Adverse Effect, except that
the Borrower and the Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
proceedings.

 

132



--------------------------------------------------------------------------------

6.05 Inspection Rights; Quarterly Lender Calls.

(a) Upon reasonable notice, at any time during regular business hours and as
often as reasonably requested (but not so as to materially interfere with the
business of the Borrower or the Restricted Subsidiaries) permit the
Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of, the
Borrower and the Restricted Subsidiaries (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights and (y) the Administrative Agent shall not exercise such
rights more often than one time during any Fiscal Year; it being understood that
the Administrative Agent may make such additional visits and inspections in each
Fiscal Year during regular business hours of the Borrower and the Restricted
Subsidiaries at its own expense as it reasonably requests) and to discuss the
affairs, finances and accounts of the Borrower and the Restricted Subsidiaries
with any of their officers, managers, key employees and accountants (subject to
such accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Borrower, provided that no Borrower Party will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure is then
prohibited by Law or any binding agreement. Notwithstanding anything to the
contrary in this Agreement, none of the Borrower or the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter with any Disqualified Lender that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

(b) The Borrower shall cause appropriate members of its management to
participate in one conference call with the Lenders per Fiscal Quarter at a time
to be mutually agreed by the Borrower and the Administrative Agent (provided
that, this Section 6.05(b) may be satisfied by (i) the holding of a quarterly
earnings call by Parent or (ii) so long as MGM Resorts’ consolidated financial
reports include the financial results of the Borrower, the holding of a
quarterly earnings call by MGM Resorts in which management of the Borrower
participates).

6.06 Keeping of Records and Books of Account. Keep adequate records and books of
account in conformity with GAAP and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or any Restricted Subsidiary.

 

133



--------------------------------------------------------------------------------

6.07 Use of Proceeds.

(a) Use the proceeds of Loans made on the Closing Date to refinance the
obligations under the Bridge Credit Agreement and to pay fees and expenses in
connection with the Transactions; provided that, the Borrower shall not borrow
more than $300,000,000 under the Revolving Facility on the Closing Date.

(b) Use the proceeds of each Loan and other credit extension made hereunder
after the Closing Date (other than the Term A Loans made under the Fourth
Amendment Refinancing Term A Commitments or the Fourth Amendment Increase Term A
Facility) for working capital, capital expenditures, Permitted Acquisitions and
other Investments permitted hereunder, Restricted Payments permitted hereunder
and for other lawful corporate purposes.

(c) Use the proceeds of any Term A Loans made under the Fourth Amendment
Refinancing Term A Commitments on the Fourth Amendment Effective Date to repay
(i) all “Term A Loans” outstanding on the Fourth Amendment Effective Date that
are held by Exiting Term A Lenders (as defined in the Fourth Amendment) and
(ii) all Non-Extending Term A Loans (as defined in the Fourth Amendment), and,
in each case, to pay fees and expenses in connection therewith.

(d) Use the proceeds of any Term A Loans made under the Fourth Amendment
Increase Term A Facility solely for working capital, Permitted Acquisitions and
other Investments permitted hereunder and to pay fees and expenses in connection
therewith, and for other lawful corporate purposes.

6.08 Additional Loan Parties. Upon (i) any Loan Party creating or acquiring any
Subsidiary that is a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary, a FSHCO or a ForeignExcluded Subsidiary) after the
Closing Date, (ii) any Subsidiary that is a Restricted Subsidiary of a Loan
Party ceasing to be an ImmaterialExcluded Subsidiary, ceasing to be a FSHCO or
ceasing to be a Foreign (including any such Restricted Subsidiary that has
become a wholly-owned Restricted Subsidiary unless such Restricted Subsidiary is
otherwise an Excluded Subsidiary), or (iii) any Subsidiary that is an
Unrestricted Subsidiary becoming a wholly-owned Restricted Subsidiary (other
than an ImmaterialExcluded Subsidiary, a FSHCO or a Foreign Subsidiary) pursuant
to Section 6.11, such Loan Party shall, to the extent that it does not violate
any Gaming Law or, if necessary, has received the approval of the applicable
Gaming Authority, (A) cause each such Restricted Subsidiary (other than an
ImmaterialExcluded Subsidiary, a FSHCO or a Foreign Subsidiary) to promptly (but
in any event within 180 days after the later of such event described in
clause (i), (ii) or (iii) above or receipt of such approval (or such longer
period of time as Administrative Agent may agree to in its reasonable discretion
or as required to obtain any necessary Gaming Approval)), execute and deliver a
Guaranty and all such other documents and certificates as Administrative Agent
may reasonably request in order to have such Restricted Subsidiary become a
Guarantor and (B) deliver to the Administrative Agent all legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the Closing Date with respect to such Guarantor; provided that,
notwithstanding anything in this Agreement to the contrary, (i) any Immaterial
Subsidiary that is a guarantor of any Material Indebtedness of the Borrower or
the Restricted Subsidiaries shall be required to be a Guarantor until such time
as its guaranty of such Material Indebtedness is released (at which time it
shall be released by the

 

134



--------------------------------------------------------------------------------

Administrative Agent from the Guaranty on the request of the Borrower without
further action by the Creditor Parties) and (ii) any Restricted Subsidiary
acquired after the Closing Date that is prohibited by any agreement, instrument
or other undertaking to which such Restricted Subsidiary is a party, or by which
it or any of its property or assets is bound, from guaranteeing the Obligations
shall not be required to be a Guarantor for so long as such prohibition exists
(provided that any such agreement, instrument or other undertaking existed at
the time of such acquisition or investment and was not entered into in
connection with or in anticipation of such acquisition or investment). To the
extent approvals of any Gaming Authorities for any actions required by this
Section are required by applicable Gaming Laws, the Borrower and/or applicable
Loan Party shall, at their own expense, use commercially reasonable efforts to
promptly (as reasonably determined by the Borrower in good faith) apply for and
to pursue such approvals.

6.09 Collateral Matters; Pledge or Mortgage of Real Property. Subject to
compliance with applicable Gaming Laws, if any Grantor shall acquire any
Property (other than any Excluded Assets) after the Closing Date as to which
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and as to which the Collateral Documents purport to grant a Lien
or the Loan Documents require the grant of a Lien, that Grantor shall (subject
to any applicable provisions set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or
Collateral and perfection of Liens on such assets or Collateral) promptly (and
in any event within 180 days or such longer period of time as Administrative
Agent may agree to in its reasonable discretion or as required to obtain any
necessary Gaming Approval) (i) execute and deliver to the Administrative Agent
such amendments to the Collateral Documents or such other documents (including
additional Mortgages with respect to each fee owned Real Property with a fair
market value in excess of $50,000,000 and, solely with respect to ground leases,
each leasehold in Real Property with a fair market value in excess of
$50,000,000 and, in connection with each such Mortgage, each of the items
described in Section 4.01(a)(iv)) as Administrative Agent deems reasonably
necessary in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, security interests in such Property and (ii) take all actions
reasonably necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected First Priority Lien. To the extent approvals of
any Gaming Authorities for any actions required by this Section are required by
applicable Gaming Laws, the Borrower and/or applicable Loan Party shall, at
their own expense, promptly (as reasonably determined by the Borrower in good
faith) apply for and thereafter use commercially reasonable efforts to pursue
such approvals.

6.10 Security Interests; Further Assurances. Each Grantor shall, promptly, upon
the reasonable request of Administrative Agent, and assuming the request does
not violate any Gaming Law or, if necessary, is approved by the Gaming
Authority, at the Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any mortgage, deed of trust (or similar instrument),
assignment of leases and rents or financing statement, or deliver to the
Administrative Agent any certificates representing Equity Interests, which are
reasonably necessary to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
(subject to any applicable provisions set forth in the Collateral Documents with
respect to limitations on grant of security interests in certain types of
Collateral and perfection of Liens on such Collateral) subject to no Liens other
than Permitted Encumbrances and other Liens permitted pursuant to Section 8.03.

 

135



--------------------------------------------------------------------------------

With respect to the Pledge Agreement, to the extent approvals of any Gaming
Authorities for any actions required by the Pledge Agreement are required by
applicable Gaming Laws, the Borrower and/or applicable Loan Party shall, at
their own expense, promptly (as reasonably determined by the Borrower in good
faith) apply for and thereafter pursue such approvals. Upon the exercise by the
Administrative Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, the
Borrower and the Restricted Subsidiaries shall use commercially reasonable
efforts to execute and deliver all applications, certifications, instruments and
other documents and papers that Administrative Agent or the Lenders may be so
required to obtain.

Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to (a) perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (i) Excluded Assets, (ii) any motor vehicles and
other assets subject to certificates of title (other than to the extent
perfection can be achieved with the filing of UCC financing statements),
(iii) any letter of credit rights (except to the extent constituting supporting
obligations for other Collateral as to which perfection may be accomplished
solely by filing of UCC financing statements) or (iv) any commercial tort claims
with a value of less than $10,000,000, (b) enter into any control agreement or
control or similar arrangement with respect to deposit or securities accounts,
(c) grant any Lien in, those assets as to which (A) the cost, burden, difficulty
or consequence of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) outweighs the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) the granting of a Lien on
such asset would violate any enforceable anti-assignment provisions of contracts
binding on such assets at the time of their acquisition and not entered into in
contemplation of such acquisition or applicable law or, in the case of assets
consisting of licenses, agreements or similar contracts, to the extent the
granting of such Lien therein would violate the terms of such license, agreement
or similar contract relating to such asset (in each case, after giving effect to
the applicable anti-assignment provisions of the UCC or other applicable law),
(d) no actions shall be required to be taken in order to create, grant or
perfect any security interest in any assets located outside of the U.S. and no
foreign law security or pledge agreements, foreign law mortgages or deeds or
foreign intellectual property filings or searches shall be required or (e) no
Lien on Real Property shall be required except in respect of Mortgaged Real
Property (provided that if a mortgage tax will be owed upon the granting of any
Mortgage required hereunder on the entire amount of the Secured Obligations (as
defined in the Security Agreement) evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
Secured Obligations allocated to the applicable Mortgaged Real Property and
(y) the estimated fair market value of the Mortgaged Real Property at the time
the Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrower (which in the case of clause (y) will
result in a limitation of the Secured Obligations secured by the Mortgage to
such amount)). Notwithstanding anything contained in Section 6.09 or this
Section 6.10 to the contrary, this Section 6.10 shall not require the creation,
perfection or maintenance of pledges of or security interests in, or the
obtaining of title insurance, surveys, abstracts or appraisals with respect to,
Excluded Assets, or the taking of any actions to perfect security interests in
Excluded Assets apart from the filing of financing statements under the UCC.

 

136



--------------------------------------------------------------------------------

Furthermore, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.

6.11 Limitation on Designations of Unrestricted Subsidiaries.

(a) The Borrower may hereafter designate (or re-designate) any Restricted
Subsidiary as an “Unrestricted Subsidiary” under this Agreement (a
“Designation”) only if: (i) no Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation; (ii) such Designation shall be deemed to be an Investment in the
amount equal to its direct or indirect pro rata ownership interest in the fair
market value (as reasonably determined by the Borrower) of the net assets of
such Subsidiary at the time of such Designation; (iii) such Investment is
permitted by Section 8.06; and (iv) after giving effect to such Designation, the
Borrower would be in Pro Forma Compliance with the financial covenants in
Section 8.11 as of the last day of the Test Period ended immediately preceding
the date of such Designation (regardless of whether the Revolving Facility, the
Term A Facility or the Fourth Amendment Increase Term A Facility is then in
effect). If the Borrower designates a Guarantor as an Unrestricted Subsidiary in
accordance with this Section 6.11, the Obligations of such Guarantor under the
Loan Documents shall terminate and be of no further force and effect without any
action required by the Administrative Agent; and, at the Borrower’s request, the
Administrative Agent will execute and deliver any instrument evidencing such
termination.

(b) The Borrower may hereafter designate (or re-designate) any Unrestricted
Subsidiary as a “Restricted Subsidiary” under this Agreement or revoke any
Designation of a Subsidiary as an Unrestricted Subsidiary (in either case, a
“Revocation”), whereupon such Subsidiary shall then constitute a Restricted
Subsidiary, if: (i) no Event of Default shall have occurred and be continuing at
the time and immediately after giving effect to such Revocation; (ii) after
giving effect to such Revocation, the Borrower would be in Pro Forma Compliance
with the financial covenants in Section 8.11 (regardless of whether the
Revolving Facility, the Term A Facility or the Fourth Amendment Increase Term A
Facility is then in effect) as of the last day of the Test Period ended
immediately preceding the date of such Revocation; and (iii) all Liens and
Indebtedness of such Unrestricted Subsidiary and its Subsidiaries outstanding
immediately following such Revocation would, if incurred at the time of such
Revocation, have been permitted to be incurred for all purposes of this
Agreement.

(c) All Designations and Revocations must be evidenced by an Officer’s
Certificate of the Borrower delivered to the Administrative Agent with the
Responsible Officer so executing such certificate certifying compliance with the
foregoing provisions of this Section 6.11.

(d) Notwithstanding anything to the contrary in this Section 6.11, no Subsidiary
may be Designated as an Unrestricted Subsidiary for so long as such Subsidiary
directly or indirectly owns or leases a Real Property subject to the Initial
Master Lease.

 

137



--------------------------------------------------------------------------------

6.12 Taxes. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Borrower and the Restricted Subsidiaries shall
timely file all Tax returns, statements, reports and forms or other documents
(including estimated Tax or information returns and including any required,
related or supporting information) required to be filed by it and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property (including, in each case, in its capacity as a withholding agent),
before the same shall become delinquent or in default; provided, however, that
such payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower and
the Restricted Subsidiaries shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of Collateral, the Borrower and the
Restricted Subsidiaries shall have otherwise complied with the provisions of the
applicable Collateral Document in connection with such nonpayment.

6.13 Compliance with Environmental Law. The Borrower and the Restricted
Subsidiaries shall (a) comply with Environmental Laws and will keep or cause all
Real Property to be kept free of any Liens under Environmental Law, unless, in
each case, failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) in the event of any Release of Hazardous Material at, on,
under or emanating from any Real Property which would result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or take reasonable
efforts to cause any of their respective tenants or occupants to undertake, at
no cost or expense to Administrative Agent or any Creditor Party, any action
required pursuant to Environmental Law to mitigate and eliminate such condition;
provided, however, that no Borrower Party shall be required to comply with any
order or directive then being contested by any of them in good faith by
appropriate proceedings; and (c) if a Release of Hazardous Materials has
occurred at any Mortgaged Real Property that reasonably could be expected to
form the basis of an Environmental Liability against the Borrower or applicable
Restricted Subsidiary or Mortgaged Real Property and which would reasonably be
expected to have a Material Adverse Effect, provide, at the written request of
Administrative Agent, in its reasonable discretion, and at no cost or expense to
Administrative Agent or any Creditor Party, an environmental site assessment
(including, without limitation, the results of any soil or groundwater or other
testing conducted at Administrative Agent’s request) concerning such Mortgaged
Real Property, conducted by an environmental consulting firm proposed by the
Borrower and approved by Administrative Agent in its reasonable discretion,
indicating the presence or absence of Hazardous Material and the potential cost
of any required action in connection with any Hazardous Material on, at, under
or emanating from such Mortgaged Real Property.

6.14 Maintenance of REIT Status. The Borrower shall cause Parent to elect to be
treated as a REIT commencing with its taxable year ending December 31, 2016. The
Borrower shall cause Parent to meet the requirements for qualification and
taxation as a REIT for its taxable year ending on December 31, 2016 and
thereafter (after taking into account any cure provisions set forth in the Code
that are complied with by the REIT).

 

138



--------------------------------------------------------------------------------

6.15 Maintenance of Credit Ratings. The Borrower shall cause Parent to at all
times use its commercially reasonable efforts to maintain (a) a public corporate
credit rating (but not any particular rating) from S&P and a public corporate
family rating (but not any particular rating) from Moody’s, in each case, in
respect of Parent and (b) a public rating (but not any particular rating) in
respect of the Loans from each of S&P and Moody’s.

ARTICLE VII

INFORMATION AND REPORTING COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

7.01 Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):

(a) Quarterly Financials. As soon as practicable, and in any event within
60 days after the end of each Fiscal Quarter (other than the fourth Fiscal
Quarter in any Fiscal Year), the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statement of operations for such Fiscal Quarter, and its consolidated statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter
(which shall include supplemental schedules reconciling the financial statements
of the Borrower and the Guarantors, on the one hand, and the Subsidiaries that
are not Guarantors on the other hand);

(b) Annual Financials. Commencing with the Fiscal Year ending December 31, 2016,
as soon as practicable, and in any event within 105 days after the end of each
Fiscal Year, the consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Year and the consolidated statements of operations,
shareholders’ equity and cash flows, in each case of the Borrower and its
Subsidiaries for such Fiscal Year, in each case as at the end of and for the
Fiscal Year (in each case, which shall include supplemental schedules
reconciling the financial statements of the Borrower and the Guarantors, on the
one hand, and the Subsidiaries that are not Guarantors on the other hand), all
in reasonable detail. Such financial statements shall be prepared in accordance
with GAAP and such consolidated balance sheet and consolidated statements shall
be accompanied by a report of one of the four largest public accounting firms in
the United States or other independent public accountants of recognized standing
selected by the Borrower and reasonably satisfactory to the Administrative
Agent, which report shall be prepared in accordance with generally accepted
accounting standards as at such date, and shall not be subject to any
qualification or exception expressing substantial doubt about the ability of the
Borrower and its Subsidiaries to continue as a “going concern” or any exception
as to the scope of such audit (other than a going concern qualification
resulting from (i) an upcoming maturity date under any Indebtedness occurring
within one year from the time such opinion is delivered or (ii) any prospective
financial covenant default under Section 8.11 or any other financial covenant
under any other Indebtedness);

(c) Annual Budgets. As soon as practicable, and in any event within 90 days
after the commencement of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2016), a budget and projection by Fiscal Quarter for that
Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated

 

139



--------------------------------------------------------------------------------

balance sheets, statements of operations and statements of cash flow and, for
the second and third such Fiscal Years, projected consolidated condensed balance
sheets and statements of operations and cash flows, of the Borrower and its
Subsidiaries (which shall include supplemental schedules reconciling the
financial statements of the Borrower and the Guarantors, on the one hand, and
the Subsidiaries that are not Guarantors on the other hand), all in reasonable
detail;

(d) SEC Filings. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01;

(e) Environmental Matters. Promptly after the assertion or occurrence thereof,
written notice of any Environmental Liability or Release of Hazardous Material
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(f) Default. Promptly after a Responsible Officer becomes aware of the existence
of any condition or event which constitutes an Event of Default, written notice
specifying the nature and period of existence thereof and specifying what action
the Borrower or the Restricted Subsidiaries are taking or propose to take with
respect thereto;

(g) [Reserved];

(h) Mandatory Prepayment Events. Promptly after the (i) occurrence of any Asset
Sale for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.04(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), or (iii) receipt of any Net Available Proceeds with respect
to any Casualty Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), written notice thereof;

(i) ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, a written notice specifying the nature thereof;

(j) Tenant Information. If requested by the Administrative Agent, to the extent
required to be provided to the Borrower or a Restricted Subsidiary under a
Master Lease, quarterly or annual financial statements of the applicable Tenant
or the parent company of the applicable Tenant to the extent provided to the
Borrower or such Restricted Subsidiary under such Master Lease;

(k) Copies of Documents. (i) Promptly after the effectiveness thereof (and in
any event within ten (10) Business Days (or such longer period as the
Administrative Agent shall agree in its sole discretion)), copies of any
amendment or modification to, or waiver of, any Master Lease or any Master Lease
Guaranty, which amendment, modification or waiver is material and adverse to the
interests of the Lenders, (ii) promptly upon the request of the Administrative
Agent, copies of any other amendment or modification to, or waiver of, any
Master Lease or any Master Lease Guaranty and (iii) promptly upon receipt
thereof by the Borrower or a Restricted Subsidiary, copies of any notice of
default delivered or received under any Master Lease; and

 

140



--------------------------------------------------------------------------------

(l) Other Information. Such other data and information as from time to time may
be reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) or by the Required Lenders.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b)
or Section 7.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as Parent, the
Borrower or any of its Subsidiaries is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) only by marking Borrower Materials “PUBLIC” (or by
expressly authorizing their posting as such in writing), will the Borrower be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its Affiliates or their respective securities
for purposes of United States Federal and state securities laws (provided, that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

141



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 7.01, (a) neither
Parent, the Borrower nor its Subsidiaries will be required to make any
disclosure to any Creditor Party that (i) is prohibited by law or any bona fide
confidentiality agreement in favor of a Person (other than the Borrower or any
of its Subsidiaries or Affiliates) (the prohibition contained in which was not
entered into in contemplation of this provision), or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iii) in the case of Section 7.01(l) only, creates an unreasonably excessive
expense or burden on Parent, the Borrower or any of its Subsidiaries to produce
or otherwise disclose; and (b)(i) in the event that the Borrower delivers (or
posts) to the Administrative Agent an Annual Report for Parent on Form 10-K for
any Fiscal Year, as filed with the SEC, within 90 days after the end of such
Fiscal Year, such Form 10-K shall satisfy all requirements of paragraph (a) of
this Section 7.01 with respect to such Fiscal Year and (ii) in the event that
the Borrower delivers (or posts) to the Administrative Agent a Quarterly Report
for Parent on Form 10-Q for any Fiscal Quarter, as filed with the SEC, within
45 days after the end of such Fiscal Quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section 7.01 with respect to such Fiscal
Quarter to the extent that it contains the information required by such
paragraph (b); in each case to the extent that information contained in such
Form 10-K or Form 10-Q satisfies the requirements of paragraphs (a) or (b) of
this Section 7.01, as the case may be.

7.02 Compliance Certificates. Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a) for the first full Fiscal
Quarter following the Closing Date, deliver to the Administrative Agent for
distribution to the Lenders within the required time period for delivery of
financial statements required pursuant to Section 7.01(a) and Section 7.01(b),
Compliance Certificates signed by a Responsible Officer.

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

8.01 Mergers, Consolidations and Asset Sales. Neither the Borrower nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation, or make any Asset Sale, except
for:

(a) Asset Sales of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Asset Sales of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including, for the avoidance of doubt, the Asset Sale of any Operator of any
Income Property acquired after the Closing Date; provided that the Borrower or a
Restricted Subsidiary enters into a binding agreement to sell or dispose of such
Operator within twelve months after the date of acquisition of such Operator),
and the termination or assignment of Contractual Obligations (other than the
Initial Master Lease or any Similar Leases) to the extent such termination or
assignment does not have a Material Adverse Effect;

 

142



--------------------------------------------------------------------------------

(b) Asset Sales of inventory and other property in the ordinary course of
business;

(c) Asset Sales of equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sale are applied to the
purchase price of such replacement property, in each case within 180 days of
receiving the proceeds of such Asset Sale; provided that (i) any such Asset Sale
shall be for fair market value (as determined by the Borrower in good faith),
(ii) in the case of an Asset Sale of Real Property, an Income Property may not
be exchanged under this clause (c) for any property other than a replacement
Income Property of similar or higher quality (as reasonably determined by the
Borrower) (and if such Income Property is located on the “Las Vegas Strip,” the
replacement Income Property must also be located on the “Las Vegas Strip”) and
(iii) no Asset Sale under this clause (c) shall be permitted if after giving
effect thereto the aggregate amount of all Asset Sales under this clause
(c) shall exceed 20% of Adjusted Total Assets as of the last day of the most
recent Test Period ended prior to the date of such proposed Asset Sale;

(d) Asset Sales not otherwise permitted under this Section 8.01; provided that
(i) immediately prior to and after giving effect to such Asset Sale, no Event of
Default exists and is continuing or would result from such Asset Sale,
(ii) immediately after giving effect thereto, the Borrower would be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis (including after giving effect to such Asset Sale) as of the last day of
the most recent Test Period ended prior to such Asset Sale (regardless of
whether the Revolving Facility, the Term A Facility or the Fourth Amendment
Increase Term A Facility is then in effect), (iii) such Asset Sale shall be, in
the good faith determination of the Borrower, for fair market value, (iv) the
Borrower or the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (provided that, where the
property subject to such Asset Sale is Real Property constituting Collateral,
the Borrower may, instead of receiving 75% of such consideration in cash or Cash
Equivalents, contemporaneously exchange such Real Property for Real Property
constituting Collateral the Investment in which is permitted by Section 8.06 so
long as (A) the fair market value (as determined on or about the date of such
exchange) of the Real Property received in such an exchange is equal to at least
100% of the fair market value (as determined on or about the date of such
exchange) of the Real Property disposed of in such exchange (the fair market
value of the Real Property transferred and received in such exchange shall be
determined with reference to appraisals reasonably satisfactory to the
Administrative Agent conducted by appraisal firms reasonably satisfactory to the
Administrative Agent) (taking into account the amount of cash or Cash
Equivalents received by the Borrower or the Restricted Subsidiaries in such
transaction) and (B) all Real Property received in such exchange shall
concurrently become Collateral as provided in Section 6.09 (and the Person
owning such Real Property shall become a Grantor)), and (v) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.04(b)(i);

(e) leases and subleases entered into in the ordinary course of business (which,
for the avoidance of doubt, includes operating subleases);

 

143



--------------------------------------------------------------------------------

(f) dispositions of cash and Cash Equivalents;

(g) any Restricted Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries; provided that if one of such Restricted
Subsidiaries is a Loan Party then either (x) the surviving Person of such merger
must be a Loan Party or (y) if the surviving Person is not a Loan Party, then
the merger shall be deemed to be an Investment which must be incurred in
accordance with Section 8.06;

(h) mergers and consolidations to effect a mere change in the jurisdiction or
form of organization of the Borrower or any Restricted Subsidiary; provided
that, after giving effect to any such merger or consolidation involving any
Borrower or Guarantor, the surviving Person shall be organized under the laws of
the United States of America, any state thereof or the District of Columbia;

(i) dissolutions and liquidations of Restricted Subsidiaries; provided that if
the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;

(j) the Borrower or any Restricted Subsidiary may merge with any Person;
provided that (i) (x) if the Borrower is a party to any such transaction, the
Borrower is the surviving Person and (y) otherwise, a Restricted Subsidiary is
the surviving Person, (ii) such merger is otherwise permitted as an Investment
under Section 8.06, (iii) no Event of Default shall have occurred and be
continuing or result therefrom, (iv) the financial condition of the Borrower and
its Subsidiaries is determined by the Borrower in good faith to not be adversely
affected thereby, as evidenced by a certificate of a Responsible Officer and
(v) the Borrower and the Restricted Subsidiaries execute such amendments to the
Loan Documents as may be requested by the Administrative Agent to assure the
continued effectiveness of the Guarantee and the continued priority and
perfection of any Liens granted in favor of the Administrative Agent by such
Persons;

(k) mergers or consolidations in connection with the Transactions on the Closing
Date;

(l) Asset Sales of any Property to the extent constituting an Investment
permitted by Section 8.06;

(m) Asset Sales of (x) assets hereafter acquired pursuant to a Permitted
Acquisition or Investment which assets are not used or useful to the principal
business of the Borrower and the Restricted Subsidiaries or (y) any existing
assets of the Borrower or its Restricted Subsidiaries which are divested in
order to effectuate a Permitted Acquisition or Investment; provided, that not
less than 75% of the aggregate consideration received therefrom shall be paid in
cash or Cash Equivalents and the Net Available Proceeds thereof shall be applied
as set forth in Section 2.04(b)(i);

 

144



--------------------------------------------------------------------------------

(n) any sale, transfer or other Asset Sales required pursuant to any Transfer
Agreement; provided, that the Net Available Proceeds thereof shall be applied as
set forth in Section 2.04(b)(i);

(o) any Asset Sales by the Borrower or any Restricted Subsidiary of property
pursuant to a Permitted Sale Leaseback; provided, that the Net Available
Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);

(p) any Asset Sale by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary and any Asset Sale of the Equity Interests of an
Unrestricted Subsidiary;

(q) any sale, transfer or other Asset Sales of any aircraft and any assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets;

(r) any sales or other dispositions of assets that do not constitute Asset
Sales;

(s) leases or subleases not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties (which, for the avoidance
of doubt, includes operating subleases) and licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(t) Asset Sales consisting of discounting or forgiveness of accounts receivable
in the ordinary course of business or in connection with the collection or
compromise thereof;

(u) (i) termination of leases (other than the Initial Master Lease) and Swap
Contracts in the ordinary course of business, (ii) the expiration of any option
agreement in respect of real or personal property and (iii) any surrender or
waiver of contractual rights (other than under the Initial Master Lease) or the
settlement, release or surrender of contractual rights (other than under the
Initial Master Lease) or other litigation claims (including in tort) in the
ordinary course of business;

(v) the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any related Permitted Warrant
Transaction; and

(w) any Asset Sale consisting of the grant of Acceptable Land Use Arrangements.;
and

(x) any Asset Sale by the Borrower or any Restricted Subsidiary to MGM Resorts
or any of its Affiliates of any Reparceled Property.

For purposes of determining compliance with this Section 8.01, in the event that
any Asset Sale (or any portion thereof) meets the criteria of more than one of
the categories of permitted Asset Sales described in clauses (a) through
(x) above, the Borrower may, in its

 

145



--------------------------------------------------------------------------------

sole discretion, at the time of Asset Sale, divide or classify such Asset Sale
(or any portion thereof) under any clause under which the assets subject to such
Asset Sale would then be permitted to be disposed pursuant to, and at any future
time may divide, classify or reclassify such Asset Sale (or any portion thereof)
under any clause under which it would be permitted to be Disposed of at such
later time, and in each case will only be required to include the amount and
type of such Asset Sale in one or more of the above clauses.

8.02 Limitation on Lines of Business. Neither the Borrower nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Borrower and its Restricted Subsidiaries as conducted on the Closing
Date, including the acquisition, investment in, ownership, development,
redevelopment, leasing, operation, sale and disposition of real estate and real
estate-related assets (it being acknowledged that any similar, complementary,
ancillary or related businesses are not material changes in the general nature
of the business of the Borrower and its Restricted Subsidiaries); provided that
the acquisition, investment in, ownership, development, redevelopment, leasing
and operation of assets that are not currently, and are not expected to be
developed or redeveloped into, Related Businesses shall not exceed 25.0% of
Adjusted Total Assets.

8.03 Liens. Neither the Borrower nor any Restricted Subsidiary shall create,
incur, grant or assume, directly or indirectly, any Lien on any Property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens securing the Obligations under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements;

(c) Liens in existence on the Closing Date and Liens relating to any refinancing
of the obligations secured by such Liens; provided, that such Liens do not
encumber any Property other than the Property (including proceeds) subject
thereto on the Closing Date;

(d) purchase money Liens securing Indebtedness and Capital Leases permitted
under Section 8.04(d); provided, that any such Liens attach only to the property
being financed pursuant to such purchase money Indebtedness or Capital Leases
(or refinancings thereof and) directly related assets, including proceeds and
replacements thereof;

(e) Liens granted on the Equity Interests in a Person which is not a Restricted
Subsidiary, including customary rights of first refusal, “tag-along” and
“drag-along” rights, transfer restrictions and put and call arrangements with
respect to the Equity Interests of any Joint Venture pursuant to any Joint
Venture or similar agreement;

(f) Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;

(g) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;

 

146



--------------------------------------------------------------------------------

(h) other Liens securing Indebtedness outstanding in an aggregate principal
amount of not more than $75,000,000;

(i) Liens on property that the Borrower or its Restricted Subsidiaries are
insured against by title insurance; provided that such Lien would not reasonably
be expected to impair the ability to place mortgage financing on the Real
Property encumbered by such Lien, which mortgage financing includes title
insurance coverage against such Lien;

(j) Liens on (x) property acquired by the Borrower or any of its Restricted
Subsidiaries after the date hereof that are in place at the time such property
is so acquired and are not created (but may have been amended) in contemplation
of such acquisition or (y) property of Persons that are acquired by the Borrower
or any of its Restricted Subsidiaries after the date hereof that are in place at
the time such Person is so acquired and are not created (but may have been
amended) in contemplation of such acquisition;

(k) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;

(l) Liens securing assignments to a reverse Section 1031 exchange trust; and

(m) Liens securing Interim Assumed Drop-Down Indebtedness; provided that
(i) such Liens secure only the Property acquired in connection with the
Drop-Down Transaction, (ii) to the extent such Liens remain outstanding after
the date that is fifteen (15) days after the original incurrence of such
Indebtedness, such Liens shall no longer be permitted to be incurred pursuant to
this clause (m) and must otherwise be permitted pursuant to another provision of
this Section 8.03 and (iii) to the extent such Interim Assumed Drop-Down
Indebtedness is extended, refinanced, renewed or replaced, no Liens securing any
replacement Indebtedness shall be permitted to be incurred pursuant to this
clause (m);

provided that this Section 8.03 shall not be effective to prohibit the Liens
with respect to securities issued by any gaming licensee to the extent that
appropriate or required approvals of this covenant have not been obtained under
applicable Gaming Laws.

For purposes of determining compliance with this Section 8.03, in the event that
the creation or imposition of any Lien upon or with respect to any Property (or
any portion thereof) meets the criteria of more than one of the categories of
permitted Liens described in clauses (a) through (m) above, the Borrower may, in
its sole discretion, at the time of creation or imposition, divide or classify
such Lien (or any portion thereof) under any clause under which it would then be
permitted to be created or imposed, and at any future time may divide, classify
or reclassify such Lien (or any portion thereof) under any clause under which it
would be permitted to be created or imposed at such later time, and in each case
will only be required to include the interest encumbered by such Lien in one or
more of the above clauses; provided that Liens securing the Obligations shall at
all times be deemed to have been incurred pursuant to clause (b) above.

 

147



--------------------------------------------------------------------------------

8.04 Indebtedness. Neither the Borrower nor any of the Restricted Subsidiaries
will incur any Indebtedness, except:

(a) Existing Indebtedness and any Permitted Refinancings thereof;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract (including Secured Hedge Agreements) entered into for the purpose of
mitigating risks associated with fluctuations in interest rates (including both
fixed to floating and floating to fixed contracts), foreign exchange rates or
commodity price fluctuations in a non-speculative manner;

(c) Indebtedness under the Loan Documents and Secured Cash Management
Agreements;

(d) (i) Capital Leases and (ii) Indebtedness secured by purchase money Liens, in
an aggregate outstanding principal amount for clauses (i) and (ii) on a combined
basis not to exceed $50,000,000 at any time;

(e) Indebtedness incurred in connection with any Permitted Sale Leaseback and
any Permitted Refinancing in respect thereof;

(f) Indebtedness of the Borrower or any Restricted Subsidiary owed to the
Borrower or any Restricted Subsidiary; provided, that Indebtedness of any
Restricted Subsidiary that is not a Loan Party owing to the Borrower or any Loan
Party shall be subject to Section 8.06(d); provided, further, that (except to
the extent prohibited by applicable Gaming Law) Indebtedness of any Loan Party
owing to a Restricted Subsidiary that is not a Loan Party shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, commercial credit cards, stored
value cards, purchasing cards and treasury management services, including any
obligations pursuant to Cash Management Agreements, and other netting services,
overdraft protections, automated clearing-house arrangements, employee credit
card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among the Borrower
and its Subsidiaries;

(h) Guaranty Obligations of the Borrower or any Restricted Subsidiary in respect
of any Indebtedness of the Borrower Group not prohibited hereunder;

(i) Guaranty Obligations of the Borrower pursuant to the matters described in
any indemnity agreement entered into for the benefit of a title company that has
been engaged by the Borrower and its Restricted Subsidiaries;

(j) subject to the conditions set forth in Section 8.06(l) or (m), as
applicable, Guaranty Obligations of the Indebtedness of Joint Ventures and
Unrestricted Subsidiaries (which Guaranty Obligations shall for the avoidance of
doubt reduce amounts available pursuant to Section 8.06(l) or (m), as
applicable, on a dollar-for-dollar basis), if (i) both before and after giving
effect to the incurrence of such Guaranty Obligations, no Event of Default has
occurred

 

148



--------------------------------------------------------------------------------

or is continuing, and (ii) the applicable dollar limitations set forth in
Section 8.06(l) or (m), as the case may be, would not be exceeded after giving
effect to such incurrence when aggregated (without duplication) with all
Guaranty Obligation incurred pursuant to this clause (j) in reliance on the
applicable clause of Section 8.06 if such Guaranty Obligation were being
incurred as an Investment thereunder;

(k) the Senior Unsecured Notes and Permitted Refinancings thereof;

(l) (i) other additional Indebtedness of the Loan Parties (including any portion
of any renewal, financing, or extension of Existing Indebtedness or of the
Senior Unsecured Notes to the extent such portion does not meet the criteria set
forth in clause (a) or (k) above, as applicable) as long as, (A) immediately
after giving effect thereto, the Borrower would be in compliance with the
financial covenants set forth in Section 8.11 on a Pro Forma Basis (including
after giving effect to the incurrence or assumption of such Indebtedness) as of
the last day of the most recent Test Period ended prior to the incurrence or
assumption of such Indebtedness (regardless of whether the Revolving Facility,
the Term A Facility or the Fourth Amendment Increase Term A Facility is then in
effect) and (B) in the case of all Indebtedness incurred pursuant to this clause
(l)(i) in excess of $100,000,000 at any time outstanding, the Permitted Debt
Conditions are satisfied and (ii) Permitted Refinancings thereof;

(m) Indebtedness of any Subsidiary supported by a Letter of Credit in an
aggregate principal amount not to exceed the stated amount of such Letter of
Credit (but which stated amount may include the amount of any anticipated
premiums, expenses (including upfront fees and original issue discount) and any
accretion in the principal amount thereof);

(n) contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of its casinos and
other property;

(o) (i) Indebtedness (x) of a Person that becomes a Restricted Subsidiary after
the date hereof, that existed at the time such Person became a Restricted
Subsidiary and was not created (but may have been amended) in anticipation or
contemplation thereof and (y) assumed in connection with any Investment
permitted under this Agreement and not created (but may have been amended) in
anticipation or contemplation thereof, in each case under this clause (i), as
long as immediately after giving effect thereto, the Borrower would be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis (including after giving effect to the incurrence or assumption of such
Indebtedness) as of the last day of the most recent Test Period ended prior to
the incurrence or assumption of such Indebtedness (regardless of whether the
Revolving Facility, the Term A Facility or the Fourth Amendment Increase Term A
Facility is then in effect) and (ii) any Permitted Refinancing in respect
thereof;

(p) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment-in-kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;

 

149



--------------------------------------------------------------------------------

(q) Indebtedness of a Restricted Subsidiary that is a non-Loan Party in an
amount not to exceed $20,000,000 in the aggregate for all such Restricted
Subsidiaries at any time and, without duplication, Permitted Refinancings
thereof; and

(r) Indebtedness constituting Interim Assumed Drop-Down Indebtedness; provided
that (i) to the extent such Indebtedness remains outstanding after the date that
is fifteen (15) days after the original incurrence thereof, such Indebtedness
shall no longer be permitted to be incurred pursuant to this clause (r) and must
otherwise be permitted under another provision of this Section 8.04 and (ii) to
the extent such Indebtedness is extended, refinanced, renewed or replaced, such
extension, refinancing, renewal or replacement, as applicable, shall not be
permitted pursuant to this clause (r).

For purposes of determining compliance with this Section 8.04, in the event that
the incurrence of an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in clauses (a) through (r) above, the Borrower may, in its sole discretion, at
the time of incurrence, divide or classify such item of Indebtedness (or any
portion thereof) under any clause under which it would then be permitted to be
incurred, and at any future time may divide, classify or reclassify such item of
Indebtedness (or any portion thereof) under any clause under which it would be
permitted to be incurred at such later time, and in each case will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents shall at all times be deemed to have been incurred pursuant to clause
(c) above.

8.05 Payments of Certain Indebtedness. Neither the Borrower nor any of the
Restricted Subsidiaries will voluntarily prepay, redeem, purchase, defease or
otherwise satisfy any Prepayment Restricted Indebtedness, except the Borrower
and its Restricted Subsidiaries may make:

(a) regularly scheduled or required repayments or redemptions of such
Indebtedness;

(b) to the extent exchanged for Equity Interests in the Borrower or using the
proceeds of the issuance of Equity Interests in the Borrower;

(c) additional payments in respect of Prepayment Restricted Indebtedness in an
aggregate principal amount not to exceed $100,000,000;

(d) additional prepayments, redemptions, purchases or defeasances in an amount
not to exceed the Available Excluded Contribution Amount on the date of such
prepayment, redemption, purchase, defeasance or satisfaction that the Borrower
elects to apply to this Section 8.05(d); provided that no Event of Default has
occurred and is continuing or would result therefrom;

(e) pursuant to refinancings of such Indebtedness permitted under Section 8.04,
including pursuant to Permitted Refinancings;

(f) the prepayment of the Loans in accordance with the terms of this Agreement;

 

150



--------------------------------------------------------------------------------

(g) the prepayment of the Bridge Credit Agreement on the Closing Date and the
prepayment of Interim Assumed Drop-Down Indebtedness; and

(h) additional prepayments, redemptions, purchases or defeasances in an
aggregate amount not to exceed the portion, if any, of the Cumulative Credit on
the date of such election that the Borrower elects to apply to this
Section 8.05(h); provided that (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) the Borrower would be in Pro Forma
Compliance with the financial covenants set forth in Section 8.11 as of the last
day of the most recent Test Period ended prior to such prepayments, redemptions,
purchases or defeasances, as applicable (regardless of whether the Revolving
Facility, the Term A Facility or the Fourth Amendment Increase Term A Facility
is then in effect), such election to be specified in a written notice (which may
be the Compliance Certificate) of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount elected to be applied; and

(i) (h) any redemption permitted above shall be permitted to be made within 60
days after the date of a redemption notice with respect thereto, if at the date
of such notice, the prepayment of the Indebtedness specified in the redemption
notice would have complied with the provisions of this Section 8.05.

For purposes of determining compliance with this Section 8.05, in the event that
the prepayment, redemption, purchase, defeasement or other satisfaction of any
Prepayment Restricted Indebtedness (or any portion thereof) meets the criteria
of more than one of the categories of prepayment, redemption, purchase,
defeasement or other satisfaction of any Prepayment Restricted Indebtedness
described in clauses (a) through (i) above, the Borrower may, in its sole
discretion, at the time of prepayment, redemption, purchase, defeasement or
other satisfaction of any Prepayment Restricted Indebtedness (or any portion
thereof) under any clause under which it would then be permitted to be prepaid,
redeemed, purchased or otherwise satisfied, and at any future time may divide,
classify or reclassify such prepayment, redemption, purchase, defeasement or
other satisfaction of Prepayment Restricted Indebtedness (or any portion
thereof) under any clause under which it would be permitted to be prepaid,
redeemed, purchased or otherwise satisfied at such later time, and in each case
will only be required to include the amount and type of such repayment,
redemption, purchase, defeasement or other satisfaction of Prepayment Restricted
Indebtedness in one or more of the above clauses.

8.06 Investments, Loans and Advances. Neither Borrower nor any Restricted
Subsidiary will make any Investment, except for the following:

(a) Investments consisting of cash and Cash Equivalents at the time made;

(b) advances to officers, directors and employees of the Borrower or the
Restricted Subsidiaries in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

(c) Investments outstanding on the Closing Date;

 

151



--------------------------------------------------------------------------------

(d) (i) Investments by the Loan Parties in Loan Parties, (ii) Investments by
Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties, (iii) Investments by the Loan Parties in
Restricted Subsidiaries that are not Loan Parties; provided that, other than
with respect to Restricted Subsidiaries that are prohibited from becoming a
Guarantor by applicable Gaming Laws, the aggregate amount of Investments under
this clause (iii) shall not exceed $50,000,000 at any time outstanding and
(iv) Investments by Restricted Subsidiaries that are not Loan Parties in Loan
Parties;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or other advances (including letters of credit and
cash collateral) arising from the grant of trade credit or similar arrangements
with suppliers, distributors, tenants, licensors or licensees in the ordinary
course of business, (ii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) Investments in
securities of trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in settlement of delinquent or overdue accounts
in the ordinary course of business;

(f) Guaranty Obligations permitted by Section 8.04 (other than pursuant to
clause (j) thereof) and guarantees of obligations not constituting Indebtedness;

(g) Investments in Swap Contracts permitted under Section 8.04(b);

(h) Investments in or constituting Income Properties and other Property
ancillary or reasonably related to such Income Properties;

(i) Investments in Redevelopment Property, Development Property, Qualified
Mortgage Notes and undeveloped land (including, without duplication, Investments
of the type described in clause (a) and clause (c) (with respect to
indebtedness) of the definition of “Investment” secured by any such property or
utilized in the redevelopment or development of such property) to be owned or
leased by the Borrower or a Restricted Subsidiary and Investments of the type
described in Section 8.06(q)(iii) below; provided that the aggregate book value
of all such Investments outstanding at the time any such Investment is made
(after giving effect to such Investment) does not exceed 30.0% of Adjusted Total
Assets calculated as of the last day of the Test Period ended immediately
preceding the date of such Investment on a Pro Forma Basis (including after
giving effect to such Investment (as if it had been made during such Test
Period)); provided, further, that (A) the aggregate book value of all
Investments in undeveloped land made pursuant to this clause (i) outstanding at
the time any such Investment in undeveloped land is made (after giving effect to
such Investment) does not exceed 10.0% of Adjusted Total Assets calculated as of
the last day of the Test Period ended immediately preceding the date of such
Investment on a Pro Forma Basis (including giving effect to such Investment (as
if it had been made during such Test Period)) and (B) the aggregate book value
of all Investments in Qualified Mortgage Notes made pursuant to this clause
(i) outstanding at the time any such Investment in Qualified Mortgage Notes is
made (after giving effect to such Investment) does not exceed 15.0% of Adjusted
Total Assets calculated as of the last day of the Test Period ended immediately
preceding the date of such Investment on a Pro Forma Basis (including giving
effect to such Investment (as if it had been made during such Test

 

152



--------------------------------------------------------------------------------

Period)). For the avoidance of doubt, Investments in Redevelopment Property,
Development Property, Qualified Mortgage Notes and undeveloped land shall cease
to constitute Investments therein for purposes of this clause (i) at the time
such assets cease to constitute Redevelopment Property, Development Property,
Qualified Mortgage Notes or undeveloped land, as applicable;

(j) Permitted Acquisitions;

(k) Investments made substantially contemporaneously with the issuance by the
Borrower of any Convertible Debt in derivative securities or similar products
purchased by the Borrower in connection therewith linked to Equity Interests
underlying such Convertible Debt;

(l) Investments in an aggregate outstanding amount not at any time in excess of
the Available Excluded Contribution Amount on the date of such Investment that
the Borrower elects to apply to this Section 8.06(l);

(m) Investments which do not exceed $300,000,000;

(n) any acquisition or Investment to the extent made using Equity Interests of
the Borrower or the Parent (other than Disqualified Equity Interests and Equity
Interests the net cash proceeds of which are included in the Available Excluded
Contribution Amount);

(o) to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (including the receipt of permitted noncash consideration
for the dispositions of assets permitted thereunder), 8.03, 8.04 and 8.07;

(p) Investments arising as a result of Permitted Sale Leasebacks;

(q) Investments consisting of (i) loans and other extensions of credit to
tenants in the ordinary course of business so long as the proceeds thereof are
primarily used for tenant improvements, (ii) loans and other extensions of
credit to contractors in the ordinary course of business in order to facilitate
the purchase of machinery and tools by such contractors and (iii) loans and
other extensions of credit to owners and lessors of Property so long as the
proceeds thereof are used to develop such Property and such Property is intended
to be acquired by the Borrower or a Restricted Subsidiary (or the Borrower or
such Restricted Subsidiary has entered into a binding agreement to acquire such
property);

(r) Investments of a Person that becomes a Restricted Subsidiary after the date
hereof, that existed at the time such Person became a Restricted Subsidiary and
was not created in anticipation or contemplation thereof;

(s) obligations of the Borrower or any Restricted Subsidiary with respect to
indemnifications of title insurance companies issuing title insurance policies
in relation to construction Liens;

(t) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

 

153



--------------------------------------------------------------------------------

(u) guarantees by the Borrower or any Restricted Subsidiary of operating leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(v) operating leases and subleases of any real or personal property in the
ordinary course of business;

(w) Investments made by the Borrower or any Restricted Subsidiary pursuant to or
in connection with the Transactions and as contemplated by the Transaction
Agreements and any amendment, modification or extension thereto and similar
agreements entered into after the Closing Date with MGM Resorts or any of its
Affiliates to the extent such similar agreement or amendment, modification or
extension, taken as a whole, is not (i) adverse to the Lenders in any material
respect or (ii) more disadvantageous to the Lenders than the relevant
transaction in existence on the Closing Date in any material respect; and

(x) Investments in an aggregate amount not to exceed the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 8.06(y); provided that (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the Borrower would be in Pro
Forma Compliance with the financial covenants set forth in Section 8.11 as of
the last day of the most recent Test Period ended prior to such Investment, as
applicable (regardless of whether the Revolving Facility, the Term A Facility or
the Fourth Amendment Increase Term A Facility is then in effect), such election
to be specified in a written notice (which may be the Compliance Certificate) of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
elected to be applied; provided further that if any Investment pursuant to this
clause (x) is made in any Person that is not a Restricted Subsidiary at the date
of the making of such Investment and such Person becomes a Restricted Subsidiary
after such date, such Investment shall, upon the election of the Borrower,
thereafter be deemed to have been made pursuant to clause (d) above (to the
extent permitted to be made thereunder) and shall cease to have been made
pursuant to this clause (x) for so long as such Person continues to be a
Restricted Subsidiary; and

(y) (x) Permitted Bond Hedge Transactions which constitute Investments.

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently Designated as an
Unrestricted Subsidiary, the amount deemed invested upon such Designation will
not include amounts previously invested in such Joint Venture in compliance with
this Section 8.06 and (ii) at the time of Revocation of any such Designation,
the amount of Investments otherwise then available to be made under clauses
(l) or (m) of this Section 8.06 shall be deemed increased by (x) the amount of
deemed Investment made under such clauses (l) and (m) pursuant to the
immediately preceding clause (i) plus (y) the amount of Investments in such
Subsidiary made since its Designation as an Unrestricted Subsidiary pursuant to
such clauses (l) and (m).

 

154



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 8.06, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through (xy)
above, the Borrower may, in its sole discretion, at the time of Investment,
divide or classify such Investment (or any portion thereof) under any clause
under which it would then be permitted to be made, and at any future time may
divide, classify or reclassify such Investment (or any portion thereof) under
any clause under which it would be permitted to be made at such later time, and
in each case will only be required to include the amount and type of such
Investment in one or more of the above clauses.

8.07 Restricted Payments. Neither the Borrower nor the Restricted Subsidiaries
shall at any time, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
of the Borrower’s Subsidiaries that are Guarantors and any other Person that
owns a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the Organizational Documents of any non-wholly owned Restricted
Subsidiary, based on the formulation required in such Organizational Documents);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person (including, in the case of the Borrower,
its limited partnership units);

(c) a Restricted Subsidiary may issue Equity Interests to the extent
constituting an Asset Sale permitted by Section 8.01 or Investment permitted by
Section 8.06;

(d) the Borrower and its Restricted Subsidiaries may declare and make Restricted
Payments not to exceed 95% of Funds from Operations in the aggregate in any
Fiscal Year if, and only if, at the time of such Restricted Payment and
immediately after giving effect thereto, no Event of Default shall exist
hereunder and the Borrower would be in Pro Forma Compliance with the financial
covenants set forth in Section 8.11 as of the last day of the most recent Test
Period ended prior to such Restricted Payment, as applicable (regardless of
whether the Revolving Facility or the Term A Facility is then in
effect);[reserved];

(e) the Borrower may, in any consecutive four Fiscal YearQuarter period, declare
and make cash distributions ratably to the holders of the Borrower’s Equity
Interests according to their respective holdings of the type of Equity Interests
in respect of which such Restricted Payment is being made, to the extent
necessary for Parent to (and only so long as Parent shall) distribute cash
dividends to the holders of its Equity Interests in an amount not to exceed the
minimum amount required for Parent to qualify as, and maintain its qualification
as, a REIT and for Parent to avoid the payment of federal or state income or
excise tax;

 

155



--------------------------------------------------------------------------------

(f) the Borrower and its Restricted Subsidiaries may make Restricted Payments in
an amount not to exceed the Available Excluded Contribution Amount on the date
of such Restricted Payment that the Borrower elects to apply to this
Section 8.07(f); provided that no Event of Default has occurred and is
continuing or would result therefrom;

(g) the Borrower may pay any dividend within 60 days after the date of
declaration thereof if at the date of such declaration or notice, the payment of
such dividend would have complied with the provisions hereof;

(h) the Borrower may make Restricted Payments pursuant to or in connection with
the Transactions and as contemplated by the Transaction Agreements and any
amendment, modification or extension thereto and similar agreements entered into
after the Closing Date with MGM Resorts or any of its Affiliates to the extent
such similar agreement or amendment, modification or extension, taken as a
whole, is not (i) adverse to the Lenders in any material respect or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date in any material respect;

(i) the Borrower may make Restricted Payments to MGM Resorts or its Subsidiaries
in connection with the reimbursement of MGM Resorts or its Subsidiaries for any
costs and expenses incurred by MGM Resorts or its Subsidiaries associated with
the formation of the Borrower and its Subsidiaries (including such costs and
expenses incurred prior to the Closing Date);

(j) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Borrower may make Restricted Payments to
Parent to the extent necessary to permit Parent to pay general administrative
costs and expenses (including corporate overhead, legal or similar expenses,
audit and other accounting and reporting expenses and customary wages, salary,
bonus and other benefits payable to directors, officers, employees, members of
management, consultants and/or independent contractors of Parent), franchise
fees, franchise Taxes and similar fees, Taxes and expenses required to maintain
the organizational existence of Parent, in each case, which are reasonable and
customary and incurred in the ordinary course of business, plus any reasonable
and customary indemnification claims made by current or former directors,
officers, members of management, employees or consultants of Parent, in each
case, to the extent attributable to the ownership or operations of the Borrower
and its Subsidiaries;

(k) the making of cash payments in connection with any conversion of Convertible
Debt in an aggregate amount since the Closing Date not to exceed the sum of
(i) the principal amount of such Convertible Debt (less any amounts thereof that
have been included in the Available Excluded Contribution Amount), plus (ii) any
payments received by the Borrower or any of its Restricted Subsidiaries pursuant
to the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; and

 

156



--------------------------------------------------------------------------------

(l) the Borrower may make Restricted Payments in an aggregate amount equal to
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply this Section 8.07(l) (plus, for the avoidance of doubt, any
Restricted Payments made prior to January 1, 2018); provided that (i) no Event
of Default has occurred and is continuing or would result therefrom and (ii) the
Borrower would be in Pro Forma Compliance with the financial covenants set forth
in Section 8.11 as of the last day of the most recent Test Period ended prior to
such Restricted Payment, as applicable (regardless of whether the Revolving
Facility, the Term A Facility or the Fourth Amendment Increase Term A Facility
is then in effect), such election to be specified in a written notice (which may
be the Compliance Certificate) of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount elected to be applied; and

(m) (l) any payments in connection with (i) a Permitted Bond Hedge Transaction
and (ii) the settlement of any related Permitted Warrant Transaction (A) by
delivery of shares of Parent’s common stock upon settlement thereof or (B) by
(1) set-off against the related Permitted Bond Hedge Transaction or (2) payment
of an early termination amount thereof in common stock upon any early
termination thereof.

For purposes of determining compliance with this Section 8.07, in the event that
the making of (including the declaration thereof) any Restricted Payment (or any
portion thereof) meets the criteria of more than one of the categories to
permitted a Restricted Payment described in clauses (a) through (m) above, the
Borrower may, in its sole discretion, at the time of such Restricted Payment is
made (or declared) (or any portion thereof) under any clause under which it
would then be permitted to be made (or declared), and at any future time may
divide, classify or reclassify such Restricted Payment (or any portion thereof)
under any clause under which it would be permitted to be made (or declared) at
such later time, and in each case will only be required to include the amount
and type of such Restricted Payment in one or more of the above clauses.

8.08 Limitation on Certain Restrictions Affecting Subsidiaries. None of the
Borrower or the Restricted Subsidiaries shall enter into or permit to exist any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Borrower or (b) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which exist under
or by reason of:

(i) applicable law, rule, regulation or order (including requirements imposed by
any Gaming Authority, Gaming Laws and any regulations, orders or decrees of any
Gaming Authority or other applicable Governmental Authority);

(ii) this Agreement, the other Loan Documents, any Secured Hedge Agreement or
any Secured Cash Management Agreement;

(iii) any documents governing any Permitted Refinancings and any agreement
effecting a refinancing, replacement or substitution, extension, renewal or
restructuring of Indebtedness issued, assumed or incurred pursuant to an
agreement or instrument permitted under this Agreement;

 

157



--------------------------------------------------------------------------------

(iv) customary provisions restricting subletting, transfer, license or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Restricted Subsidiaries or otherwise relating to the assets subject
thereto;

(v) customary provisions restricting transfer, license or assignment of any
licensing agreement or other contract (or otherwise relating to the assets
subject thereto) entered into by the Borrower or its Restricted Subsidiaries in
the ordinary course of business;

(vi) restrictions on the transfer of any asset or Subsidiary or the payment of
dividends or other distributions or the making of loans or advances by that
Subsidiary pending the close of the sale of such asset or Subsidiary;

(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 8.03;

(viii) any agreement or instrument incurred or assumed in connection with a
Permitted Acquisition or other permitted Investment, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition or permitted Investment and so
long as the respective encumbrances or restrictions were not created (or made
more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or permitted Investment;

(ix) restrictions applicable to any Unrestricted Subsidiary or any Joint Venture
(or the Equity Interests thereof);

(x) customary negative pledges and restrictions on Liens in favor of any holder
of Indebtedness for borrowed money permitted under Section 8.04;

(xi) encumbrances or restrictions on cash or other deposits or net worth imposed
by customers under agreements entered into in the ordinary course of business;

(xii) Contractual Obligations which (x) exist on the Closing Date and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, or any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing is not (taken as a whole) materially less favorable to the Lenders;

(xiii) restrictions binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;

(xiv) restrictions on (x) cash or other deposits constituting Permitted
Encumbrances or otherwise permitted by Section 8.03 or (y) cash earnest money
deposits in favor of sellers in connection with acquisitions not prohibited
hereunder;

 

158



--------------------------------------------------------------------------------

(xv) encumbrances or restrictions contained in the Master Leases; provided that
such encumbrances or restrictions apply solely to the Property subject to the
applicable Master Lease;

(xvi) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person or
provisions in agreements or instruments which prohibit the payment of dividends
or the making of other distributions with respect to any class of capital stock
of a Person other than on a pro rata basis,

(xvii) documents or instruments relating to Indebtedness otherwise permitted
hereunder; provided that the restrictive provisions in any such documents or
instruments are no more onerous, taken as a whole, than the restrictive
provisions in the Loan Documents;

(xviii) the Senior Unsecured Note Documents and the documents governing
Permitted Refinancings of the Senior Unsecured Notes; provided that such
Permitted Refinancing does not contain restrictions or encumbrances that, taken
as a whole, are more onerous in any material respect than those contained in the
Senior Unsecured Note Documents as in effect on the date hereof; and

(xix) other restrictions or encumbrances that are, in the good faith judgment of
the Borrower, not materially more restrictive with respect to such encumbrances
and other restrictions, taken as a whole, than the corresponding restrictions or
encumbrances hereunder.

8.09 Transactions with Affiliates. Neither the Borrower nor any of the
Restricted Subsidiaries shall hereafter enter into any transaction of any kind
with any of their Affiliates (other than transactions between or among the
Borrower and the Restricted Subsidiaries) with a value in excess of $25,000,000
in the aggregate for any transaction or series of related transactions other
than on terms and conditions (taken as a whole) that are not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except that the
following in any event shall not be prohibited by this Section 8.09;

(a) (i) license or lease agreements with any Unrestricted Subsidiary or Joint
Venture on terms which, taken as a whole together with all related transactions
with such Unrestricted Subsidiary or Joint Venture, are commercially reasonable,
(ii) other agreements and transactions in the ordinary course of business (and
reasonable extensions of such course of business) with, or for the benefit of,
any Unrestricted Subsidiary or Joint Venture on terms which are materially
consistent with the past practices of the Borrower, which shall include
transactions with sub-tenants of Real Property, and (iii) any agreement by an
Unrestricted Subsidiary or Joint Venture to pay management, development or other
similar fees to the Loan Parties, directly or indirectly, relating to the
provision of management services, overhead, sharing of customer lists and
customer loyalty programs;

(b) the issuance, sale or transfer of the Equity Interests of the Borrower to
any parent entity, including in connection with capital contributions by such
parent entity to the Borrower or any Restricted Subsidiary;

 

159



--------------------------------------------------------------------------------

(c) transactions related to the issuance, sale or transfer of the Equity
Interests of the Borrower to any parent entity, including in connection with
capital contributions by such parent entity to the Borrower or any Restricted
Subsidiary;

(d) transactions undertaken for the purpose of improving the consolidated tax
efficiency of any parent entity of the Borrower and/or the Restricted
Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrower and the Restricted Subsidiaries (as
determined by the Borrower in good faith));

(e) payments of compensation, perquisites and fringe benefits arising out of any
employment or consulting relationship in the ordinary course of business;

(f) [reserved];

(g) the Transactions contemplated by the Transaction Agreements (including the
payment of fees and expenses in connection therewith) and any amendment,
modification or extension thereto and similar agreements entered into after the
Closing Date with MGM Resorts or any of its Affiliates to the extent such
similar agreement or amendment, modification or extension, taken as a whole, is
not (i) adverse to the Lenders in any material respect or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date in any material respect;

(h) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the Borrower and its Subsidiaries;

(j) transactions contemplated by each applicable Transfer Agreement;

(k) [reserved];

(l) Asset Sales permitted by Section 8.01(g), (h), (i), (l) and, (p) and (r),
Liens permitted by Section 8.03(a), Section 8.03(h) and Section 8.03(m),
Indebtedness permitted by Section 8.04(f), (h), (j), (o), (q) and (r),
Investments permitted by Section 8.06 and Restricted Payments permitted by
Section 8.07;

(m) (i) the exercise by the Borrower of rights under derivative securities
linked to Equity Interests underlying Convertible Debt or similar products
purchased by the Borrower in connection with the issuance of Convertible Debt
and (ii) any termination fees or similar payments in connection with the
termination of warrants or other Equity Interests issued in connection with such
Convertible Debt;

 

160



--------------------------------------------------------------------------------

(n) transactions and agreements disclosed or referred to in Parent’s Form S-11
registration statement as filed with the SEC on or prior to the Closing Date (in
each case, including any amendment, modification or extension thereto to the
extent such amendment, modification or extension, taken as a whole, is not
(i) adverse to the Lenders in any material respect or (ii) more disadvantageous
to the Lenders than the relevant transaction in existence on the Closing Date in
any material respect);

(o) agreements with Joint Ventures and Unrestricted Subsidiaries to facilitate
arrangements permitted by clauses (d) and (e) of the definition of “Permitted
Encumbrances”;

(p) future leases and subleases between MGM Resorts or its Subsidiaries and the
Borrower or its Restricted Subsidiaries to the extent any such future lease or
sublease is not adverse to the Lenders in any material respect; and

(q) transactions (A) approved by (i) a majority of the disinterested members of
the board of directors of Parent or (ii) a majority of the conflicts committee
of Parent constituted as set forth in the limited liability company agreement of
Parent (as in effect from time to time) or (B) for which the Borrower or any
Restricted Subsidiary delivers to the Administrative Agent a written opinion of
an independent qualified real estate appraisal firm or a nationally recognized
investment banking, accounting or appraisal firm, stating that the transaction
is fair to the Borrower or such Restricted Subsidiary from a financial point of
view.

8.10 Limitation on Changes to Fiscal Year. The Borrower shall not, and shall not
permit Parent to, change its Fiscal Year end (December 31 of each year) unless
required to do so by law or by then prevailing auditing standards or at the
request of any Governmental Authority.

8.11 Financial Covenants. The Borrower Group shall have or maintain on a
consolidated basis, with respect to the Revolving Facility, the Term A Facility
and the Fourth Amendment Increase Term A Facility only:

(a) a Senior Secured Net Debt to Adjusted Total Assets Ratio of not more than
0.40 to 1.00 as of the last day of any Fiscal Quarter of the Borrower
(commencing with the first full Fiscal Quarter following the Closing Date);

(b) a Total Net Debt to Adjusted Total Assets Ratio of not more than 0.60 to
1.00 as of the last day of any Fiscal Quarter of the Borrower (commencing with
the first full Fiscal Quarter following the Closing Date); provided, however,
that during a Significant Acquisition Period (and in connection with
calculations to determine whether such Significant Acquisition or any related
Indebtedness will result in the Borrower being in compliance with Section 8.11
on a Pro Forma Basis), such ratio shall be increased to 0.65 to 1.00; and

(c) an Interest Coverage Ratio of not less than 2.00 to 1.00 as of the last day
of any Fiscal Quarter of the Borrower (commencing with the first full Fiscal
Quarter following the Closing Date).

8.12 Master Leases.

(a) The Borrower shall not enter into any amendment, modification, consent or
waiver of any term of the Master Leases, in a manner that is (as reasonably
determined by the Borrower on the date of effectiveness of such amendment,
modification, consent or waiver)

 

161



--------------------------------------------------------------------------------

materially adverse to the Lenders (in their capacities as such); provided that
the Borrower shall not enter into or permit any amendment, modification, consent
or waiver of the Initial Master Lease with respect to any provision of the
Initial Master Lease that has the effect of shortening the initial term of the
Initial Master Lease to a date earlier than the tenth (10th) anniversary of the
Closing Date (it being understood that any removal of a property from the
Initial Master Lease in accordance with its terms shall not, by itself,
constitute a shortening of the term of the Initial Master Lease).

(b) Cause the number of Income Properties whichthat are Mortgaged Real
Properties that are subject to a Master LeaseLeases to be less than 6 at any
time.

8.13 Use of Proceeds; Anti-Corruption Law; Sanctions. The Borrower shall not
use, directly or indirectly, any part of the proceeds of the Loans or any Letter
of Credit: (i) to make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws; (ii) to fund or facilitate dealings with a Sanctioned
Person in violation of applicable Sanctions; (iii) in any other manner that
would constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender; or (iv) for any purpose except for those permitted by
Section 5.11.

8.14 Activities of Senior Unsecured Notes Co-Issuer. The Co-Issuer shall not
hold any material assets, become liable for any material obligations or engage
in any significant business activities; provided that the Co-Issuer may issue
Equity Interests to the Borrower if otherwise permitted hereunder and may be a
co-obligor or guarantor with respect to Indebtedness, if otherwise permitted
hereunder, if the Borrower is a primary obligor of such Indebtedness and the net
proceeds of such Indebtedness are received by the Borrower or one or more of the
Borrower’s Subsidiaries (other than the Co-Issuer), and may engage in activities
related thereto or necessary in connection therewith.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) the Borrower or any other Loan Party fails to pay any amount of principal on
any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations on the date when due; or

(b) the Borrower or any other Loan Party fails to pay any interest on any Loan
or L/C Obligation made hereunder, or any fees, or any portion thereof, within
five Business Days after the date when due; or fails to pay any other fee or
amount payable to the Lenders under any Loan Document, or any portion thereof,
within five Business Days following written demand by the applicable Creditor
Party entitled to such payment; or

(c) the Borrower or any other Loan Party fails to comply with the covenants
contained in Section 6.01 (with respect to the Borrower or the Initial
Landlord), Section 6.14, Section 7.01(f) or Article VIII; provided, that a
Default by the Borrower under Section 8.11 (a “Financial

 

162



--------------------------------------------------------------------------------

Covenant Event of Default”) shall not constitute a Default with respect to any
Facility (other than the Revolving Facility, the Term A Facility and the Fourth
Amendment Increase Term A Facility) unless and until the Required Revolving/Term
A Lenders have terminated the Revolving Commitments and the Fourth Amendment
Increase Term A Facility, and declared all amounts outstanding under the
Revolving Facility and the Term A Facility to be due and payable; or

(d) the Borrower or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b) or (c) above) contained
in any Loan Document on its part to be performed or observed within thirty days
after notice thereof by the Administrative Agent to the Borrower; or

(e) any representation or warranty of a Loan Party made in any Loan Document
shall prove to have been incorrect in any material respect (or in the case of
any representation or warranty qualified by “Material Adverse Effect” or
“materiality”, incorrect in any respect) when deemed made; or

(f) the Borrower or the Restricted Subsidiaries (i) fail to pay the principal,
or any principal installment, of any present or future Indebtedness of
(A) $75,000,000 or more in the case of Recourse Indebtedness (other than the
Obligations) or (B) $250,000,000 or more in the case of Non-Recourse
Indebtedness, on its part to be paid, when due (or within any stated grace
period), whether at the stated maturity, upon acceleration, by failure to make
any required prepayment or otherwise or (ii) fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed, or
suffer any event or circumstance to occur, in connection with any present or
future Indebtedness of (A) $75,000,000 or more in the case of Recourse
Indebtedness (other than the Obligations) or (B) $250,000,000 or more in the
case of Non-Recourse Indebtedness, if as a result of such failure or sufferance
any holder or holders thereof (or an agent or trustee on its or their behalf)
has the right to declare such Indebtedness due before the date on which it
otherwise would become due or the right to require such Indebtedness to be
redeemed, purchased, prepaid, defeased or otherwise become due (automatically or
otherwise) or to require the Borrower or the Restricted Subsidiaries to make an
offer to prepay, defease, redeem or purchase, all or any portion of such
Indebtedness; or

(g) any Loan Document, at any time after its execution and delivery and for any
reason other than (i) as expressly permitted hereunder, (ii) the agreement or
action (or omission to act) of the Administrative Agent or any of the Lenders,
or (iii) satisfaction of the Termination Conditions, ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders,
or the Borrower or the Restricted Subsidiaries denies in writing that it has any
or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(h) a final judgment against the Borrower or any of its Material Subsidiaries is
entered for the payment of money in excess of $75,000,000 (to the extent not
paid, and not covered by either (x) independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not
dispute coverage or (y) insurance provided by a captive insurance

 

163



--------------------------------------------------------------------------------

subsidiary to the extent permitted hereunder) and, absent procurement of a stay
of execution, such judgment remains unsatisfied as of sixty calendar days after
the date of entry of judgment and is not released, discharged, vacated or fully
bonded within sixty calendar days after its issue or levy; or

(i) any Loan Party or any Material Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to a substantial part of its property constituting Collateral is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or

(k) other than in connection with any transaction not prohibited by
Section 8.12, the Initial Master Lease shall have terminated or the Initial
Master Lease Guaranty shall have terminated other than in accordance with its
terms or the terms of the Initial Master Lease or the Initial Master Lease
Guaranty, as applicable; provided that such termination shall not constitute an
Event of Default (and neither the Administrative Agent nor any Lender shall take
any of the actions referred to in the following Section 9.02) if, within ninety
(90) days of such termination, (x) the Borrower has entered into one or more
Permitted Replacement Leases (or in the case of the Initial Master Lease
Guaranty, a replacement guaranty is entered into in accordance with the Initial
Master Lease), (y) in the case of a Permitted Replacement Lease, the Borrower
shall be in compliance with the financial covenants set forth in Section 8.11 on
a Pro Forma Basis (including after giving effect to such Permitted Replacement
Leases (as if such Permitted Replacement Leases had been in effect for the most
recent Test Period)), and (z) a Responsible Officer shall have delivered an
officer’s certificate to the Administrative Agent certifying that, in the case
of a Permitted Replacement Lease, such Permitted Replacement Lease is in effect
(and attaching executed copies thereof) and that the Borrower is in compliance
with the financial covenants set forth in Section 8.11 as of the last day of the
Test Period immediately preceding the effectiveness of such Permitted
Replacement Lease on a Pro Forma Basis (including after giving effect to such
Permitted Replacement Lease (and, in the case of a replacement guaranty, such
replacement guaranty is in effect, and attaching executed copies thereof)); or

(l) any Collateral Document after delivery thereof shall for any reason (other
than (i) as expressly permitted hereunder, (ii) the agreement or action (or
omission to act) of the Administrative Agent or any of the Secured Parties,
(iii) the occurrence of the Termination Conditions, (iv) any such loss of
perfection or priority results from the failure of the Administrative Agent or
any Secured Party to take any action within its control, (v) such loss is
covered by a lender’s title insurance policy as to which the insurer has been
notified of such loss and does not deny coverage or (vi) such loss of perfected
security interest may be remedied by the filing of appropriate documentation
without the loss of priority) ceases to create a valid and perfected First
Priority Lien on the Collateral purported to be covered thereby with respect to
any material portion of the Collateral and such cessation shall continue for a
period of 10 consecutive calendar days; or

 

164



--------------------------------------------------------------------------------

(m) a Change of Control occurs.

9.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders (or, if a Financial Covenant Event of Default occurs and is continuing,
at the request of, or with the consent of, the Required Revolving/Term A Lenders
only, and in such case, without limiting Section 9.01(d), only with respect to
the Revolving Facility and any Letters of Credit, L/C Credit Extensions, L/C
Obligations, the Term A Facility and the Fourth Amendment Increase Term A
Facility), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations in an
amount equal to the Minimum Collateral Amount; and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

165



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to

 

166



--------------------------------------------------------------------------------

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and the Borrower
shall not have any rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

(c) Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints, designates and authorizes the Administrative Agent as “security
trustee” to be the trustee on its behalf with regard to (i) the security,
powers, rights, titles, benefits and interests (both present and future)
constituted by and conferred on the Secured Parties or any of them or for the
benefit thereof under or pursuant to this Agreement or the other Loan Documents
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Secured Party in the Loan Documents), (ii) all moneys, property and other assets
paid or transferred to or vested in any Secured Party or any agent of any
Secured Party or received or recovered by any Secured Party or any agent of any
Secured Party pursuant to, or in connection with, the Loan Documents whether
from any Loan Party or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Secured Party or any agent of any Secured Party in respect of
the same (or any part thereof). The Administrative Agent in its capacity as
“security trustee” hereby accepts such appointment but shall have no obligations
under this Agreement or the other Loan Documents except those expressly set
forth herein and therein.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or

 

167



--------------------------------------------------------------------------------

“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or

 

168



--------------------------------------------------------------------------------

document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent; and

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

169



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent or L/C Issuer.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor; provided that, if no Event of Default shall have occurred and be
continuing, then the successor agent shall be subject to the consent of the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed; provided that in no event shall a Disqualified Lender be the successor
Administrative Agent). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor; provided that, if no Event of Default shall
have occurred and be continuing, then the successor agent shall be subject to
the consent of the Borrower (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by, or in the
name of, the Administrative Agent on behalf of the Lenders or any L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

170



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as an L/C Issuer. If Bank of
America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender) and acceptance by
such successor of such appointment, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring L/C Issuer, (ii) such retiring L/C Issuer shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent, Other Lenders and Arrangers. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any Arranger or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender, any Arranger or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers are parties to this Agreement or any of the other Loan
Documents or have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents in their capacity as such, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an L/C Issuer
hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the

 

171



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03, 2.08 and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (m) of Section 11.01 of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro

 

172



--------------------------------------------------------------------------------

rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon satisfaction of the Termination
Conditions and payment in full of all Obligations under the Secured Cash
Management Agreements and Secured Hedge Agreements, (ii) that is sold, disposed
of or transferred or to be sold, disposed of or transferred as part of or in
connection with any sale, disposition or transfer permitted hereunder or under
any other Loan Document to a Person that is not a Loan Party, (iii) if the
property subject to such Lien is owned by a Guarantor, upon the release of such
Guarantor from its Guaranty otherwise in accordance with the Loan Documents,
(iv) that constitutes Excluded Assets or (v) if approved, authorized or ratified
in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or a Restricted Subsidiary as a result of a
transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary that is a Material Subsidiary (except for a
Guarantor that is an Immaterial Subsidiary that is a guarantor of any Material
Indebtedness of the Borrower or the Restricted Subsidiaries);

(d) to subordinate any Lien on any property granted or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.04(d) and clauses (d), (e), (f), (j),
(k), (z), (dd), (ee) and (ff) (so long as in the case of clause (ff), the
related lender has entered into a customary non-disturbance agreement with
respect to such Eligible Ground Lease) of the definition of “Permitted
Encumbrances”;

(e) to enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement;

 

173



--------------------------------------------------------------------------------

(f) to execute and deliver customary subordination, non-disturbance and
attornment agreements to tenants, subtenants, other occupants and licensees on
Mortgaged Real Property.

The Administrative Agent hereby agrees to use its commercially reasonable
efforts to take any of the foregoing actions requested by the Borrower to
facilitate any transaction permitted hereunder within ten Business Days
following request by the Borrower (or such shorter period of time as
Administrative Agent may agree to in its reasonable discretion), in a form
reasonably requested by the Borrower.

In each case as specified in this Section 10.10, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

Notwithstanding anything herein to the contrary, the Borrower and its Restricted
Subsidiaries may execute such maps, plats, records of survey, amendments to deed
of trust and any other documentation as is necessary to give effect to any lot
line adjustment or recording of a subdivision map to create a separate legal
parcel, and the Administrative Agent will cooperate with and consent to the
execution of such maps, plats, records of survey, amendments to deed of trust
and other documentation by the Borrower and its Restricted Subsidiaries as is
necessary to reflect the revised legal description for such land.

10.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

10.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

174



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

175



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

176



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(other than with respect to any amendment or waiver contemplated in clauses (a)
and (m) below) and the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no such amendment, waiver or consent shall:

(a) (i) amend or otherwise modify Section 8.11 (or for the purposes of
determining whether the Borrower is in compliance with Section 8.11, any defined
term used therein), (ii) waive or consent to any Default or Event of Default
resulting from a breach of Section 8.11 or (iii) alter the rights or remedies of
the Required Revolving/Term A Lenders arising pursuant to Article IX as a result
of a breach of Section 8.11, without the written consent of the Required
Revolving/Term A Lenders; provided, that (A) notwithstanding the foregoing and
for the avoidance of doubt, the amendments, modifications, waivers and consents
described in this clause (a) shall not require the consent of any Lenders other
than the Required Revolving/Term A Lenders and (B) for the avoidance of doubt,
any amendment or other modification of Section 8.11 (or any defined term used
therein) for the purpose of amending, modifying or waiving any requirement for
Pro Forma Compliance or compliance on a Pro Forma Basis with any covenant set
forth in Section 8.11 shall require the consent of the Required Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to a Lender under any Loan Document without the written consent of
the Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate or Applicable Fee Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender entitled to such amount; provided, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

(e) change (x) Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (y) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Facility Lenders for such Facility;

 

177



--------------------------------------------------------------------------------

(f) change (i) definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” without the written consent of each
Revolving Lender or (iii) the definition of “Required Revolving/Term A Lenders,”
without the written consent of each Revolving Lender, each Term A Lender and
each Fourth Amendment Increase Term A Lender or (iv) the definition of “Required
Facility Lenders,” without the written consent of each Lender directly and
adversely affected thereby;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent acting alone, and
shall be made promptly upon the request of the Borrower);

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders for such Facility;

(j) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender directly and adversely affected thereby;

(k) change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby;

(l) change any provision of Section 2.19 without the written consent of each
Revolving Lender; or

(m) amend, modify or waive any condition set forth in Section 4.02 with respect
to the making of any Revolving Loans after the Closing Date without the written
consent of the Required Revolving Lenders (such consent being in lieu of the
consent of the Required Lenders or any other group of Lenders);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties

 

178



--------------------------------------------------------------------------------

thereto, (iv) the Administrative Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement or any other Loan Document to
cure any ambiguity, omission, defect or inconsistency (as reasonably determined
by the Administrative Agent), so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender (or any L/C
Issuer, if applicable) or the Lenders shall have received at least five Business
Days’ prior written notice thereof and Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (v) the Administrative Agent and the Borrower shall
be permitted to amend any provision of any Collateral Document to better
implement the intentions of this Agreement and the other Loan Documents and to
add Collateral. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended and the
principal amount of any Loan, and the rate or amount of interest and fees on any
Loan of such Lender may not be decreased without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each adversely affected Lender (or each Lender or each adversely
affected Lender of a particular Class) and that has been approved by the
Required Lenders (or the Required Facility Lenders with respect to the
applicable Class, as the case may be), the Borrower may replace such
non-consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

The Administrative Agent and the Borrower may (without the consent of Lenders)
(1) enter into Incremental Joinder Agreements, Refinancing Amendments and
Extension Amendments and (2) otherwise amend any Loan Document to the extent
(but only to the extent) necessary to reflect the existence and terms of
Incremental Term Loans, Other Term Loans, Extended Term Loans, Incremental
Revolving Commitments, Other Revolving Commitments and Extended Revolving
Commitments (including as may be necessary in order to establish new tranches or
sub-tranches in respect of the Loans and/or Commitments and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection therewith),
in each case, incurred or extended pursuant to Sections 2.13, 2.14 or 2.15, as
applicable. Notwithstanding anything to the contrary contained herein, any such
amendment shall become effective without any further consent of any other party
to such Loan Document.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (1) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1I) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection

 

179



--------------------------------------------------------------------------------

therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(iiII) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder and (2) with the written consent of the
Borrower and the Administrative Agent as provided in Section 3.07.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

180



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
any L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and any L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from

 

181



--------------------------------------------------------------------------------

any confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as any
L/C Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower agrees (a) to pay or reimburse all reasonable
and documented in reasonable detail out-of-pocket expenses incurred on or after
the Closing Date by the Administrative Agent and its Affiliates in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the

 

182



--------------------------------------------------------------------------------

Administrative Agent, any Lender or any L/C Issuer for all reasonable and
documented in reasonable detail out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative
Agent, the Lenders and the L/C Issuers taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction (which may be
a single local counsel acting in multiple material jurisdictions) and, solely in
the event of a conflict of interest between the Administrative Agent, any Lender
or any L/C Issuer, where the Person or Persons affected by such conflict of
interest inform the Borrower in writing of such conflict of interest, one
additional counsel in each relevant material jurisdiction to each group of
affected Persons similarly situated taken as a whole)). The agreements in this
Section 11.04 shall survive the satisfaction of the Termination Conditions. All
amounts due under this Section 11.04 shall be paid promptly following receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each L/C Issuer, each Arranger,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
other Loan Party arising out of, in connection with, or as a result of (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
local counsel for all Indemnitees taken as a whole in each relevant jurisdiction
that is material to the interests of such Indemnitees (which may be a single
local counsel acting in multiple material jurisdictions), and solely in the case
of a conflict of interest between Indemnitees (where the Indemnitee affected by
such conflict of interest informs the Borrower in writing of such conflict of
interest), one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby and,
in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, and (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or

 

183



--------------------------------------------------------------------------------

any other Loan Party or the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Related Indemnified Person of such
Indemnitee, (y) a material breach of any obligations of such Indemnitee under
any Loan Document by such Indemnitee or (z) any dispute solely among Indemnitees
or of any Related Indemnified Person of such Indemnitee other than any claims
against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent (and any sub-agent thereof), Lender, L/C Issuer or Arranger
under the Facility and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 11.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 11.04(b) (after the
determination of a court of competent jurisdiction, if required pursuant to the
terms of this Section 11.04(b)) shall be paid within twenty Business Days after
written demand therefor. The agreements in this Section 11.04(b) shall survive
the resignation of the Administrative Agent, the L/C Issuer, the replacement of
any Lender, the satisfaction of the Termination Conditions. This
Section 11.04(b) shall not apply to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from a non-Tax claim (including a value
added tax or similar tax charged with respect to the supply of legal or other
services).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, and
without limiting its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee or any Loan Party shall have any liability, and
none of such parties hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan

 

184



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that the foregoing shall not in any way limit the
indemnification and expense reimbursement obligations of the Loan Parties under
this Agreement. No Indemnitee referred to in clause (b) above shall be liable to
the Borrower, any Lender, any L/C Issuer or any other Person for any losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
losses, claims, damages, liabilities or expenses resulting from the gross
negligence or willful misconduct of such Indemnitee or Related Indemnified
Person as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent
and any L/C Issuer, the replacement of any Lender, the satisfaction of the
Termination Conditions.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and each L/C Issuer under clause (b) of the preceding sentence shall survive the
satisfaction of the Termination Conditions.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the

 

185



--------------------------------------------------------------------------------

restrictions of Section 11.06(f) (and, except for any assignment subject to the
terms of Section 11.06(j), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement and the other
Loan Documents, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each L/C Issuer, each Lender and
each Arranger) any legal or equitable right, remedy or claim under or by reason
of this Agreement or the other Loan Documents.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of any Term Facility, unless each of the Administrative Agent and,
with respect to the Revolving Facility only and so long as no Event of Default
under Section 9.01(a), (b) or (i) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

186



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:

(A) (1) with respect to the Revolving Facility only, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default under Section 9.01(a), (b) or (i) has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Revolving Lender and (2) with respect to the Term Facilities only, the consent
of the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default under Section 9.01(a), (b) or (i) has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such a Lender or an Approved Fund of such with respect to such a
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of any L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more of its Letters of
Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Assignments to Borrower. No such assignment shall be made (v) to Parent,
Borrower or any Affiliate or Subsidiary of Parent or Borrower; provided that
(x) purchases by the Borrower shall be permitted in accordance with Section 2.16
and (y) any Lender may, at any time, assign all or a portion of its Loans to
Borrower pursuant to open market purchases pursuant to Section 11.06(l).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

 

187



--------------------------------------------------------------------------------

(vii) Assignments from Defaulting Lenders. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata portion of all Loans
and participations in Letters of Credit. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d) and, for the avoidance of doubt, such sale
shall not be effective until it is recorded in the applicable Participant
Register pursuant to Section 11.06(e).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and related interest on) the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder

 

188



--------------------------------------------------------------------------------

for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to any entry relating to such Lender’s Loans), at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or any L/C Issuer, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, a Defaulting Lender, a Disqualified Lender or the Borrower or
any Affiliate or Subsidiary of the Borrower; provided that, notwithstanding
anything to the contrary contained herein, participations may be sold to
Disqualified Lenders unless the DQ List has been posted to the Platform) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (b), (c), (d), (e), (g) and (h) of the first proviso to
Section 11.01 that affects such Participant. All parties acknowledge and agree
that the Administrative Agent shall have no obligation or duty to monitor or
track whether any Disqualified Lender shall have become a Participant hereunder.
Subject to clause (f) of this Section 11.06, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e) (it being understood that the documentation required by
Section 3.01(e) shall be delivered to the participating Lender)), 3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant shall be subject to Section 2.12 as
though it were a Lender. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and stated interest on) each participant’s interest in
Loans made hereunder (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent,

 

189



--------------------------------------------------------------------------------

and the Lenders may treat each Person whose name is recorded in the Participant
Register as a participant for all purposes of this Agreement. No sale or other
transfer of any participation or other beneficial ownership interest in any Loan
shall be effective until such sale or transfer is recorded in the applicable
Participant Register and, prior to such recordation, all amounts owing to the
selling Lender with respect to any Loan shall remain owing to the selling
Lender. For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (i) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii). Each party hereto
hereby agrees that (A) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (B) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State

 

190



--------------------------------------------------------------------------------

thereof. Notwithstanding anything to the contrary contained herein, any SPC may
(I) with notice to, but without prior consent of the Borrower and the
Administrative Agent, and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender.

(i) SPC Register. Each Granting Lender shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each SPC to which it has granted a funding option
pursuant to clause (h) of this Section 11.06 (the “SPC Register”). Upon the
funding of all or any portion of any Loan by an SPC, the Granting Lender with
respect to such SPC shall enter the principal amounts of (and stated interest
on) each Loan or portion thereof funded by such SPC on the SPC Register. The
entries in the SPC Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the SPC Register as an
SPC for all purposes of this Agreement. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining an SPC Register. Any funding of all or any
portion of any Loan by an SPC with respect to which the requirements of this
clause (i) are not satisfied shall be treated for purposes of this Agreement as
a sale by the Granting Lender of a participation in such Granting Lender’s
rights and obligations under this Agreement in accordance with Section 11.06(d)
and, for the avoidance of doubt, such sale shall not be effective until it is
recorded in the applicable Participant Register pursuant to Section 11.06(e).

(j) No Assignment to a Disqualified Lender. (i) No assignment or, to the extent
the DQ List has been posted on the Platform for all Lenders, participation shall
be made to any Person that, as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person, was (x) a Competitor, (y) any banks, financial institutions,
other institutional lenders and other Persons as specified by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Platform) prior to the Closing Date (or as updated by the Borrower in
writing after the Closing Date with respect to banks, financial institutions,
other institutional lenders and other Persons who are Affiliates of Competitors
(other than any bona fide debt fund)) or (z) any Affiliate of the foregoing
(other than any bona fide debt fund) to the extent clearly identifiable on the
basis of such Affiliate’s name (collectively, the “Disqualified Lenders”) unless
the Borrower has consented to such assignment as otherwise contemplated by this
Section 11.06, in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment. For the avoidance of doubt, with
respect to any assignee or participant that becomes a Disqualified Lender after
the applicable Trade Date, (x) such assignee shall not retroactively be
disqualified from becoming a Lender or participant and (y) the execution by the
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment in violation of this clause (j)(i) shall not be null and
void, but the other provisions of this clause (j) shall apply.

 

191



--------------------------------------------------------------------------------

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (j)(i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Lender and repay all obligations of the Borrower owing to such
Disqualified Lender in connection with such Revolving Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Lenders, prepay such Term
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), the Borrower shall not use the proceeds from any Loans to
prepay Term Loans held by Disqualified Lenders.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders,
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan of Reorganization in accordance with
Section 1126(c) of the Bankruptcy Code of the United States (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the bankruptcy court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

 

192



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

(k) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion. If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (ii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.

(l) Open Market Purchases by the Borrower. Notwithstanding anything to the
contrary herein, the Borrower may purchase Term Loans in open market
transactions (and the Borrower shall not be required to make any such offer to
repurchase to all Lenders or to all Lenders of any Class), subject to the
following conditions:

(i) no Event of Default shall have occurred and be continuing at the time of
purchase of any Term Loans;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold); and

(iii) no proceeds of any Revolving Facility shall be used to effect such
purchase of Term Loans;

The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 11.06(l) (provided that no Lender shall have an
obligation to sell any Term Loans to the Borrower under this Section 11.06(l))
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being
understood and acknowledged that purchases of the Term Loans by the Borrower
contemplated by this Section 11.06(l) shall not constitute Investments by the
Borrower)) or any other Loan

 

193



--------------------------------------------------------------------------------

Document that may otherwise prohibit or conflict with any Auction or any other
transaction contemplated by this Section 11.06(l) or result in an Event of
Default as a result of the purchase of Term Loans pursuant to this
Section 11.06(l).

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13(a) or 2.14(b) or (ii) any actual
or prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the DQ List may be disclosed to any assignee or Participant or prospective
assignee or Participant in reliance on this clause (f)), (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Restricted Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
obligations. Nothing herein shall permit the disclosure of confidential
Information regarding the Loan Parties or their Affiliates to any Competitor of
the Borrower or any of its Subsidiaries or any Disqualified Lender except to the
extent required, directly or indirectly, by Law or compulsory legal process or
any regulatory authority. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

For purposes of this Section 11.07 and Section 7.01, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly

 

194



--------------------------------------------------------------------------------

identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

195



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the satisfaction of the Termination Conditions.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent and the applicable
L/C Issuer, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 11.01, the consent of
Required Lenders or Required Facility Lenders with respect to the applicable
Class(es), as the case may be, shall have been obtained but the consent of one
or more of such other Lenders whose consent is required shall not have been
obtained, any such Lender (a “Non-

 

196



--------------------------------------------------------------------------------

Consenting Lender”), (d) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto or (e) as a result of a
redemption or replacement required by Gaming Law, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, replace such Lender by (x) terminating the applicable Commitments of such
Lender and repaying all Obligations of the Borrower owing to such Lender
relating to the Loans and Commitments of the applicable Class(es) held by such
Lender as of such termination date under one or more credit facilities hereunder
as the Borrower may elect or (y) requiring such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights
(other than its existing right to payments pursuant to Sections 3.01 and 3.04)
and Obligations with respect to the Loans and Commitments of the applicable
Class(es) under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) in the case of an assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances of the applicable Class(es),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents with respect to such Class(es)
(including any amounts under Section 3.05 and, in the case of a Repricing Event
described in clause (ii) of the definition thereof after the Third Amendment
Effective Date and on or prior to the six (6) month anniversary of the Third
Amendment Effective Date, the fee described in Section 2.08(c)) from (x) in the
case of an assignment, the assignee (to the extent of such outstanding principal
and accrued interest and fees (other than fees payable due to the occurrence of
a Repricing Event)) or the Borrower (in the case of all other amounts (including
fees payable due to the occurrence of a Repricing Event)) and (y) in the case of
a termination and repayment, the Borrower;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment or termination and repayment does not conflict with
applicable Laws; and

(v) (x) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, consent or release and such amendment, waiver,
consent or release can be effected as a result of such assignment (together with
all other such assignments and terminations and repayments required by the
Borrower to be made pursuant to this Section 11.13) and (y) in the case of a
termination and repayment resulting from a Lender becoming a Non-Consenting
Lender, such amendment, waiver, consent or release can be effected as a result
of such termination and repayment (together with all other such assignments and
terminations and repayments required by the Borrower to be made pursuant to this
Section 11.13).

 

197



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if the
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice (a “Non-Compliant
Lender”), each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.06 on behalf of such Non-Compliant
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to
Section 11.06. Any removal of Bank of America or its successor as a Defaulting
Lender pursuant to this Section 11.13 shall also constitute the removal of Bank
of America or its successor as the Administrative Agent pursuant to
Section 10.06.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF
ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT

 

198



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand,

 

199



--------------------------------------------------------------------------------

(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower Parties, their
Affiliates or any other Person and (B) neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to the Borrower Parties or their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower Parties and their Affiliates,
and neither the Administrative Agent nor any Arranger nor any Lender has any
obligation under the Loan Documents to disclose any of such interests to the
Borrower Parties or their Affiliates. To the fullest extent permitted by Law,
each Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and each Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

200



--------------------------------------------------------------------------------

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.20 Gaming Law.

(a) This Agreement and the other Loan Documents are subject to the Gaming Laws
and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”). Without limiting the foregoing, each of the
Administrative Agent, the Lenders and participants acknowledges that (i) it is
subject to being called forward by the Gaming Authorities or Governmental
Authorities enforcing the Liquor Laws (each a “Liquor Authority”), in the
discretion of each of them, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

(b) Each Creditor Party agrees to cooperate with each Gaming Authority and each
Liquor Authority (or, in each case, to be subject to Section 11.13) in
connection with the provisions of such documents or other information as may be
requested by such Gaming Authority or Liquor Authority relating to any Borrower
Party or to the Loan Documents.

 

201



--------------------------------------------------------------------------------

11.21 Joint and Several Obligations. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 shall be obligated for all of
the Obligations on a joint and several basis, notwithstanding which of them have
directly received the proceeds or benefit of any particular Credit Extension,
provided that, anything to the contrary herein notwithstanding (including
Exhibit G), the liability of each Person hereafter formed and designated as an
additional borrower in accordance with Section 2.19, in its capacity as a
Borrower (but not in its capacity as a Guarantor, to the extent applicable) may
be limited in a similar manner if so provided in the Assumption Agreement
executed by that additional Borrower. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 acknowledges and agrees that,
for purposes of the Loan Documents, the Borrower, each such additional borrower
and the Guarantors constitute a single integrated financial enterprise and that
each receives a benefit from the availability of credit under this Agreement.
The Borrower and each other Person that becomes a Borrower in accordance with
Section 2.19 hereby waives all defenses arising under the Laws of suretyship, to
the extent such Laws are applicable, in connection with their joint and several
obligations under this Agreement. Without limiting the foregoing, the Borrower
agrees to the Joint Borrower Provisions set forth in Exhibit G, incorporated by
this reference.

11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

202



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrower: MGM GROWTH PROPERTIES LIMITEDOPERATING PARTNERSHIP LP

By:     Name:     Title:    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, a Revolving Lender, a Term A
Lender, the sole initial Term B Lender and an L/C Issuer

By:     Name:     Title:    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[ 🌑 ],

as a Lender

By:     Name:     Title:    

[Signature Page to Credit Agreement]